I declare resumed the session of the European Parliament adjourned on Thursday 18 May 2006.
I am delighted to inform you that a Delegation from the Maldives Parliament is present in the official gallery. Also present in the official gallery are members of the Delegation from the Mexican Parliament, made up of a group of senators and deputies, as well as Mrs Aminetu Haidar, winner of the Juan María Bandrés Prize …
… for the defence of the right to asylum and solidarity with Saharawi refugees.
Before I give the floor to the Prime Minister of Belgium, I must pay tribute to the victims of the terrible earthquake that has taken place in Indonesia, with almost 6 000 dead, 20 000 injured and between 100 000 and 200 000 people affected. I have expressed our solidarity to the Indonesian Government and I am delighted that international aid – European aid in particular – is being mobilised quickly in order to help those affected by this latest tragedy.
– Mr President, I would ask you to give me the floor on the basis of Rule 34 of the Rules of Procedure, which relates to the examination of respect for fundamental rights. I should like to request, on behalf of the leaders of the groups Mr Wurtz, Mrs Frassoni, Mr Watson and Mr Poettering, that the agenda of the next session of the Conference of Presidents should include those incidents that, in the past few weeks and months, have particularly worried all of us in the European Union, namely the increase in xenophobic, racist and, in particular, homophobic violence in the European Union or targeted at EU citizens. We are particularly concerned about the fact that a leading Member of a governing party in one of the EU's larger Member States, the deputy leader of the Catholic League of Polish Families – who is now the deputy leader of the main governing party of Poland – has openly advocated violence against homosexuals who want to exercise their right to demonstrate in Warsaw. It is unacceptable for leading representatives of the government of a Member State of the EU to behave in that way.
I should like to take advantage of the presence of Prime Minister Verhofstadt, who is one of the most tolerant Heads of Government in the Union, and who consistently defends the citizens' civil rights, to appeal to you as President of the House: let us consider how we in the European Parliament can counter the fact that, every day, the Right in Europe goes one step further to test how far they can go in provoking civil society. We have had enough – we can no longer accept the provocation, whether it comes from the in Belgium, the in France, the League of Polish Families in Poland or the Nazis in Germany.
Let us discuss how we can signal our opposition to this.
Mr President, just as Mr Schulz referred to Rule 34 of the Rules of Procedure, I believe that I, on the basis of that same Rule, am equally entitled, since all MEPs in this institution have the same rights, to say that I regard it as a downright disgrace that, to all intents and purposes, undue advantage is being taken – with your permission no less, since you are not intervening – in that a debate, that is, strictly speaking, not on the agenda, is being held where the largest party in Belgium, or at any rate in Flanders, is insulted and maligned, and associated with a murder incident. This is something I refuse to accept. I think that you, in your capacity as President, should step in when the Rules are being manifestly manipulated in this Chamber.
Mr President, I speak with regard to Mr Schulz’s intervention. Mr Schulz, please refrain from interfering in Poland’s domestic affairs, as we do not interfere in Germany’s domestic affairs.
Do not use points of order to hold debates amongst yourselves. Mr Schulz has referred to a Rule of the Rules of Procedure which allows Members to speak in order to draw attention to a human rights issue during the examination of a legislative proposal. The subject is closed.
The next item is the debate on the future of Europe. Ladies and gentlemen, our sitting today is innovative, because the Prime Minister of Belgium is here, who has been invited to speak to plenary in order to contribute to the political reflection in which the European Union is currently immersed.
As you know, normally Heads of State only speak to plenary at formal sittings which are not followed by a debate, or when they are Heads of Government of the country holding the Presidency of the Union.
Nevertheless, we have decided to invite those Heads of Government who wish to take part in the debate on the future of Europe and to listen to their views on it. Today we have the honour of receiving Mr Verhofstad, the author of a short but striking book – 'The United States of Europe' – which makes a significant contribution to the current debate.
I would also like to point out that Belgium has just completed a parliamentary marathon to ratify the Constitutional Treaty, since that country has had to obtain the assent of seven parliamentary assemblies. There is no doubt that at the next European Council important decisions will have to be taken with regard to the issue that has brought us together today.
. – Mr President, ladies and gentlemen, I should first of all like to thank your President, Mr Borrell, and all those who have taken the initiative to invite me here today to embark on a series of debates you will be having. I should first of all like to thank you for organising this initiative, and I have already noticed from the introduction that your House is still as lively as I remember it being back in 2001 when I as President-in-Office of the European Council came to defend the decisions of our presidency.
Although I am very flattered, Mr President, by this invitation, this initiative is also evidence of the efforts made by your House and of the perseverance it has shown. Allow me to remind you first of all that your Parliament has played an important, if not decisive, role in the Convention. I am delighted that, with this initiative, the European Parliament is once again assuming its responsibilities in shaping the future of Europe.
I would not wish to start my address on the future of the European Union without first mentioning a date from the recent past: 1 May 2004, which is just over two years ago. A milestone in the history of Europe; a key date for the European Union: sixty years after the Yalta Conference, 48 years after the Hungarian Uprising, 43 years after the construction of the shameful Berlin Wall, and 35 years after the Prague Spring, this day was, as Bronislaw Geremek put it, ‘the real end of the Second World War, and the real beginning of a unified European Union’.
The reason why I briefly mention that day is that many people today seem to have what I would call a particularly short memory when they talk about the enlargement of Europe and of the European Union. The Union is said to have been too hasty in welcoming the former Soviet satellite states into its fold. The Union is said to be expanding too fast. The Union is said to have reached its natural borders, and to have exceeded the limits of its so-called absorption capacity. What, though, does ‘too fast’ mean to people who were oppressed for nearly half a century? What is ‘too hasty’ for people who we scarcely bothered about before they freed themselves from the Communist yoke? Come to think of it, what are ‘natural borders’? Where do such borders lie, when we see that European cities such as Belgrade and Dubrovnik are still outside the European Union? And what ‘absorption capacity’ are we talking about? The one in our head or the one in our wallet?
What I wish to make clear at the outset of my speech is that the future of the Union must not be thought of in terms of ‘either …or’: either ‘enlargement’ or ‘deepening’; either Turkey or the Constitution. History and the direction of history are unequivocal. The Union must continue to grow. This is the only guarantee for lasting peace and stability in Europe. The only guarantee that Bosnia or Kosovo, or the entire Balkans for that matter, will not go up in flames again tomorrow. The only hope, too, that countries such as Ukraine will become stable democracies in future.
At the same time, the Union must be deepened further, and European integration must continue unabated. In any event – and that is something that lies at the very heart of this debate – it is time we put an end to the period of stagnation in Europe. After all, lack of progress in European integration did not start with the referendums in France and the Netherlands, as many people would have you believe. The citizens have been experiencing a crisis in Europe for longer than that: division over Iraq, non-compliance with the stability pact, and the debate on financial perspectives which we resolved in the end. I would also dare to add the Lisbon Strategy to this list. Let me make it perfectly clear that there is nothing wrong with the goals of the Lisbon Strategy, but the so-called ‘open method of coordination’ used to implement it has been far too weak to give European unification and integration a fresh, decisive impetus after the successful introduction of the euro.
No choice should be made between deepening or enlarging first, as some people lead us to believe. Both are necessary. Nor should a choice have to be made between Europe as a free trade area or Europe as a political entity. Here once again, the direction of history is unequivocal. We are in fact evolving very rapidly, from a uni-polar world dominated by the United States of America, to a multi-polar world in which countries like China and India are rightly demanding an emphatic role. If Europe wants to continue to play a leading economic, political or military role in this new world order, then political union is the only alternative. No single Member State, not even the large ones, can harbour any illusions about going it alone on the world stage. As my illustrious predecessor, Paul Henri Spaak, rather cynically put it so many decades ago:
‘Europe still consists solely of small countries. The only relevant distinction that remains is that some countries understand this, while others still refuse to acknowledge it’.
It was Paul-Henri Spaak who said that, not me.
In short, the question is not whether the Union will evolve into a more federal, political entity, but rather when this will eventually happen, or better yet, whether this will happen in time. That is the fundamental question. I, for one, have some doubts as to whether we will make the leap in time and evolve into a fully-fledged political union, and I am happy to share those doubts with the European Parliament. It is true that on 29 May and on 1 June 2005, the referendums in France and the Netherlands dealt a blow to the emergence of a European political union. The rejection of a constitution, which – although far from ideal – could have ushered in much more democracy, more transparency and more efficient decision-making, was a sledgehammer blow for those working on Europe’s political union. We cannot deny that the blow that both referendums caused was so great, that it is unclear even now whether the Constitution can still survive. The ratification process continues, and 15 countries have so far approved it, but let us be honest with ourselves. Some Member States may have been relieved when France and the Netherlands voted ‘no’. At any rate, they have postponed their own referendums indefinitely. In any case, the outcome of these two referendums has left Europe in confusion. And today, exactly one year on, there is no end in sight to that confusion. For we must face the facts. The subsequent 'reflection period' has yielded little or nothing at all. Over the last twelve months, there has been no noisy brainstorming session about the future of Europe, but rather a deafening silence.
A few new ideas have surfaced in the past few weeks, it is true, but I would join you in doubting whether they will amount to much. One such example is, at the risk of sounding condescending, the ‘Europe of projects’, but what we really need is ‘a project for Europe’. Or the idea of having everyone renew their vows to Europe. Or the intention perhaps to save part of the constitutional treaty by 2009, without any certainty that it will not be voted down again.
Be that as it may, it is to be expected that we in the European Council are going to extend the reflection period in just a few weeks. Elections will be held in France and the Netherlands, and an important presidency, the German Presidency, is coming up. There is a right time for everything, conventional wisdom has it. However, deciding when to act based on an election in another Member State or on who presides over the Council of Ministers is not the best approach, in my view. There will always be an upcoming national election somewhere, and waiting for the right presidency means running the risk that no one will grasp the urgency of the matter. Habits set in. Wear and tear take their toll. Why should we make a fuss about the future of Europe? It is doing just fine, without a project, without a constitution.
Yet I firmly believe that we must act as a matter of urgency. And I would like to reiterate the reasons for this: Europe's economic growth is lagging behind, our political influence in the world is waning and our military strength is below par.
To find out what we need to do, we must first take a close look in the mirror, and together answer questions such as: Why did so many citizens turn away from Europe in those referendums? What went wrong in France and the Netherlands? What is the real reason why they did so in two states that were founding Members of the European Union?
In my view, two main answers or explanations can be given. The first, which is also a form of self-criticism, is that many national political leaders have long painted a negative picture of Europe in their own countries. When things go well, the feathers are immediately donned in the national cap, but when something goes wrong, the accusing finger is always pointed at Europe. And it must be said: Europe is a willing victim. No reaction or reply is hardly ever forthcoming when you abuse or lay into it. The most grotesque distortions gain currency: Brussels is supposedly home to an immense, Kafkaesque bureaucracy. The truth is, that some 24 000 civil servants work in the European institutions. This figure is smaller than the civil service of nearly every large European city. Europe is also said to be an enormous money-squandering machine. While I cannot deny that funds are sometimes misspent, and that is also the for the Court of Auditors’, the truth is that the budget of the European Union is 20 times smaller than that of the United States, and 40 times smaller than that of all other (national, regional and local) governments combined. Each European citizen pays less than five euros a week for Europe – a fraction of what he or she has to pay for his or her national, regional and local governments. In return for these five euros, the citizen has enjoyed peace and prosperity for years, some of them, including us Belgians, for more than half a century. As we know in life, though, and certainly in politics, gossip is more stubborn than the truth, especially when that gossip is bandied about constantly, whether or not it is relevant.
There is, however, a second, and in my view, more decisive reason why citizens are put off and voted ‘no’ in both referendums. In their judgment, Europe no longer provides a sufficient answer – if any – to their many questions and concerns. I think that in this age of unbridled globalisation, they see the European engine sputtering and the European economy gasping for breath. Unemployment remains high. Companies are often relocating to the (Far) East, taking jobs with them. A powerful European response is not forthcoming. Although cross-border crime is on the rise, let us be honest, we had to wait – I remember it very well – until the Twin Towers were levelled before an agreement could be reached on the European arrest warrant. And the same thing is happening now with the European patent. Everyone knows that this tool is absolutely necessary if we are to make up for our lag in research and development, but in spite of all the Council’s declarations of intent, this could drag on for years.
This being so, it should come as no surprise that European citizens are opting out of referendums – and let us be honest about the fact that it is not one. We are all too aware that the European Union, as it functions today, lacks the necessary power to provide clear and decisive answers to the concerns of the people, and we are only too aware of why this is so.
Until such time as Europe embarks on the road towards a real federation where the unanimity rule is scrapped, or at least limited to the strict minimum, it will continue to be powerless to react rapidly and decisively to new challenges. To put it in a different way: a confederation, based on the intergovernmental method and the principle of unanimity, has no choice but to paralyse our Union.
I think that 50 years after the launch of the Union, it is high time to make a choice once and for all: confederation or federation; unanimity or qualified majority; intergovernmental or community approach. A 'board' led by a number of Member States, or a strengthened European democracy based on an active European Commission and a fully-fledged European Parliament, which make up the essence of European democracy.
Allow me to illustrate the crucial importance of this crossroads by returning to the major challenge facing us, and I believe that the major challenge facing us now is the modernisation of the European economy. If one looks at the figures, what are they now and what do they tell us? Average GDP growth in Europe over the last ten years has been 2.3%, compared with 3.3% in the United States. In Europe, the total employment rate increased by 9% during that same period. In the United States, it increased by 14%. Far more striking is the fact – which we must indeed acknowledge – that, while, in the 1980s, per capita income was still at the same level in Europe and the United States, European per capita income is now 30% below that of its US counterpart. I have not even touched on China, India or Japan, about which a great deal is said. Last year, China's economy grew by almost 10%. The European Union’s trade deficit – we always talk in terms of surpluses, but let us also look at the deficits – with Asia rose to EUR 100 billion, and is expected to rise even further over the next few years.
The European Union's response to this problem is called the ‘Lisbon Strategy’. As I have already said, there are no question marks concerning the objectives of this strategy. Europe must become ‘the world’s most competitive knowledge-based economy’. However, the method used to that end, which enables the Member States to decide for themselves how they intend to go about meeting that objective, is not effective. The facts show that we are falling further and further behind in a large number of areas. There is a simple reason for that. The Lisbon Strategy makes use of the aforementioned open method of coordination, a form of intergovernmental approach that is mainly based on best practices, benchmarking and peer review. Aside from defining a number of general objectives, the role of the European institutions is limited to drawing up rankings and tables for the purposes of drafting reports. That is precisely what others do too in their reports: I am thinking of the World Competitiveness Centre (IMD) and the World Economic Forum (WEF).
The only difference between the reports drafted under the Lisbon Strategy and the ones by these economic institutes is that the latter show that nearly all of the countries in Europe are declining. Some will hasten to say that this is naturally due to the strength of the euro. Yet, it is primarily due to the lack of common reforms in the European Union. In short, although we are striving to make our knowledge-based economy the most competitive one in the world, it must be pointed out that we are in danger of becoming less competitive by the day.
A conclusion is required, which I have tried to defend not only within the Council, but also, prior to that, at the European Parliament, for example when I was invited by the Committee on Economic and Monetary Affairs. That conclusion is as clear as day: the intergovernmental method, without commitments, that underpins the Lisbon Strategy does not work properly.
What we really need is a much more binding, Community-based approach. Social and economic governance in the true sense of the word. A joint European socio-economic policy, in which the Union provides a broad outline of the necessary reforms. These reforms are absolutely imperative if we want both to face up to rising competition from new growth areas and to protect the social model of which we, in Europe, are so rightly proud. These reforms require action not only with regard to industry, innovation, research and taxation, but also with regard to the labour market, pensions, social security and health care, without mentioning other areas.
The method to be used here – and I do not want any ambiguity on this matter – cannot simply consist of indiscriminate harmonisation; I am opposed to indiscriminate harmonisation or, in other words, to a form of standardisation that takes no account of the differences among the Member States. Plainly ignoring the differences in customs is not an option. No, what I am advocating is a policy of convergence, a similar approach to the one that was successfully applied to the Stability and Growth Pact and that led to the introduction of the euro, because that is indeed what was at the heart of the Pact: a policy of convergence. Unlike harmonisation, which is based on absolute values and which denies the differences in Europe, convergence is about setting minimum and maximum levels, a range of values; it is about creating a framework in which the various Member States of the Union must operate and modernise their economies. The maximum levels are needed in order to inspire the Member States to implement reforms. The minimum levels are needed in order to prevent social dumping.
Convergence also enables the various Member States gradually to develop in line with each other and the Union to become competitive again faced with other growth regions in the world, the main difference being that cut-throat internal competition is prevented and that the Union is not forced to give up its social approach. I also believe that Europeans will thus be able to regard the Union once again as a solid partner, a federation of peoples and nations, which this time round is able to provide an answer to the challenges of globalisation.
In any case, by radically changing the course of the Lisbon Strategy and enhancing this strategy by employing a more compelling and precise Community method, the Union will once again be able to capitalise on past successes. It must be acknowledged that neither the internal market nor the euro would have come about without a powerful Community driving them forward. It must be said today that, for the internal market, this driving force took the form of the principle of mutual recognition and of qualified-majority voting, as developed by Mr Delors. As for the euro, it would never have come about without the Maastricht criteria and the standards set out in the Stability and Growth Pact, which is also a driving force of the Community.
Ladies and gentlemen, while a new Community economic strategy of this kind is highly desirable for the Union, it is certainly crucial for the eurozone. A single currency and a monetary Union are destined to fail in the long run if they are not supported by a common approach to social and economic challenges. The absence of reforms in one country will inevitably have a negative bearing on the health of other countries, in other words, of the entire zone. If anyone had doubts about the need for, at the very least, a form of economic governance in a monetary union, they need only imagine the United States with one currency, the dollar, and one central bank, the Federal Reserve, but with a different socio-economic policy for each of its 50 states. We would regard that situation as ‘unmanageable’. The fact is, we are faced with that unmanageable situation now, within the European Union, or at least within the eurozone. Then we wonder why we do not have the same economic growth as other regions in the world!
That is why, for some time now, I have advocated taking an initiative to strengthen the Eurogroup. Not with the aim of excluding anyone, because – I repeat – if the 25 Member States were able to apply themselves to developing a new Community strategy together, then I would undoubtedly prioritise that joint approach. Yet, if that proved impossible - which I increasingly fear to be the case - then there is no question of not taking action at all. Moreover, when I talk about the Eurogroup, I am referring not only to the current members of the eurozone, but also to all the countries that, under a contractual clause, are destined to join the eurozone. In other words, no one is being excluded from joining the EU and from being part of the eurozone.
What might strengthening the eurozone entail in terms of creating the social and economic governance that is so lacking in the Union? I am thinking about 'strengthening' here with regard both to the institutional aspects and to the content. In particular, I am thinking about jointly preparing the EU spring summit, about frequently drafting reports and recommendations for the eurozone within the European institutions, about defining common macroeconomic starting points when drafting national budgets, about drawing up convergence criteria on social, fiscal and economic matters – a very important task – and about holding meetings that bring together within the enlarged Eurogroup not only finance ministers, but also employment ministers, social affairs ministers and ministers for science policy - my finance minister agrees. Finally, I am also thinking about ensuring autonomous representation within the international finance institutions, which is an obvious step to take when one has a monetary union and a single currency.
Ladies and gentlemen, so far, I have focused almost exclusively on the economic challenges facing the Union. I would be trivialising matters if I were to overlook the other areas in which we need more, not less, Europe. One such area is justice and security, in which we should be more effective in the fight against illegal immigration, organised crime and terrorism. As regards research and development – please forgive me for repeating myself – we urgently need the European patent. The same goes for a common foreign policy.
With regard to this last point, we must acknowledge the fact that only a European defence can move us closer to a common foreign policy of that kind. My personal experience in 2003, shortly before the start of the war in Iraq, was painful but instructive. At that time, in 2003, it seemed totally impossible to debate the Iraq crisis within the European Council. Divided as we were, we preferred to keep our cards close to our chest. In short, only when we develop common instruments, such as a European army and European diplomacy, will we be forced to lay our cards on the table - and in due time - in the event of an international crisis.
I know that the idea of developing a European army or European defence is likely to be perceived by some Atlanticists as a sacrilege or as a denial of our transatlantic obligations. Well, that is not the case. In the 21st century, NATO is going to change; it is likely to evolve from a regional defence alliance into an international security network, consisting of allies and partners. At the same time, there is every reason to believe that we will make ever more explicit efforts to tackle international security issues within this kind of renewed international cooperation association, rather than continue to call on the so-called coalitions of the willing. The disadvantage of these coalitions is that they disintegrate easily following each change of government.
Within this new ‘transatlantic security network' – the foundations of which will be laid in Riga – Europe’s defence must be developed and integrated as an autonomous European pillar. It goes without saying that a great deal of resistance will have to be overcome in order to succeed in this. Resistance on the part of some Americans, for example, who can only see NATO as an alliance of countries, and resistance on the part of some Europeans, too, who continue to regard European defence as an alternative, or even a rival, to NATO. Yet, I believe that, by finding a middle ground between these two arguments, it will be possible in the long run to overcome this resistance. The European operations conducted in Bosnia, Macedonia and Congo have shown this.
Be that as it may, the development of Europe's defence, which is intended to operate both as an autonomous entity and as a pillar of NATO, is urgent and essential. We cannot play the part of the world’s moral conscience without having the military might to back it up. Nor can we constantly call on the United States to come to our rescue when we are faced with a civil war on our own continent, as was the case in Bosnia and Kosovo.
The question remains: what does all this have to do with the Constitution and the draft Constitution?
Theoretically, of course, there are various possibilities. We can opt for the , regard the constitution as a lost cause and continue to work on the basis of the treaties signed in Nice and elsewhere. That is not, in my opinion, the right way forward, for then, we would retain the unanimity rule, which, in turn, means vetoes and, perhaps, paralysis.
We can also take an approach that could well catch on, namely a ‘pick and choose’ approach, if I can put it that way, trying to save the most attractive parts of the constitution, but my question is, then, which parts? I can imagine that every member of the Council will have a different priority. For one member it will be the subsidiarity test, while for the other, it may well be larger powers for the European Parliament, for example. I will let you guess. Ultimately, the odds are that at the end of the ride, we will end up with more or less the same Constitution. It is highly doubtful that ratification in two or three years’ time will have a greater chance of success than today.
We could also take a ‘roll-back’ approach, where we interpret the outcome of the referendums as a sign that the citizenry actually want less Europe, meaning that we should reduce Europe back to nothing more than a free-trade zone. However, dropping our European ambitions and going against the course of history would be like abdicating, a form of betrayal, for the success, to date, of European unification cannot be denied. It has proven to be the best remedy for poverty, dictatorship and war. Europe has brought long-lasting peace, social protection and unprecedented prosperity. So we must stop being cynical and painting a picture of the Union as some kind of inconvenience.
Practically and politically, there is just one option that remains, and that is to press on with the ratification of the Constitution. Each country and each citizen of the Union has the right to express an opinion on this Constitution, but remember, there may have been two 'no' votes – in the Netherlands and France – but there were 15 'yes' votes in the 15 other EU Member States. I do not think that Europe would be a democracy if it did not take that simple statistical fact into account. Moreover, in my view those who in recent months have put ratification on the back burner are duty-bound to start or resume the ratification procedure – and I will tell you why. We agreed this when we approved the draft Constitution in the European Council. That is why we added a special declaration to the constitution, declaration 30, which states: ‘If four-fifths of the Member States have ratified it two years after signing it, and one or more Member States have encountered difficulties in proceeding with ratification, the matter will be referred to the European Council’. Well then, if not all of the countries start a ratification procedure, then the content of this declaration will obviously be pointless, which means that any breakthroughs in the European Council will be blocked.
Anyway, I personally think that four-fifths of the Member States is feasible within the European Union – if, that is, everyone assumes their share of responsibility. If we manage to reach that quorum, then a totally new situation would arise, a situation which certainly opens up new prospects vis-à-vis the current barriers. After all, if that happens, if we reach this four-fifths quorum and when we meet, I cannot imagine the Council simply running through the agenda as usual and not discussing anything, in the knowledge that the necessary ratifications were missing in the Union. This declaration to the Constitution would be rendered meaningless.
In the meantime, however – and that is also the message I would like to press home today – whether or not we reach the four-fifths quorum, nothing is standing in the way of the further integration that I have just described – quite the opposite. It would be good if a second track were opened alongside the ratification track. This second track would not require any changes to the treaties. It would be a project involving all countries that wanted to take part, as I described in detail a moment ago.
In other words, I am suggesting that we quickly develop a new strategy along two lines. The first involves moving forward with ratification and fully fleshing out and applying declaration 30 to the Constitution; the second involves making a new and significant leap forward in European unification, without requiring any amendments to the treaties, on the basis of a number of points I set out a moment ago. This two-track strategy is, in my view, the only way to get through the current period of uncertainty, which could drag on for years, in a meaningful way, and, above all, the only way not to waste time. After all, time is the last thing we can afford to waste.
In conclusion, I would like to add that, 52 years ago, the European Defence Community collapsed after a 'no' vote in the French Parliament. There was great dismay at the time, but the European leaders of the day did not let that setback throw them off balance. In fact, they knew perfectly well what they had to do. They did not need time to reflect. They did not need to make enquiries or organise opinion polls. They spent two years negotiating in one place, Val Duchesse, just a couple of kilometres from here. They then took the results to Rome, where they signed a treaty that led to the creation of the European Economic Community. That was when they put Europe on the right track for good. That was 52 years ago.
It is exactly the same thing that we need today. After all, the situation today is not all that different from the situation 52 years ago. Today, the majority of the French and Dutch citizens voted against the constitution, and today we must not let ourselves be thrown off balance. Today, the time is ripe for a major leap forward. And today we need bold policy to put Europe back on track.
Why, so far, have we not done the same thing they did 52 years ago? What is the big difference? What is needed? The answer is simple: courage, political courage. The same courage that Jean Monnet, Alcide de Gasperi, Konrad Adenauer, Max Kohnstamm, Paul-Henri Spaak and Robert Schuman demonstrated back then; the courage to pick ourselves up after a major setback, square our shoulders and keep on going. That, more than anything, is what we need now.
Thank you very much, Prime Minister. Thank you for your extensive and penetrating speech.
The chairmen of the political groups will speak next and then you will have the opportunity to respond to them.
. – Mr President, Prime Minister Verhofstadt, Commissioner, ladies and gentlemen, 455 million people now live in the European Union, many millions more than the populations of the United States of America and Russia combined. Soon there will be almost 500 million people in 25, then 27 and later perhaps even more countries.
I must say that, whenever I leave Europe and then return, I always have a profound feeling of gratitude to be back in Europe, because there is no other continent with as much diversity – including cultural diversity – as the continent of Europe and the European Union. However, this continent is also a difficult one – just think how many parties are represented here in the European Parliament and how we continually need to work to reach joint results.
I should like to say, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, that, in our opinion, the Treaty of Nice cannot form the basis for leading 500 million people into a brighter future. We must go further, and we therefore welcome today's debate. A debate should result in people listening to each other, understanding each other and, hopefully, reaching joint results. I am therefore pleased that Prime Minister Verhofstadt is here today, and it was always the three Benelux countries that gave the greatest impetus to Europe. I hope and expect that, at the end of this process of strengthening the substance and the principles of the European Union, the three Benelux countries – not just Belgium or Luxembourg, but the Netherlands too – will be at the forefront of European development.
Immediately following Nice, the European People's Party said that Nice was not enough, and we had some very frank discussions with President Chirac in Strasbourg in December 2000. At our congress in January 2001, we in the European People's Party drafted a resolution saying that we want to go further, we want a new conference, and we want, if possible, a constitution, a constitutional treaty. Perhaps the name 'constitution' was too ambitious for many people. That may well be the case, and we must look into it carefully. I would remind you of what Mr Juncker said last Thursday when he deservedly received the Charlemagne Prize of Aachen: it is not acceptable for the Heads of State or Government of the countries of the EU to spend Monday to Saturday talking down the European Union and Brussels, and then to expect there to be a good result in referendums and plebiscites on Sunday.
This is unacceptable, and that is why we call on all governments in the European Union to depict Europe as it really is – with both its positive and negative developments.
We in Europe have got used to always just talking in negative terms: for many people, the glass is always half empty instead of half full.
Mr Verhofstadt, you referred to 1 May 2004, when eight formerly Communist East European countries – Lithuania, Latvia and Estonia were occupied by the Soviet Union – acceded to the European Union, including Poland, the Czech Republic, Slovakia, Hungary and Slovenia. It is not the European Union that has expanded, but its force of attraction. Its strength in peace, freedom, democracy and the rule of law was the force that attracted these countries, so that they ultimately became Member States. We should publicise this as a really great success for European development.
Let us take the Euro: we are quite justifiably discussing the stability of the Euro. Much of this discussion has been presented very negatively, including in connection with the reform, and it certainly is a considerable challenge. However, just imagine we did not have a common European currency. Where would we now stand in the globalisation process if the countries of the European Union were still devaluing their currencies to give themselves an export advantage in the European Union? Europeans would be set against each other, and it would take away from us any chance of being competitive on a global scale. So let us be positive about Europe!
I have just been talking to the Dutch Minister for European Affairs. I found it very enlightening to hear him say that, in an Internet survey in the Netherlands, many of the participants said that we needed more Europe, for example with regard to internal security, agreements on immigration and the major issues of asylum. It is therefore our common task to find a way, through discussions and then decisions, of turning the substance and principles of the Constitution into political and, in the first place, also into legal reality.
Mr Verhofstadt, I welcome your statement that the ratification process should continue. We should also particularly like to thank Estonia for having ratified the constitution a few days ago. We would encourage Finland to continue with the ratification process – the leaders of the groups will be going to Helsinki tomorrow.
I would also say to our Polish friends and partners that you have a good point on the issue of energy. You are quite right to expect solidarity when it comes to energy supplies. Solidarity applies to all the countries in the European Union, but Poland, too, must exhibit solidarity when it is a matter of our future, on the basis of a treaty, a constitution, that gives us a prospect for the future. Solidarity is not a one-way street, but a two-way process, and it applies to all Europeans.
Let me conclude by saying this: our group is deeply committed to subsidiarity, and subsidiarity includes local, regional, national and European levels. The local level and the lower levels in the sense of 'close to the people' need to act when they are the best ones to do so, but the European Union needs to act when the nation states can no longer act, when they are too small to solve the problem. It is therefore our duty to make the path, the principles and the foundations of the Constitutional Treaty a reality. We must find common solutions, in all 25 countries and here in the European Parliament too.
. Mr President, ladies and gentlemen, thank you very much for your speech, Mr Verhofstadt. You said that we need courage, and I thought that your speech was very courageous. I have seldom heard a member of the European Council be as critical of the institution as you have just been.
It is true that the crisis in Europe is also, in part, a crisis of the European Heads of State and Government. I promise you – and this is something I say frequently – that in future I will say: it is, in part, a crisis of the European Heads of State or Government minus Mr Juncker and Mr Verhofstadt. It is quite clear that both you and Mr Juncker, in what you have said here and in what he said last week, are demonstrating a clear commitment. It is a commitment not just to strengthening integration or to expansion; you have made a commitment to a fact that should really go without saying for a Head of State or Government, namely that you stand by what you say and do. In Rome, all of the Heads of State or Government who sit on the Council and take part in the summit ceremoniously – there could hardly have been more ceremony – signed this treaty, but some of them then went home and acted as if they had no idea where they had been. That is one aspect of the crisis surrounding this constitution. It is very much to your credit that you have stood up for it so clearly. I can tell you that I should have liked to have heard a speech like the one you gave today from certain leaders of other institutions in Europe.
I should like to discuss two elements to which you referred directly, Mr Verhofstadt. The question of whether we will get 20 'yes' votes, and how we should deal with the two 'no' votes, is an important one. We now have 15 states. We very much welcome the fact that the Finnish Presidency of the Council has stood up and said: no, for us the constitution is not dead. Mr Vanhanen is doing what you are doing. My government says that he has signed the constitutional treaty; we want our Parliament to decide. That is the logical and normal way to go.
The Estonians ratified the constitution a few weeks ago. I do not see why we could not achieve the figure of 20 so that the agreement between the Heads of State or Government to which you referred – not the agreement by the European Parliament, but the agreement by the Heads of State or Government – can enter into force. Therefore, we cannot give up on the Constitutional Treaty, and it is reckless for senior representatives of the European Union to say 'let us think of something else' rather than first of all following the ratification process through to the end. That was an important statement that you made to Parliament today.
You also referred to another particularly important point. The issue of how we in the European Union even assess what has happened differs from one political camp to another and from one country's political class to another.
There is one thing I am sure of, though. This morning, Mr Poettering, I also spoke to the Dutch Minister for Foreign Affairs, Atzo Nicolaï. Surveys in the Netherlands show that the vast majority of Dutch people are in favour of the European Union. The same people who said 'no' in the referendum, when they are specifically asked whether they want more Europe, say 'yes'. They want more social protection, more environmental protection and more stability. Why, then, did they not vote for this Constitution, which provides more social protection, more environmental protection and more stability? They must have their reasons. Of course, it is partly due to problems in the EU, but it is also due to domestic politics in these countries.
I am pretty sure that, if Mr Chirac had said to the French people that he would resign if they accepted the Constitution, there would have been an overwhelming majority in favour of the Constitution in France. I am quite convinced of that.
Perhaps that is how to get the Constitution accepted in France. However, it is quite clear that there is a connection between the depression in certain Member States and the fact that their populations rejected the constitution. We cannot deny that, but, given that it is the case, it also sharpens our eye for those people who said yes. It also makes us more acutely aware that courage is worthwhile, because one head of government in Europe did put his political fate on the line for the constitution – Mr Juncker said to the people of Luxembourg, 'I believe that, in the long term, more Europe is the only way that we can keep our small country as socially, economically and ecologically strong as it is today. I am absolutely convinced of that. If you have a different opinion, if you think that Europe needs to be administered differently, then you need to find a different Prime Minister'. So, he linked his fate with that of the constitution, and thus won his people over to the constitution in a referendum just a few weeks after the 'no' votes in France and the Netherlands.
I think you are right, Mr Verhofstadt. Europe is lacking in courage. Nobody has the courage to say 'I have a conviction, and I am prepared to put my political fate on the line for this conviction'. Members of the European Council have taken the decision to stand before their parliaments and say 'even though the overwhelming majority of the population is against it, we must send soldiers to such-and-such a place, because there is no other way'. They could do that, they managed to push through their conviction there; I will make no comment on that here. I should have liked them to apply the same energy to the European Constitution and to say, with the same energy, 'I will fight for my conviction, just like we fought for other projects'. If they had done so, Europe would have got much further. I am grateful to you, and I am firmly convinced that, if there were more Verhofstadts in Europe, we would make much more progress.
. Mr President, it is hard to respond in just four minutes to such a tour de force about the future of Europe. My group welcomes the presence here of Mr Verhofstadt, both as a prime minister and as one of the major architects of European reform.
As you recognised, Prime Minister, in the Laeken Declaration in 2001, the European Union has been talking more to itself than to its citizens. Yet five years after your Presidency, the task of reconnecting Europe with its citizens still shows too little evidence of progress. Indeed, just yesterday a survey showed that 82% – more than four in five – of our fellow citizens feel that government at European level fails to communicate with them.
Despite the year-long period of reflection – and eight months into the Commission’s much vaunted plans – little has been broadcast beyond the bastions of the Berlaymont.
However, the same survey might hold the seeds of hope, for though Europe may not be brilliant at communicating what it does, that survey shows that our citizens still trust the European institutions to do it. In fact, more of them trust the European institutions than their own national governments.
So here is Europe’s mandate from the people: a mandate to deliver the reforms needed to meet challenges like energy security, migration, climate change and organised crime, which individual Member States struggle to deal with under the current set-up. Greater coordination of economic policies, as you recommended, Mr Verhofstadt, would certainly help, as would greater defence coordination.
Mr Barroso has pointed to the need for practical achievements to reinforce our links with citizens and rally them to our cause.
But this ‘Europe of Projects’ can never get off the ground until Member State governments explain to their people what they are doing together in Brussels and why, and until we give the Union the money and the legal powers to push through initiatives like the common energy policy, which faces an uphill struggle against blocking forces in the Council, as too do many other initiatives in the field of justice and home affairs, for example, where the absence of qualified majority voting so often results in stalemate.
Quibbling over the clause in the Treaty will resolve little, and change rests, in any case, on the same unanimity which has led to inaction up to now.
As you said, Prime Minister, it is the Constitution – as practical as it is ideological – that can best put the institutional building blocks in place to move Europe forward. It is all very well for Mr Schulz to rail against it, but it was his Socialists in France who helped to kill the Constitution in that referendum.
We need to make our period of reflection a period of analysis, producing proposals on how to proceed. This month’s Interparliamentary Conference on the Future of Europe kick-started the process. Today’s sitting is the logical extension, and let us hear more debates with national leaders.
On Europe Day, Estonia became the fifteenth state to ratify the Constitution and Finland will soon follow. To me, that Treaty looks far from dead, and with the political courage of leaders like Guy Verhofstadt, Angela Merkel and Romano Prodi – leaders committed to Europe – then Europe’s future is surely brighter.
As the Prime Minister told us, we have a lot of work to do. However, we have the people of Europe behind us in our task, because they recognise, however much some of our national leaders like to deny it, that the big problems we face, the major challenges of globalisation – population growth and migration, climate change, internationally organised crime – cannot be dealt with by nation states built on the 18th-century concept of military industrial power; they require us to overcome our tribal and our religious hatreds and to work together for the future of all our citizens on a planet which we share with others.
Mr Verhofstadt, thank you very much for being here with us today because, in this period of generalised siesta that has, alas, also taken hold of the Commission and Parliament, I am delighted that you have brought the debate on the future of Europe here to us. We also hope that your generous efforts will help us, together with the other European Union Member States and our institutions, to bring a glimmer of enlightenment to this constant crisis.
We substantially agree with your vision for the institutions and we endorse what you have said about Lisbon. We can even agree on the fact that ratifications should continue, but we also think that it will be impossible to make France and the Netherlands accept the existing text and, moreover, your two-pronged strategy falls down, in our view, on the weakness of the political solutions. We are trapped in a perfectly obvious contradiction. If the European Union is to be loved by its citizens, it has to show them that it works, but in the last few years no great initiative has been taken on the environment issue, the jobs issue, peace, development, human rights or the integration of new citizens. Thus there is only one thing to say: institutions and policies are indissolubly linked, and that is where we no longer agree with you.
The majority of our citizens cannot be won over by the idea of a federal, democratic and peaceful union, based on thoroughly disquieting examples like the United States, China or India. Furthermore, neither the Socialists nor the Greens who did not vote for the Constitution will be won over by the idea that we must keep up with the growth seen in the United States, China or India, because such growth results in poverty and the consumption and wastage of resources.
I could not help noticing, Mr Verhofstadt, that in your speech you did not once mention the considerable environmental and ecological challenges that we are facing. That, unfortunately, may be a sign that the departure of the Greens from your government has perhaps led to a slight reversal in your thinking about the sustainability question.
Sadly, we also think that to talk about a European army in a situation in which we Europeans shilly-shally in most crises and are forced to follow the United States – and in which our credibility on all human rights issues and on the peace and disarmament question is rapidly losing momentum – clearly, to talk about an army is perhaps too great a leap forwards, and one that we do not endorse.
Mr Verhofstadt, we are of the opinion that a European Constitution is in fact necessary and that we have to find a way to win the citizens’ support for one, but we shall certainly not be able to do so with more market, more liberalisation and more firepower. We shall only succeed by genuinely changing Europe’s policies with a view to greater sustainability.
. Mr President, I should like, if I may, to make a preliminary remark, since we are inaugurating a series of new-style debates today. I believe that it is impossible to respond seriously, in three or four minutes, to an speech that lasts three quarters of an hour and that is also in-depth. In my opinion, the procedure needs to be revised.
I have a great deal to say about some of the ideas put forward by Mr Verhofstadt. For example, about the idea of putting the Union’s crisis down mainly to a question of method, which is not federal enough in his opinion, by choosing to overlook the content of the economic and social decisions taken. That is an analysis that I regard as inadequate and that my group does not support. Or, indeed, about the idea of introducing, in the name of a form of social and economic governance, maximum social levels alongside the minimum levels that already exist. I do not really understand his reasoning, which seems to me, in any case, to be heading in the wrong direction. I have a great deal to say, too, about Mr Verhofstadt’s appeal for a military Europe and for that military Europe to be thoroughly integrated into NATO, an appeal with which we do not associate ourselves.
I will not be able to expand on these various points now, because I would like to address another point that I feel Mr Verhofstadt glossed over. It concerns what is, in my opinion, our main problem today: I am referring to the reasons for the widening gap between Europeans and the Union. The results of the Commission’s consultation do reveal to us, however, some precious information about the cause of this disaffection, and I should like to mention three examples.
Firstly, 47% of the people polled as part of this consultation see globalisation as a threat to jobs. In October 2003, 56% regarded globalisation as a good opportunity; 20% fewer of them think the same today. Yet, in October 2003, Europe was no more federal than it is today. Here is another result: what do the people polled think about the role played by the European Union in fifteen or so areas ranging from environmental protection to the fight against terrorism, via social policy, with the protection of social rights only appearing at the end of the list? They gave these areas a satisfaction rating of 4.7 out of 10. That has nothing to do with the Union’s being more or less federal.
As regards Europe's ability to combat unemployment, which was consigned to the bottom of the list, the satisfaction rating is 3.8 out of 10. This figure, I would point out, is the average across the 25 Member States. How would you rate the educational performance of a pupil scoring 3.8 out of 10 in a core subject? That is how people perceive Europe's current ability to deal with the problems linked to globalisation. I believe that that is the main problem. We cannot cleverly sidestep it.
Finally, what, in the eyes of most of the Europeans polled, is – and I quote – ‘the key element for the future of Europe’? The most popular answer: to achieve comparable living standards throughout the Union. That is the opinion of 51% of those polled in the 25 countries and of as many as 74% in the new Member States. Our new fellow citizens obviously have no desire for their countries to form a kind of low-cost or cut-price Europe, which business communities long for.
To summarise, globalisation is perceived as a threat to the social model, and the single market is not seen as an answer to this fundamental problem. These concerns will not be alleviated by the project of a barrier-free transatlantic market, which is on the agenda of the next European Union-United States summit. Sidelining this section of the debate once again will not help us, in my opinion, to break the deadlock. It is only by accepting real changes, not only institutional ones, but also ones related to economic, social and political lines of action, that we will have the opportunity to breathe life back into the European dream.
Thank you very much, Mr Wurtz. In future debates of this kind we shall consider a more consistent way to allow the chairmen of the political groups to speak. For now, however, we must distribute the time in the manner we had planned.
. Mr President, to call this a debate about the future of Europe is frankly farcical. What we have here is rather the self-serving political elite talking amongst themselves. They could not be epitomised better than by a person like Mr Verhofstadt.
I must say I find it a bit rich for the Prime Minister of Belgium to come along here and tell 24 other nation states what they should do. I say that because perhaps he ought to look a bit more in his own back yard. The most recent opinion poll in Belgium – or should I say in Flanders – shows that 51% of people there favour independence from the Belgian state. The Vlaams Belang is now the biggest political party in Flanders. Is it, Mr Verhofstadt, because you are so embarrassed and ashamed that your own country is falling to pieces, that you come along here to encourage the rest of us to self-destruct as well? I am not sure.
I suppose there was at least a certain honesty about your speech, because you are an unashamed Euro-nationalist. You could not give a damn what ordinary people think. You could not give a damn about the referendum results in France and in the Netherlands last year. You said yourself today – in that most incredibly arrogant speech – that the whole process of political integration will continue regardless of what the people say. What you are doing is threatening the very basis of national self-determination and democracy. In the last century, this principle was thought to be so important that if you look in your own back yard, you will see the graves of many British soldiers who went to defend that very principle, on which you now seem to have turned your back.
It was clear last year! What is it about you, Mr Verhofstadt? What part of the word ‘no’ do you not understand?
Calm down, Mr Schulz, calm down.
Please argue amongst yourselves outside of the Chamber when the sitting is over.
. Mr President, I would like to thank the Prime Minister for coming and for starting what is a very important debate, despite the fact that I would not agree with some of his ideas and conclusions.
The essence of the best idea and the best debate is when you have divergent opinions, coming together to try and garner the best from the situation. A number of key elements that were mentioned by the Prime Minister in his speech are deserving of more in-depth analysis and comment. However, if I may be so bold, I would like to touch on two or three elements.
With regard to the situation of whether or not the people want Europe or Europe, I would never dare to speak on behalf of all the people of Europe. However, I can speak on behalf of the people in my constituency in the south-west of Ireland, whom I met last weekend. Out of the 4500 people I met last week in Ireland, 3000 of them brought up issues of European concern that they wanted to see solved. Amazingly enough, for all the issues that they brought up, they saw that the best way of getting a solution was at a European level – not at a national level – because they saw there was a bigger picture involved. These issues involved the environment, fisheries, free trade and so on. They saw their best hope of advancement on all of these issues coming from a European level.
People want more Europe in certain areas, but if you tell people in the world, or people in Europe, or people in my country, that they will be part of a European army; that their taxes will be determined by Brussels; that they will have no say with regard to what kind of a police force they will have, they will reject it out of hand. This is not because they dispute the argument or the veracity or the genuineness of the argument put forward, but because they see those as red-line issues. They see those as issues that are best dealt with by the people in their own country.
One of the most important issues we have to discover is not to go down the simple road of saying ‘you are either for a federal Europe or against it’. Personally, I am against a federal Europe. The kind of model that has been successful for Europe has been one that we have created ourselves. It is not something that has been copied from some other model. It has been a creation out of necessity – the necessity that we now face before us. You touched on it yourself, Prime Minister, during your own questions concerning economics and other areas. The discussion is now taking place. Decisions will have to be taken at some stage in the short term, not in the long term, and such decisions will subsequently need to be properly implemented.
The Foreign Ministers in Vienna last week were correct when they said it was wrong to call this document a Constitution, because it is not a true Constitution in its right form. Call it a for a new Europe, but not a for a new Europe.
Mr President, the presence here of the Belgian Prime Minister, Mr Verhofstadt, and the speech he made as part of this debate illustrate perfectly, in fact, everything that is fundamentally going wrong in the European Union, for indeed, the real problem in Europe and with Verhofstadt is that the so-called statesmen no longer display even the most elementary democratic reflexes, are no longer prepared to listen to the people and electorate and are, instead, convinced that they, in their ivory towers, know best.
In fact, we had another glowing example of this only a few minutes ago. Mr Verhofstadt is now urging his European colleagues to ignore the devastating results of the referendums in France and the Netherlands and continue to act as if nothing is wrong. Although Mr Verhofstadt is keen to get noticed as the champion of public involvement via referendums, he has not dared organise the promised referendum in his own country. Indeed, Mr Verhofstadt’s public involvement cannot be organised until he is certain of being right and not at any risk of losing.
This European democratic deficit is at its most obvious in the case of Turkey, which threatens to paralyse the entire European system. Europe has not run aground as a result of the outspoken, proper and well-founded distrust of the voting public in the Netherlands and in France, but rather because of the reasons that underpin it. Europe is stuck because eminent European statesmen refuse to define the territory of the European Union, refuse to restrict the potential accession of new candidate countries to countries that belong to Europe culturally, geographically and historically, which obviously does not include Turkey.
In fact, Prime Minister Verhofstadt himself is one of the outspoken champions of this Turkish accession and refuses any referendum or democratic input on that subject.
A month ago, that other ivory-tower sage, Mr Barroso, the President of the Commission, said that he could see no reason why a debate about the European boundaries should be held, on the grounds that such a debate could not lead anywhere. As it happens, the opposite is true. Only when the European citizens are reassured that Europe has boundaries, only when they know that their Europe is restricted to countries that have a common basis, something that is essential to them, only when the European citizens discover that their statesmen are once again prepared to listen to their voices and prepared to respect the outcome of democratic referendums, only then, and not before, can European recovery set in.
I would like to repeat that in that sense, it was good and symbolic that it was none other than Mr Verhofstadt, the man who, in his own country, represents only 15% of the voters, that it was he who should come here to represent the eminent, pedantic eurocrats who are never prepared to listen, that is the role that was made for him.
As you can see, Mr Verhofstadt, this is a pluralist parliament.
. Mr President, rest assured, I have to face Mr Vanhecke’s cohorts in my own parliament too. I notice that there is, in actual fact, little difference between what he says here and what he says in Belgium. To him, Europe is just the church tower and nothing else. That is why he does not tolerate any further consideration being given to Europe, for he is interested only in what happens in a 5-mile radius around him.
I, for my part, have a different opinion of Europe. I believe that Europe has a destiny and that it must follow that destiny. Above all, I believe that the history of Europe moves in a certain direction, and that is something that we must never forget. It is in fact history that teaches us what we should do, even if our points of view are sometimes very different. There are those who believe that things are moving too quickly or too slowly, or that other concepts should be developed. Yet, one thing remains clear, and that is history. History teaches us that, when we were divided and inward-looking, Europe was in crisis, a war was being fought, civil wars were constantly being fought.
I will therefore ask those who now claim that they do not want to enlarge Europe, to include the Balkans, for example: why should these countries be denied stability? If, in fact, they do not join the European Union, we know full well that, in the next two or three years, this part of the world will once again be in the grip of violence and war.
Naturally, the countries concerned must meet all of the conditions. However, those who claim today, , that these countries and these populations cannot join, that there are borders, are actually telling them that they do not want them to enjoy what we have been enjoying for 50 years now in the European Union: peace, stability and well-being. That is something that we cannot accept. That is the selfishness that was being expressed a short while ago, and we must not give into it now. That is the current challenge, not the issue of Turkey.
Is it not the case that the only reason why Turkey is being used here is as a pretext for displaying selfishness? Turkey is of no consequence to them. Whether Turkey joins or not, all that matters is that they can demonstrate that it would be best if we were all to end up self-sufficient. That is what the last speeches we heard, including the speech by Mr Farage, who said all kinds of things a moment ago, came down to in practice. I can tell you, Mr Farage
I can tell you that I am saying thing in the Council as here in Parliament. That is absolutely necessary, because you cannot say one thing in the European Council and then the opposite in London or another city in Europe. I try to give exactly the same message to both the Council and Parliament.
Indeed, the most important thing, Mr President, is that, during the Council on 15 and 16 June, which will be a very important Council, we must try to decide together how to continue the process. Once again, I have nothing against extending the period of reflection. Nonetheless, I am going to ask that consideration also be given to Declaration 30 annexed to the Constitution, which was adopted by the Convention, by the European Council and by the countries of the European Union who ratified the Treaty. That does not in any way mean that we carry on regardless whatever the majority of French people or the majority of Dutch people think. That is the reason why I am suggesting to you a second strategy, alongside the continuation of the ratification process.
It is true, indeed, that we have to respond to the expectations of citizens and to their fears. We cannot do that by saying to them, ‘There you are, we have a Constitution’. Simply waking up one morning to hear that they have a Constitution is not going to reassure them. That is not how things work. We are the ones, above all, who need the Constitution to make progress on a certain number of things. We also need tangible policies and something which, in my opinion, is lacking most of all in the European Union, socio-economic governance. Why do you not understand that a monetary Union without a common socio-economic policy and strategy is utterly preposterous!
That might already be, as I hope, the conclusion of the Council on 15 and 16 June. We would have made a step forward and not only for ourselves or for the institutions.
Perhaps I should plead guilty, Mr Poettering. At the beginning, with the Laeken declaration, we perhaps used the word 'constitution' a bit hastily for the time. The fact remains that now we must recognise that we need a twofold strategy. There is the Constitution, which we shall perhaps have to renegotiate to achieve unanimity. There is also a credible socio-economic policy that you, the Council and Parliament, have to put in place without delay, because that is what people want. Therein lies the response to globalisation. Europe is not the source of globalisation; no, it is the right answer to globalisation and that is the message that we have not yet adequately developed and put across to the nations of Europe.
Mr President, the other day in my country, a great Europeanist – Fernando Álvarez de Miranda – told me that the Europeans’ problem is that they have lost their excitement about Europe. It is true: we are often Europeans without realising it, and we do not realise what great progress the Union has made; we do not give Europe the credit for it and instead we blame the Union for our little frustrations.
We are now in this period of reflection, trying to demonstrate that Europe works. As you have said, offering an example, I often wonder whether we are doing the right thing. For example, we say that Europe must gain legitimacy by creating work; but does Europe – the European Union – have the instruments for creating employment, or are they national instruments? If we set objectives that do not depend on the Union, but on the Member States, and we do not achieve them, then the Union will pay the price.
I am therefore going to propose to you, Mr Verhofstadt – and you can do this, because you are the Prime Minister of your country – that one day you carry out the following test, in order to demonstrate what life would be like for the citizens if Europe did not exist; you could, for example, on 29 May or 1 June, install border posts between your country and France and between your country and the Netherlands, and at those posts you could put customs officers who could ask the French or Dutch citizens for their passports and tell them that their French car insurance was not valid in Belgium and that they have to take out a green card.
And on one day – just one day – you could re-establish the Belgian Franc, and the euro would not be legal tender in Belgium and would have to be exchanged; and, when French and Dutch citizens returned to their beautiful countries, Mr President, those customs offices could make them fill out a form indicating the goods that they have bought in your country.
That would show them what the European Union is, Mr President.
– Mr President, I am quite delighted that we once again have a statesman who has a vision of Europe, because part of our problem is all this pussy-footing around, this self-doubt, this half-heartedness, this downright fear of taking further steps towards European unity. If even political leaders are not committed to Europe, people become disorientated and distrustful. Therefore, Mr Verhofstadt, I should like to welcome you, and to thank you for the vision you presented both in your book and here in Parliament. You have repeatedly emphasised that the heart of the European idea is political union, not just a huge market.
The European Economic Community was just a detour that we had to take because the Defence Community did not become a reality. That bears repeating, and the Treaties of Rome were preceded by the Messina Declaration. I very much welcome the possibility that we might be able to adopt a kind of 'Second Messina Declaration' next spring. It will not be called that, but the core could be the same: a renewed commitment to the objectives and grand projects of the EU in the coming years and decades.
We also need projects that are attractive to the people. Once again, we are discussing energy policy. We know that, in 20 years' time, 70% of our energy will come from imports from unsafe regions. Why do we not have the courage, as Jeremy Rifkin proposed, to launch a third industrial revolution in Europe with a solar hydrogen economy? We need it all: coal, oil, gas, that is business as usual, but this new basis for an energy revolution would be something that many people could approve of, and I would advise you to adopt something like this at the summit in June.
Mr President, personally, I find it very positive and very encouraging to see, at last, a European head of government pleading, committing himself and even campaigning, in an excellent book that I recommend to you, for a revival of European integration. These days that deserves acknowledgement.
Prime Minister, we agree with your observations. Europe is experiencing a crisis of vocation, a crisis of inspiration, and, faced with this situation, the European Council cannot simply extend for a year the period of reflection. It is not a wild rush forward that people need. What the nations of Europe expect from their politicians is that they put forward a vision and outline perspectives. Here I should like to say a word about those perspectives.
Firstly, we have, as you keep on repeating, an urgent need for economic governance for Europe. We have the euro, that is fine, but it is not enough. If we want to create growth and employment, we all know that we have to go further and coordinate our economic, budgetary and fiscal policies.
Secondly, we have an urgent need for new common policies: I am thinking of research and development, I am thinking of defence, I am thinking of the question of energy and its supply and production, and I am thinking also of the question of migration and codevelopment. On each of these questions, it would be completely unrealistic, and even misleading, to think or to give the impression that appropriate answers could be found at national level.
Furthermore, we also urgently need a strengthened European presence in the world in order to create at last a new balance. In order to achieve all that, we shall obviously need to draw up a new Constitution that is shorter, simpler, clearer and refocused on the great principles on which our Union is founded. This text will have to state who we are and what values and what political project we are defending.
Prime Minister, you have understood what we are expecting from the next Council. It is that, for once, Heads of State or Government should put aside their political scheming and ulterior motives in order to place themselves, quite simply, at the service of the general European interest as a matter of urgency.
– Mr President, Mr Verhofstadt, some thinking is being done in Europe after all, it would appear. Who would have thought it? By a Head of Government, in the middle of a pause for reflection; and on the subject of Europe, too. I would thank you for your intervention and for the clear and courageous language with which you have broken through the governments’ deafening silence – or, as some people would say, cacophony – and, in this House and in the middle of the crisis, risen above all the internal political considerations and mutterings about renationalisation in order to speak on behalf of Europe. To do so is not pleasant, but it is important and significant. You have resisted the temptation to manipulate the European debate and the motives of those who voted ‘no’.
That is currently the big problem, as I see it. Almost all the governments now try to attribute to people motives that they did not have, as if those who said ‘no’ had done so not in order to vote in favour of a more democratic and more social Europe that is capable of taking action and in order to direct their protest against Europe as it is at present but, instead, in order to demand less Europe. You have, in actual fact, listened to the people and not only to the other governments, as the British and Austrian Presidencies of the Council did.
You withstood the hubris that persuades us that we were much too quick off the mark with the Constitution, had aimed too high, had asked too much of people and had set our sights too high. No, you have been one of the very few people to have understood that the opposite is the case. We were too slow and did not aim high enough. Our goals were not magnanimous enough and our visions were unconvincing and our compromises too lazy. That is why you call for the crisis to be solved not by slackening our pace nor by being weary, resigned and demagogic, but by taking a clear step forwards.
Allow me to add just one proposal. If we could agree to incorporate this step that you propose into a rider to the Constitution, covering many fields including democracy, social powers and individual responsibility for security, then we need not destroy the constitutional process. Instead, we can show people a clear way forward and a means of progressing further towards a higher goal. Moreover, we need not allow the ‘no’ votes to cause Europe to fail.
Mr President, Mr Verhofstadt, it is indeed commendable that, with your latest paper and your speech in this House today, you have helped to bring this fatal period for reflection to an end, because – as many of my fellow MEPs have said, and rightly so – it is high time that there was at last further discussion of how Europe is to proceed.
I personally share your vision of a federal United States of Europe. As a member of the Convention to draft the EU Charter of Fundamental Rights and also of the Constitutional Convention, the extent to which this idea is really so much pie in the sky became clear to me, however, in the corresponding debates. Ideas about how far European integration should now be taken are extremely different, not only between the Member States but also between political forces, indeed even within the political groups, including my own.
In view of all this, I had never expected, when the Constitutional Convention began, what great strides it would be possible to make in deepening integration and how much more it would be possible to achieve in terms of democracy, citizens’ rights and the strengthening of a polity based on social welfare. The Constitution constitutes huge progress for Europe and, at the same time, reflects the political consensus that has been achieved. A member of my own party very recently spoke of it contemptuously as old, unpalatable rubbish, but it really is nothing of the kind. Neither the progress made nor the consensus achieved should be put at risk.
That, Mr Verhofstadt, is precisely why I do not share your concept of the eurozone states, nor Mr Sarkozy’s alternative concept of what he calls the pioneer group. In my view, both models are already unrealistic because, in the course of last year, two founder states quite obviously lost the title, ‘pioneer of Europe’. The fact that Commission President Barroso has still not understood the signs of the times is shown by his agenda, which is purportedly citizen-friendly but which, in my opinion, amounts to nothing other than a return to Nice.
I am convinced that it is only as a social Europe that our continent will be equipped to face the future, and on this matter I share Mr Juncker’s opinion. In receiving the International Charlemagne Prize of the city of Aachen, an award on which I should like to congratulate him, Dr Juncker rightly pointed out that Europe would founder if, in the next few years, it did not succeed in becoming a social Europe, for example through having a basic minimum of employees’ rights, valid throughout Europe. It is a pity that you have said so little about this.
Mr President, we are, today, debating with an honest advocate of a United States of Europe. He does not hide his goal. He does not deny the facts. He has even written a courageous, self-critical Laeken Declaration containing a critique of the EU as it currently exists, and one with which most critics of the EU would concur. Unfortunately, it was overlooked in the constitutional Convention, and that courage failed him when Belgium was to ratify the Constitution. That was the end of his desire to get closer to the people through openness and democracy. The views of the Belgians were not to be heard through a referendum. The people of Belgium were not to be given the opportunity to vote ‘no’ to the Constitution, like the linguistic cousins of the Flemings in the Netherlands or those of the Walloons in France. The United States of Europe – yes – but not by asking the people. Take heart, Mr Verhofstadt. Take your colleagues with you in burying this rejected Constitution. Organise direct elections to a new convention. Get proposals drawn up that can then be put to referendums in every country at the same time. Until then, open up all meetings where laws are adopted. Put every document on the Internet. Allow the national parliaments to vote on the annual legislation programme. Allow the Commissioners to appear in the European Committees of their national parliaments and thus to be in touch with their national democracies. Promise that you will never again give Belgium's support to a law that has not first achieved a majority in either the Belgian Parliament or the European Parliament.
Mr President, the European Union today faces a fundamental choice: whether or not to take on an additional set of tasks, expand its authority, and ultimately collapse under the weight of too much business. In my opinion the rejected draft Constitutional Treaty offers this very prospect.
Our limitations have recently made themselves painfully clear when dealing with conflicts of interest between Member States in the context of the northern gas pipeline project. The European Union was powerless not for lack of a constitution, but for lack of political will. There is, however, an alternative: let us concentrate on the specific matters that are already on the table, such as improving the operation of the common market and the euro zone and improving cooperation between countries on security and on internal affairs, and ultimately on cohesion policy. The shorter the list, the easier the public will find it to understand our aims.
Mr Poettering, please refrain from blackmailing us with the choice between an energy policy with the Constitutional Treaty or none at all. Let us start discussions on what really does bind us, let us write these aims down and then implement them. This would provide a good basis for an amended treaty. Yet let us not do it by hastily and arrogantly incorporating each policy into procedures and institution. Let us do it without including tasks that are impossible to implement at Community level. Let us first find the basis and substance for a common policy, or in other words what actually binds us, because no procedures on earth are capable of creating a common position where no such substance exists.
An outstanding performance, Mr Verhovstadt. If I were a judge in a figure-skating competition, I would give very good marks for artistic performance, but less on the technical aspect.
You wondered and even asked a question as to why the citizens of Europe do not trust the European Union. I can give you the example of Slovakia and the new Member States: we had to meet very strict criteria for full membership. We have been full members for two years now, and you can see whether the ideals of the European Union have been fulfilled. Restrictions on free movement, transitional periods limit employment opportunities; the Services Directive has not been adopted, inadequate and incomplete access to health services, etcetera. Is it possible for one of the founding Member States, France, not to support the Constitutional Treaty, with Strasbourg being the seat of the European Parliament and the former French president, Valéry Giscard d´Estaing, chairing the Convention to draw up the constitutional treaty? All of these are questions in which our citizens see a disparity between words and deeds. Have you thought about the real situation as regards meeting the targets of the Lisbon Strategy?
Mr. Prime Minister, I ask you, wake up! We are already half-way through the period, and we should have had results by now. It is too late in the day to speak about what should have been done. At least say in your closing speech what needs to be done now, what needs to be done tomorrow, and what needs to be done in a month’s time.
Mr President, I, in turn, should like to express my delight at this debate, which I hope will be the first of many, because I think that in debates with heads of government, Parliament can also do its bit to get things going.
I rejoice at Mr Verhofstadt’s coming here to set the ball rolling, for he is indeed one of the people who made an active contribution during the period of reflection. I broadly support his twin-track approach, which amounts to continuing the ratification process while at the same time taking initiatives rather than resting on our laurels. I do not see eye to eye with him, though, when he claims that we can meanwhile indulge in unbridled enlargement. While I am not opposed to enlargement, I do fear that further enlargement without deepening the European Union will lead to something we do not want, namely a free-trade zone.
What I do think is that we should try even harder to explain to our citizens that the right response to what scares them at present, namely the changes and globalisation, is not to withdraw into some sort of economic patriotism or nationalism, but that only a European response is a real response to globalisation; and that this also means that Europe must adjust to the new concept of globalisation and the information society, and we will only succeed if we join forces within Europe.
Indeed, only as one Europe can we be a real global actor that defends our interests and values in this global world of tomorrow. Our citizens are, at present not yet aware of this; they still believe that they will manage by closing themselves off from the outside world. We must tell them that globalisation is irreversible, that it will happen without Europe if we do not take a tough line. We can play a very strong role in globalisation, provided Europe is strong.
Mr President, Mr Verhofstadt, I should like, while thanking Mr Verhofstadt for his excellent and determined speech, to look again at two aspects.
The first aspect is the time factor. Mr Verhofstadt emphasised the problem of the Lisbon process. We have no time to lose. Five years for the Community patent is stupid. Furthermore, I should like to say that the Heads of State or Government have a very great responsibility regarding the financial perspective with, for example, the research programme which has less money, in real terms, in 2007, 2008 and 2009 than in 2006. There is surely a basic contradiction there between talk and reality. I think that the method too – open coordination – has been shown to be inadequate. The instruments of Community policy, therefore, are not supported in the budget. Consequently, it is not possible to make a policy that is grounded in real circumstances.
The second aspect on which I should like to elaborate, very briefly, of course, is the social aspect. We have spoken of the rejection of the Constitution. It is true, and you quite rightly made reference to it, that the social aspect was there 50 years ago: there was hope of social improvement after the war. Nowadays, people do not have that feeling. Therefore, one priority would be, in the same way that the Europe of monetary unity was created from the European currency snake, to create a European social snake that would make it possible to realise tangible achievements in this field too.
Mr President, the Prime Minster said that we should try for the four-fifths of Member States before the European Council would be able to – or should – discuss the crisis. But the European Council could, and in my view should, discuss the crisis today. In June, the summit should set itself a rendezvous with a clear decision towards the end of 2007, to establish a fresh intergovernmental conference with the purpose of modifying and improving the Treaty.
It should seek to ring-fence the first and second parts. In part three, it should focus on strengthening the economic governance of the Union, advancing the Lisbon Agenda and strengthening the autonomy of the eurozone.
Secondly, it should seek to reform the European social model.
Thirdly, it should aim to upgrade the combating of climate change to establish a good context for the reform of the common agricultural policy and the construction of a common energy policy.
Fourthly, it should speak of the process and threshold of adhesion and flesh out the policy on neighbourhood, which we have in draft form.
Finally, it should complete the revision of the financial system of the EU, to produce a fair, transparent and buoyant budget that will permit us to match financial resources to our policy objectives.
Mr President, Mr Verhofstadt, I feel I must applaud your resoluteness. I just have time to comment on one point only: your two-track strategy. First of all, and I think Mrs Frassoni has already said this: ‘yes’ to the continuation of the ratification process.
Having said that, the two tracks should intersect and intertwine. I mean that the provisions governing the institutions must be consistent with your political priorities. Thus, you will not get very far with the Eurogroup process if the decisions are not taken by a qualified majority in fiscal matters, at least on certain issues. You will not get very far either in matters of foreign policy and defence unless you have a budget that has been granted independent financing. In this respect, I shall make it clear that I have no problem with the European Army if its purpose is the prevention of conflicts.
Therefore, Mr Verhofstadt, we must prepare ourselves to renegotiate the Constitutional Treaty on two or three specific points. I would draw your attention to the fact that the current provisions in the Treaty, concerning the flexibility clause and enhanced cooperation, are inadequate and that, consequently, from this point of view, especially if we wish to continue with enlargement, countries that wish to forge ahead should be allowed to do so. You say it in your book; you have not said it enough, in my opinion, in your speech but I am sure that you think it and, therefore, I support you in this.
Mr President, this debate reminds me a little of a famous sketch by the British TV comedians Monty Python. In the sketch, a man returns to a pet shop in order to complain about a dead parrot. Despite the fact that the parrot is clearly dead, the salesman in the shop refuses to accept this and instead produces a series of bizarre excuses. The parrot can be compared with the EU Constitution, and the salesman with the political elite of the EU. It is time to realise that the parrot really is dead. Only then can the debate about the future of Europe be meaningful again.
In actual fact, the voters of France and the Netherlands sent us a loud and clear message. They want more democracy and less control from the centre. They want less free market forces and more social responsibility. This, and not the Constitution, is the key to better cooperation in Europe.
Mr President, it is the nation state that is the bearer of democracy in Europe. Democracy as a political system requires a demos, a people whose citizens recognise a strong sense of community with each other and who are therefore prepared to take an extensive degree of responsibility for one another. A demos has common cultural traditions and a common history. A demos has a common political arena in which debate can take place and where conflicts can be analysed and resolved by democratic means. A demos has a national identity which shapes the very soil from which democracy can grow and in which it can stand tall and survive trials and tribulations.
Mr Verhofstadt is a typical representative of the euro-elite who believe that it is possible to replace national identities with a rapidly assembled European identity in which a flag, national anthem and national day can be quickly launched, pretty much like the new currency. By attempting to push through a political union that lacks legitimacy in the eyes of Europeans, the EU establishment risks creating grass-roots opposition to the whole integration project. Mr Verhofstadt scornfully calls the freedom for us Europeans to trade with one another, settle where we want, study where we want and invest where we want ‘just a free trade zone’. Freedom, however, is not ‘just’ anything. Rather, ‘Freedom is the best thing that can be sought the whole world over’, to quote an old Swedish folk song from the Middle Ages.
I would like to remind you that if, with the aid of a constitution, we attempt to force on the Member States a policy that will always lack the support of the people, we will be heading for the collapse of the European Union.
Mr President, nobody needs reminding of how important the planned accession of Bulgaria and Romania into our ranks will be to the development of the European Union. We must be mindful of the fact that this is a momentous occasion, particularly in geopolitical and cultural terms. Both the candidate countries are on the Balkan Peninsula, which has historically been known as Europe’s soft underbelly. The accession of Bulgaria will also mean the EU entering the field of eastern culture.
The Community’s expansion in that direction should therefore be prudent and responsible. That is why I would like to warn against the recently-expressed reservations about the reforms in Romania and Bulgaria, which in my view are over the top. This is the only way in which ill-considered accusations against these countries regarding widespread corruption can be interpreted. Those who express such accusations should bear in mind that in Bulgaria and Romania, more than in any other European countries, corruption is a legacy of the Communist past. The post-Soviet structures, which remained untouched for many years, became a source of bribery and other criminal activity.
We should also bear in mind that Europe itself is partly responsible for this state of affairs, by not giving sufficient support to de-Communisation and vetting movements. The European Union has come into being thanks to the integration of nations. However, this is only possible through a mutual understanding of their legacies and problems, because that is the only way in which a partnership can be built.
Mr President, if ever I doubted the validity of my Euroscepticism, today I discovered that 45 turgid minutes of Eurofanaticism from the Prime Minister of Belgium was the perfect antidote. The speech demonstrated that the political elites’ claim to be listening to the people of Europe is as phoney as the latest suggestion of a cosmetic stunt of dropping the title ‘Constitution’.
France and Holland emphatically rejected the Constitution, so we slapped a gagging order on the countries which it was feared might also say ‘No’. Though it was called a period of reflection, its effect was to stop votes in sceptical countries. However, where ratification was assured, it was pushed through, and every time there was such a meaningless exercise, Europhiles were on hand to jump up and make the crass assertion ‘You see! The Constitution is not dead!’. It is easy to win the game when you lock up the opposition in the changing room.
The last eurobarometer poll showed the European project has never been less loved. With citizens seeking less Europe, this House and our guest today arrogantly demand more Europe, more EU competences, more majority voting, more centralisation, more and more and more! Why do you not listen? Stop digging! Heed the clamour for more state rights, not centralisation; more local control, not ‘Brusselisation’. Face up to it: the goal of ever-closer, stultifying political union is simply unobtainable!
Mr President, Prime Minister, sadly I have to decline the generous request for solidarity on the Constitution, but I am glad that we can now have a serious debate on the future of Europe. Europe needs a debate and European leaders need to hear and understand what people are saying to them, especially following the meeting of Foreign Ministers at the weekend. Apparently no one at that meeting pronounced the Constitution dead. However, the Dutch Foreign Minister has said on a number of occasions that following the ‘no’ vote in his country’s referendum last year, that is in fact the position. Who is right? We need to know.
The Ministers agreed to let the discussion run for at least another year. I think that is a mistake. No one seriously believes that the Constitution can credibly be presented again to the peoples of France and the Netherlands, who have already spoken. That would only serve to fuel the sense among our peoples that the EU remains oblivious to their concerns and priorities.
The whole point of the Laeken declaration in 2001 was that the EU needed to find ways of getting closer to its citizens and making the institutions more transparent and accountable. The Constitution sadly failed those basic tests. However, I am glad that the Foreign Ministers agreed that there would be no Constitutional cherry-picking while the debate goes on.
Of course the future of the EU is a very important subject: the kind of Europe we want to live in is important for our countries and peoples. I have a very positive vision of a Europe of nation states working ever more closely together. I want to see the EU move on to a new agenda: a reforming agenda that tackles effectively the sense of alienation between the institutions of Brussels; a reforming agenda that works for fundamental economic reform through liberalisation and more open markets, and puts growth at the forefront of its priorities.
I also want to see greater and more effective intergovernmental cooperation in tackling environmental challenges and fighting the scourge of terrorism.
The great error of Europe’s leaders is to assume that none of the great challenges facing us can be met without a Constitution. I think that they can.
Ladies and gentlemen, I want to wholeheartedly endorse the positive contribution made by Mr Verhofstadt, who, in considering both the short and long-term future of the Union, is swimming against the current. It is a praiseworthy initiative, in my view. Reality is hard. Cut-throat competition at Member-State level is taking the place of organising fair competition at corporate level.
The Commission is rudderless and hardly ever tables fresh legislation. In its recent communication of last week, it pays hardly any attention to socio-economic aspects, despite the fact that people want jobs and social security. It is highly likely that the Council will extend the period of reflection, and to it and to the Commission, I would like to say that the period of reflection is too long. You can continue to reflect and what is more, I doubt whether everyone is thinking as hard as they make out to be, as I have not seen much in the way of results.
I should like to urge you to reflect on the words of Romano Prodi. Would it not be easier to get out of the institutional crisis if we were to concentrate on the fundamental issue in hand, namely the rules of this House? Would it not be an idea to ask our electorate to speak out about this in European elections? Whilst the United States of Europe is a long-term vision, people’s socio-economic concerns require prompt answers today.
Mr President, Mr Verhofstadt, I should like to thank the President for organising this debate and congratulate Mr Verhofstadt on the views he has expressed. Some of us are acquainted with his very pro-active approach, but at times like these – amidst growing euro-scepticism and pessimism – a positive take such as his is more than welcome. I am indebted to him for this.
I am also grateful that this debate has happened at all, because it looks to me that both the Prime Minister’s speech and the speeches of a number of our fellow Members, including group chairmen, managed to lay bare the main areas of concern that we face. I would first of all like to mention the schizophrenia among Heads of Government, Heads of State and ministers who meet to take joint decisions on average once a month, in the case of ministers, and four times a year in the case of Heads of State or Government, without whose permission nothing can be done in Europe. After their meetings, they go home and act as if they have nothing to do with this whole European business, as a result of which, of course, there is, inevitably, huge distrust on the part of the public. As you said yourself, Prime Minister, if something has gone right, then they, and they alone, take the credit; if something went wrong, then Brussels is obviously to blame. This is what I would call schizophrenia.
Many Members also mentioned masochism. So many Heads of Government, Heads of State or Members of this House are enormously eloquent in underlining the EU’s shortcomings, but never mention what it does right. In the final analysis, Mr Verhofstadt, I think you have shown the way forward in saying that we should look for ‘and/and’, rather than ‘either/or’ solutions. I think that that is the way we can leave the crisis behind. Thank you for your attention.
Mr Verhofstadt, thank you for taking such a pro-active line. I agree with you that the period of reflection is likely to prove fruitless. We need more. We should continue the referendums, even though there is the real risk that at the end of the ride, we will not make the four-fifths majority.
I welcome the idea of using specific projects as means of continuing to put Europe on the map. In fact, this Parliament has taken the lead in that respect by making Europe more social, rejecting the Port Directive and amending the Bolkestein Directive.
I am, moreover, surprised that the day before yesterday, the Belgian Government abstained during the Council vote on this Bolkestein Directive. Take Europe further by means of specific projects? We are all for it, Prime Minister, but we need funds, and we have settled on financial perspectives that are very tight, absolutely below par and that amount, in fact, to an abdication.
That, Prime Minister, is where the European Parliament, the Commission and the Council all went wrong. We acted like , and that is something for which we will pay the price in time to come.
– Mr President, if we really want to debate the future of Europe, we need to ask ourselves who we want to participate in this debate. If a debate is held of the citizens, the workers and their bodies, then there is no need for us to wonder why any constitution will be undemocratic.
The European Union also needs to accept that the neoliberalisation doctrine is of no benefit to the citizens, that a foreign policy linked to ΝΑΤΟ rather than to the principles of the UN is not a just policy. Similarly, if the dialogue starts with the aim of demonstrating that everything is working fine, then the peoples will speak again as they did in the referenda.
Finally, we need to avoid insistences that there should be a European Constitution by 2009, as the Austrian Minister of Foreign Affairs has also said. No strategy can dress up something that remains the same.
– Mr President, Mr Verhofstadt, Europe is a great ideal: it is both our history and our future. Europe is our culture, our values and our Western civilisation, which believes in freedom, tolerance, the importance of the individual, and peace, and which therefore cannot relinquish its Christian roots. That is why we must not think of the Union merely as a bureaucracy divorced from the people and an institution concerned only with laying down rules about countless petty issues. In order to involve people’s minds – that is the problem – we need a Europe that offers solutions to people’s most important demands, as provided for in the text of the Constitutional Treaty signed in Rome.
To overcome the current crisis, the Union needs a treaty that brings Europe closer to its people. We therefore place great trust in the German Presidency to achieve a goal towards which we are all striving. Europe needs to become stronger within a context of vital transatlantic relations. It needs political unity in order to address a number of major challenges: first, the fight against terrorism, in order to build peace in the Middle East and the Balkans; second, growth and development by means of the Lisbon process, but without breaking certain rules to which science, too, must be subject, and the liberalisation of the services market as quickly as possible; third, the economic and commercial confrontation with China and India, two major emerging countries that are, however, preparing to form an alliance with each other; the fourth challenge is the energy question, not forgetting the nuclear option; the fifth is immigration and the African emergency; and the sixth is expansion of our borders, starting with the accession of Romania and Bulgaria and then that of Croatia, without closing the door on other candidate countries.
We shall only overcome these challenges if we succeed in transforming today’s Europe, which is too tied up in bureaucracy, into a Europe of the people, of policies and of values.
Mr President, Mr De Gaulle said one should, and I quote, ‘go to the complex Orient with simple ideas’. I suggest that you apply this formula to the Constitution. I am French and I start from a premise that is probably obvious: The French will not vote again on the same text.
Let us start from there. Let us go even to the end of the ratifications. Personally, I want that, it is a right for nations and it is a duty for leaders. It will probably result in a few more rejections but we shall take it to the end. That means that, whatever happens, some new thing will be needed – I say ‘thing’ to avoid words that cause annoyance. We go, therefore, to the end with as many ratification procedures as there are countries, that is to say not 25 but 27 with the Romanians and the Bulgarians, whom we are always forgetting because their accession is as good as ratified, as it is included in the Treaty.
We go round all the countries, therefore, but that could begin all over again endlessly. Here, then, I agree with your idea: we have to scrap unanimity. We have to break down the barriers and to do that we have to rewrite Declaration 30 differently. In this way, if, when the time comes, for example, 22 out of 27 countries say ‘yes’ and 5 say ‘no’, the 5 who say ‘no’ either accept the majority rule or they stand down. Otherwise, we shall go round and round in circles, and from postponement to postponement and from reflection to reflection.
Whatever happens, it will not be the same text and another ratification process will be needed, otherwise I wager we shall find ourselves here in the same situation year after year.
– I should like to begin by congratulating you, Prime Minister, on your speech, which struck a rare note of both vision and realism. You touched on a number of points, and, though it would be useful, it would be impossible to discuss all of them. I shall speak about one, the Lisbon Strategy, which is the issue that over the past five years has left us most open to ridicule. The Lisbon Strategy is a delightful set of intentions, yet commits the cardinal sin of not being a Community strategy, as you correctly pointed out. That is a cardinal sin, but we have then gone on to commit the truly deadly sin of not rectifying it; in other words, we have failed to give the Commission the responsibility and the resources to make proposals on areas such as the internal market and the single currency.
We still confuse intentions with workable, measurable objectives, and objectives with the activities needed to achieve those objectives. I know that you understand this kind of language, Prime Minister. If we continue with the rhetoric of the Lisbon Strategy, rather than practical measures, we might have good governance, good institutions and good ideas. We will not have jobs or satisfaction for our citizens.
– Mr President, the Chairman of my group, Mr Schulz, said that he would like to see more Heads of Government like Mr Verhofstadt. I should like to continue with this theme and say that I should like, in particular, to see a Commission President with so much commitment to standing up for Europe’s future.
I shall continue from where the previous speaker left off. In criticising the defective economic and social policy, he highlighted, among other things, the Lisbon Process and this open method of coordination. I believe that this method is a particularly good example of the principle of subsidiarity being misunderstood, as the Member States formally insist on their powers in these areas but are, in fact, unaware, or only partially aware, of what these specifically amount to. The consequence of all this is that the damage is taken to have been caused by the European Union, and the Member States are not seen as being responsible.
We know that our shortcomings in terms of economic and social policy are not, unfortunately, all going to be solved by means of this Constitutional Treaty. These shortcomings were also the basis of our failure in the Convention, as we achieved almost nothing, or not very much, in this area. My question is now as follows: what solutions, other than the opportunities in the eurozone that have been pointed out, do you envisage whereby, in spite of holding on to this Constitutional Treaty, we can secure what is contained in the Treaty with a view nonetheless to making further progress in this area?
– Mr President, I greatly welcome the debate we are holding today, because we must be clear that over the past year we in Parliament have squandered the period of reflection that was originally announced. I also get the impression that Parliament has become entrenched in its previous positions, with supporters remaining supporters, and opponents remaining opponents. We have not sought any real ways out of the constitutional crisis facing Europe.
In the meantime, expert bodies have put forward at least a dozen different solutions to the constitutional crisis. I would like to mention one of them in detail, because I would like all Members present to take note of it. It is the variant of the ‘small constitution’, or in other words the implementation of those provisions of the present document that are most constitutional in character, by which I mean the provisions of Sections One and Two, in a constitution. Those provisions that are more executive in nature would then be implemented by way of reforms of primary legislation and through the use of secondary legislative instruments.
Given the fiasco of the referenda in France and the Netherlands, it appears that we should do all we can to defend the Constitutional Treaty. This is justified by the answers to the following three questions. Firstly, do we really want a more far-reaching European Union, or in other words do we want more Europe? The answer to this question, at least in my political circles, is yes, we do want more Europe, because only deeper integration makes a stronger, more effective and more democratic EU possible.
The second question is whether we want a constitution. Yes, we do want a constitution, because the constitution provides us with the chance of a stronger, more effective and more democratic EU. Finally, the third question is whether we want this particular Constitutional Treaty. Yes we do, but not at all costs. We have to accept political reality and be as flexible as possible and only put in place solutions that are attainable in the given situation.
Mr President, Mr Verhofstadt, it is clear that we are building the future Europe for its citizens, and that they have to answer the question of what kind of Europe they want and within which borders. We were supposed to come up with the answers during the period of reflection, but this period has not been a success. There have been no national debates and no support from the European institutions, in particular the Council, which after the ‘no’ votes in France and the Netherlands adopted a wait-and-see attitude.
Europe has fallen into lethargy, and for that reason I would like to ask you, Mr Verhofstadt, at the June session of the Council, to ask the leaders of those countries which have postponed the ratification process what they intend to do now and what their plans are. Please do not accept the answer that it is an internal affair, because it is not. Ratification of an international treaty is an obligation for the countries that have signed it. It is also a test of their credibility and of their capacity to cooperate in international relations.
Finally I would like to point out that in my country, Poland, where the ratification process was postponed, the latest public opinion surveys show that almost 80% of the Polish population supports Europe, and that people want a larger Europe, a Europe built on the principles of equality and a Europe that is not only prosperous, but that is just and democratic and that displays solidarity.
Mr President, this debate has been a clash of two pessimisms. On the one hand, there is the pessimism of the most enthusiastic Europeans, who sometimes speak as if the European Union were in terminal crisis; as if very little has been achieved over the last 50 years; as if it is just a free-trade area and that we still need to build a political Europe, as if what we have is somehow not political.
On the other hand, there are the fears and the pessimisms of the anti-Europeans, who seem to think that we have already built not just a federal system, but a centralised superstate with everything being decided not just in this Parliament, but by the Commission.
Neither fear is an accurate representation of reality. The reality is that the Union has a solid set of achievements to its credit, but with shortcomings. The Constitution was intended to address these shortcomings with sets of reforms that, although not very radical, would be useful. Surely it is right that we take the time to complete the period of reflection and try first to save the Constitution – or most of it – before calling for a two-speed Europe and going down that road. Tempting as it is to build Europe without France, it would surely be better to try to bring France on board first.
– Mr Verhofstadt, I believe that today you have written the next chapter of your book , which I, like many others, read with great attention and pleasure. Because your book lacked a section about ‘what to do’ following its analysis of what we need, and today you have said it very clearly: to continue with the process of ratifying the European Constitution.
Why continue with the process of ratifying the European Constitution? So that we have more countries that have ratified it, of course, but also in order to make the period of reflection real. For what purpose? In order to explain to the citizens what it will cost us not to have the Constitution or, to put it in positive terms, the added value that the European Constitution will provide.
The time will come when we find a solution in order to unblock this constitutional crisis. It will be after the French and Dutch elections. I would say to you that, since the Constitution was drawn up amongst governments and parliaments within a Convention, this crisis must be resolved amongst governments and parliaments. I believe that that was one of the great conclusions of the Parliamentary Forum of 8 and 9 May, which had a very positive result.
We must be orthodox in terms of the content of the Constitution, but heterodox in terms of the ultimate solution. I believe that, in this regard, we in this House agree with you.
Mr President, I have two points and one question. My first point is that the Prime Minister is one of the best defenders of Europe. I was in Nice as a civil servant when he defended a stronger Europe, easier decision-making and qualified majority voting. He was able to hold the meeting hostage to the last minute and he is one of the few who actually defends a truly federal Europe today. There are not too many ‘federalists’ out there: there are many closet federalists, but not many real federalists any more. I really commend him and congratulate him on that. I am glad that some prime ministers are still European.
My second point concerns the controversy about the name of the Constitution. I heard the debate with the Foreign Ministers and I disagree with those who wish to change the name. The name of a ‘Constitutional Treaty’ describes what it is perfectly: it has constitutional elements and it is an international treaty. That treaty’s name was conceived in Joschka Fischer’s speech in May 2000 – six years ago. What responsible parent, six years after christening a child, would go ahead and change its name? It would lose its identity. So let us not try to hide things. Problems do not go away with the change of a name.
Finally, the Prime Minister suggested that there should be a core group around the euro countries. Could he be more specific?
Mr President, I am happy that Estonia has been mentioned several times this afternoon, because the Estonian Parliament recently ratified the Constitutional Treaty and hopefully re-launched the process of ratification to reach the number 20. I must admit that, compared with when I was a member of the European Convention, I am much more convinced of closer cooperation between members of the European Union. It is very clear that a Europe of 500 million cannot rely on and cannot work on the basis of the Nice Treaty.
I am absolutely in favour of Prime Minister Verhofstadt’s idea that we need courageous leadership, because without determination and clear convictions we cannot convince our voters to support this project. Therefore we need to stop speaking half-truths; we need to stop saying one thing in the European Council and then another thing at home; we need to stop thinking in practical terms about forthcoming elections. Our voters know when we are speaking half-truths and if we are not showing clear conviction.
Finally, we must not isolate ourselves. We need transatlantic cooperation – the next item on the agenda this afternoon – to strengthen the project, and I will fully support that idea.
. Mr President, straight away I must thank all those who have taken part in this debate.
I shall begin with the question of Declaration 30 because this Declaration has quite a strange history. The principle of four fifths of Member States was already present in the original proposals that were presented by the Prodi Commission. It appeared there, however, in order to state that if four fifths of the Member States ratified the treaty, then we would go ahead, which was naturally unacceptable to certain members of the European Council. Subsequently, we, the Convention and then the Intergovernmental Conference, wanted to retain this concept of four fifths.
How was the matter to be presented? We could not say that if four fifths of the Member States ratified the Treaty, we would go ahead with it, because that would amount after all to abolishing the unanimity rule, which indeed will need to happen one day. The Americans did it in 1787 on the occasion of the Philadelphia Convention. It was a seizure of power by 9 out of the 13 States that existed at the time.
What had to be done, therefore, in order to retain the four-fifths concept? In the end the following wording was decided on: ‘the matter will be referred to the European Council’. This is what is stated in the Declaration annexed to the Treaty, while in reality the concept of four fifths has a very different origin since, in the beginning, there was no question of organising a debate within the European Council.
The motive behind this concept, a motive which stems from the Convention and the proposals of the Prodi Commission, and ultimately was not taken up in the final text, neither by the Convention nor by the Intergovernmental Conference, was to find a solution to a particular situation. Who did they have in mind, then, in relation to this concept? Certainly not the French, but rather that part of the Union that is on the side of Mr Kirkhope and others, a part anyway that is on the other side of the Channel. That is what they had in mind. They said: if everyone says ‘yes’ and the British say ‘no’, we shall still see each other within the European Council so that we can carry on. That was the motive behind the four fifths. Lo and behold, it is the wretched French who vote ‘no’, and present us with the problem of the application of the four fifths. In substance, I am in agreement: the ideal would be to have a system where unanimity disappeared and was replaced by something else, a European referendum or a four-fifths majority, for example. To achieve that, however, we should have to have referendums, popular consultations, and in the countries who voted ‘no’ as well.
That is the reason why I am talking about a second track. You can do anything: continue with ratification, fine, I am asking for that; make use of the four fifths principle, fine; extend the period of reflection, fine; organise an Intergovernmental Conference as Mr Duff is asking, fine, but all that still means years and years of work. This work, between you and me, is going to be very interesting but it would really be a serious error not to do something else straightaway. We are going, therefore, to consider the four fifths, Declaration 30 and an Intergovernmental Conference; and we shall perhaps make this or that change to the draft Constitution, otherwise it will never be acceptable in the two countries that said ‘no’. All these things are obvious and constitute, indeed, the first track to be followed.
It would be a gross error, however, not to open up straight away a second track that does not require amending the Treaty. Now, all the things I spoke about in my introduction, all the proposals that I made require no amendment to the Treaty. Another big advantage is that France and the Netherlands are already part of the Euro zone. There is no need for us to initiate a great debate to find out whether or not they wish to participate.
The second aspect that I wish to emphasise regarding cooperation within the Euro zone is that it is an open cooperation, it is not a closed club, it is a reality that exists and which will grow with the entry of Slovenia by 1 January 2007 at the latest. I do not know whether the Ecofin Council has completed its scrutiny of the other countries, on the basis of the opinion of the Commission and the European Central Bank, but these countries will join nonetheless, maybe not in 2007, but then it will be 1 January 2008. It is therefore certain that this group will continue to grow.
Why not move forward with it in real terms? Because if the citizens said ‘no’ at the time of the referendum in France, it is because there is no socio-economic convergence and because there is no way to respond to their expectations at the social level. Consequently, we have to follow the two tracks and, if it is true that it would be a mistake to abandon ratification of the Constitution, it would be another grave mistake to straight away take the other track, that of the socio-economic governance that everyone wants. That is perhaps the most important conclusion that one can draw from the referendum in France and indeed also in the Netherlands.
As someone, I think it was my predecessor, Jean-Luc Dehaene, said: I am not advocating enlargement now and not doing all the rest, I am advocating doing both at the same time. For it to be possible to do both at the same time, however, one must have the courage, again this year, or, at the latest, next year, to initiate socio-economic governance in the European Union. Otherwise, once again, for year after year, we shall be fighting, talking away endlessly about the Constitution, and consequently losing even more the support of the citizens of the European Union.
Thank you very much, Prime Minister. This has certainly been an interesting debate. We thank you very much for dedicating all of your time and your intellect to the debate on the future of Europe.
– The dominant forces in Parliament continue their fools’ crusade, promoting ad nauseam the inappropriately named European Constitution, which would strengthen federalism, neoliberalism and militarism in the EU.
These forces and the interests that they represent – indeed, it is no coincidence that the chairman of the European employers’ association UNICE came to Parliament to reaffirm to some MEPs his support for the so-called Constitution – continue to peddle the line, against all the evidence, that the problem is one of form rather than content. That is to say, it is not a political problem of EU policy but a problem of communication and perception. In so doing, they are blinding themselves to reality.
The resolution that they have put forward for the vote at the next plenary session of Parliament is indicative of their true objectives. In a display of contempt for the will expressed by the French and Dutch people, as well as other people who have not been allowed to express the same opinion, the dominant forces in Parliament have imposed a constitutional agreement and their own support for the European Constitution, by rejecting amendments and pressing ahead with ratifications in the countries that rejected the Treaty – with the use of Community funding – by the time of the next elections to Parliament in June 2009.
In a word, unacceptable.
The European Union has a clear idea of the future of its operation until the number of its Member States reaches 27. This is expected to be achieved on 1 January 2007. It has now become imperative that we find answers to the questions regarding a unified Europe, the existing unified will for development, and the Constitution.
Where to now, Europe? Are we going to achieve the vision of a federal European State, as advocated by Jacques Delors, or that of a looser alliance of states? The questions and their answers, yet to be found, cannot prevent the will of the deciding majority to be taken into account in the decision-making process of the European Union. We cannot allow progress to be hindered by any one state! However, this can only be achieved by the renewal of the institutional and decision-making system of the European Union, because the Union cannot be enlarged any further if it does not change the way it functions.
Without high-standard legislation, a more efficient decision-making mechanism and a stronger role of Parliament, the European Union may not only lose its efficiency, but its ability to function, as well. The fact that the European Union has become stuck within its current legal framework reinforces the very reason why the citizens of two countries voted against the Constitution.
The European Union is not just an economic project, but also a supranational institutional system that also serves solidarity and the protection of social values. There are many who miss the fact that this is not emphasised to a greater extent. We must make it clear to them that the implementation of this partly depends on the fate of the Constitution and on the efficiency of the European Union. Therefore, European Union legislation must be brought closer to people.
We must present a unified and positive front to citizens, because the achievement of our goals requires a unified political will, and not only words!
The next item is the statement by the Council and the Commission on the situation of the prisoners in Guantánamo.
.– Madam President, ladies and gentlemen, the Council’s position is, and remains, unambiguous. All the international humanitarian standards and standards relating to human rights must be observed wherever in the world the fight against terrorism is conducted. There must be no areas in which the laws do not apply. On that we are agreed.
In the Council, our common understanding is that Guantánamo remains a cause for serious concern. We declare our support for combating terrorism effectively, deploying all the legal means available to us. Terrorism is a threat to our order of values, built on the rule of law. We must, however, also be sure that, in fighting terrorism, we do not damage or call into question our procedures and institutions based on the rule of law. No one should occupy a space in which the law does not apply, and standards relating to human rights and humanitarian law must be observed in the fight against terrorism too.
We in the EU have on many occasions discussed the subject of Guantánamo with the US administration. This dialogue with the United States is being continued. The legal advisers of the USA’s state department and of the EU’s equivalent services are discussing better ways of protecting human rights in the fight against terrorism, as the common search to improve the protection of human rights is important. We must also analyse whether there are any such things as perfect legal bases and whether – and, if so, in which area – there is a need to take action.
For a country such as the United States, which declares its support for freedom, the rule of law and proper court proceedings, Guantánamo is an anomaly. In our view, the US Government should therefore take measures to close down the camp as quickly as possible.
I should also like to add that the latest reports, according to which a considerable number of Guantánamo prisoners were less than 18 years old – children within the meaning of the UN Convention on the Rights of the Child – when they were taken prisoner are naturally cause for particular concern and need to be carefully examined. Back under the British Presidency, the Council approached the United States and asked it to grant representatives of what are known as UN special procedures - including the Special Rapporteur on Torture, Manfred Nowak – unrestricted access to Guantánamo.
Unfortunately, it was not possible for the UN representatives to visit Guantánamo under the normal conditions for special procedures. That is to say, they received no assurance of being able to speak with prisoners unsupervised. This same line was also taken by the United States when Members of the European Parliament visited Guantánamo on 22 May. We continue to insist, as I say, on access for the UN’s Special Rapporteur on Torture.
However, the Council is also particularly concerned to defend or, as the case may be, further to strengthen the cohesion of the Euro-Atlantic Community in the context of combating terrorism. The Euro-Atlantic Community is one of the most successful partnerships the world has ever known. This community of values must also prove its worth specifically in the face of the challenge from international terrorism. That is why it was the concern both of the Austrian Presidency and of the Council to initiate the dialogue between experts in international law, to present the debate in objective terms and to strive for common positions corresponding to our system of values. We must be aware that, following the criminal terrorist attacks of September 2001, the United States saw itself forced, under extraordinary conditions, to react to the new challenges of global terrorism. Some of the measures taken were criticised by Europeans or regarded as being completely incompatible with our common system of values. Since then, the Americans have been seen to think again, and they have made a number of improvements to their original stance. In our view, the constructive dialogue with the United States, designed as it is to achieve certain goals, should help fix the future fight against terrorism more securely within the framework of the rule of law.
. Madam President, I followed with great interest the visit of the Parliament’s delegation, headed by Mr Brok, to Guantánamo, and the motion for a resolution that is on the table today.
The global fight against terrorism on an unprecedented scale has created new challenges for the protection of human rights. The European Commission constantly underlines that states must ensure full respect for human rights during the fight against terrorism, and this is at stake here.
A number of Member States have voiced concern to the US Government about Guantánamo Bay. The Commission itself does not have any competence to intervene on behalf of the detainees held at there. However, we follow very closely all developments and we have noted President Bush’s recent statement that he would like to bring Guantánamo to an end. Hopefully the US Administration will go this way.
The Commission underlines that all anti-terrorist measures must be consistent with both international humanitarian law and international human rights law. It is our firm belief that the Geneva Conventions apply to all persons captured on the field of battle. The Commission also takes the view that the provisions of the International Covenant on Civil and Political Rights and the UN Convention against Torture apply to Guantánamo Bay. In this connection, we welcome the United States’ intention to adopt a new Army Field Manual for intelligence interrogation, which will hopefully ensure that interrogation techniques fully comply with the international prohibition on torture or cruel, inhumane or degrading treatment.
Moreover, in our view, every person who has been detained must enjoy a status under international law and is entitled not to be detained arbitrarily. A person must, in addition, receive due process and a fair trial. The Commission would also stress that no one should be subject to incommunicado detention and that the International Committee of the Red Cross must always be allowed access to detained persons wherever they may be. Finally, we have repeatedly made clear to the United States our opposition to the use of the death penalty in all cases.
The European Union has also made clear its support for the request of various United Nations Special Rapporteurs to visit Guantánamo Bay and to be able to interview detainees in private. The European Union has also raised this issue repeatedly with the United States and will continue to do so.
It is vital that the international community seeks to reassert full adherence to international law, including human rights and humanitarian standards, in relation to the alleged Taliban and al-Qa’ida members in Guantánamo and elsewhere. It is only by ensuring respect for those values by all parties that real progress can be achieved.
. Madam President, I am glad that we have an opportunity for debate with the Council and Commission on the Guantánamo Bay detention centre. Guantánamo has become, in publicity terms, an open sore for many people in relation to all that is negative about the so-called war on terrorism.
Fighting terrorism and minimising the threat of terrorism is necessary but not easy and mistakes have been and continue to be made. Worryingly, the aspect of the struggle to combat terrorism that we are losing is the battle to win public support – the hearts and minds of large populations in the Arab world in particular. As a result, many moderate-thinking Muslims see certain efforts being made to combat terrorism as adding to the problem and fuelling fundamentalist thinking, rather than providing an effective solution. Guantánamo is in this category.
I have called for and have signed a joint urgency motion, passed by all groups in February 2005, calling for the closure of the Guantánamo Bay detention centre. That was a short, clear and balanced motion, basically stating three strong messages: firstly, it called for the closure of the detention centre and for fair trials for detainees consistent with international law and standards; secondly, it condemned the use of torture and ill-treatment and the need for conformity with international law in all detention centres; and thirdly, it stressed that contemporary terrorism continues to pose a threat to basic human rights and to our populations.
A delegation of MEPs from various groups recently visited the Guantánamo Bay detention centre. In relation to our joint motion for a resolution, I believe that those MEPs that have just returned from Guantánamo should be given an opportunity to contribute to that motion and improve its accuracy, effectiveness and credibility. For that reason, I hope that other Groups will support my proposal tomorrow on behalf of the PPE-DE Group to postpone the vote on a resolution until the next Strasbourg session in June.
A few weeks will give us an opportunity to produce a motion calling for and justifying the closure of Guantánamo Bay, in a form that can be supported by all of the main groups, with increased credibility in the build up to the EU-US Summit in late June.
. Madam President, this is not the first time that we have given our opinion on Guantánamo; let us hope that it is the last time we have to do so.
My group agrees with the appeals contained in the conclusions of the report by the United Nations Committee against Torture, published on 19 May.
We call upon the US Government to stop detaining people in secret centres, either on their own territory or on territories under their jurisdiction or under their control.
We call upon the US Government to recognise that detaining people under these conditions constitutes an act of torture or abuse in itself, which is prohibited under the conventions we have signed.
Finally, we once again call upon the Bush Government to close the Guantánamo detention centre and to give the people held there a fair trial or release them immediately, ensuring that they are not sent to any country where they may be subject to torture, as has apparently happened in some cases.
It is now the Council and the Commission’s turn. Commissioner, the European Union must comply with its guidelines on combating torture and the death penalty. You have the duty to raise this issue with the United States and to ask them to close the Guantánamo prison.
The trans-Atlantic summit to be held in Vienna will offer an opportunity to put pressure on the US authorities. We Socialists want Guantánamo to be on the Vienna agenda.
Furthermore, Europe must make its position very clear: in Europe people cannot be detained without charge, nor can people be illegally moved nor torture externalised. We will play no part in it. This Parliament will play no part in it.
. Madam President, I welcome the Council and Commission statements. However, the Council must now put real pressure on the American Government at the EU-US Summit next month to close down Guantánamo Bay once and for all. It must either release prisoners if there is no evidence against them, or try them under international law. Anything else will be a travesty of justice.
How many more reports do we have to read about gross violations of human rights? The latest one from the Committee Against Torture makes the point again: that torture techniques, which should be abhorrent to any decent person, are still being used. We heard these allegations from my constituent Moazzam Begg, who was released last year, and we have heard them in successive reports. We also, as you quite rightly said, need to have answers about whether dozens of children have been incarcerated there, as has been alleged recently.
The Council must be tough and not let the American Government off the hook. As far as Mr Coveney is concerned, I would say, on behalf of my group, that we would not like to see a postponement of this resolution.
. Madam President, although the Council is against Guantanamo, it has also noticed some improvement. The Commission may have sound principles, to which I subscribe, but it really believes that we can take President Bush at his word when he says that the United States intends to close down Guantanamo Bay. Something you both seem to overlook is that a fresh development is underway, namely the need for new prisons to be built, including in Guantanamo Bay, which Mr Brok visited – and he may expand on this himself – but that strikes me as a development to which we must respond. What do you intend to do about it? Will you only enter into fresh dialogue with the United States or will you start making demands for once, at a time when the United States wants something from us, such as passenger data, for example? Will you make real demands?
We can also offer the United States a helping hand, for example, on behalf of the people who are now incarcerated and who will not be brought before a court. Indeed, even the American authorities have admitted that some of those behind bars are innocent. What will we do about this now? Although the European Union is, of course, not responsible for Guantanamo, it could offer those people a solution, out of human compassion. I should like to quote you the example of the Uighurs, some of whom were detained and about whom even Mr Bush admitted that they were innocent, but they could not stay in the US, nor could they return to China where they would face torture. What should happen to those people? The EU failed to offer a helping hand on that occasion. They are now in Albania and will probably still be extradited to China. This begs the question whether this exercise has been all that helpful for them. What are you prepared to do for a large group of people who are still held in Guantanamo Bay and who, apparently, cannot be brought before a court because there is no proof that they are guilty. Could the European Union not offer those people a helping hand, and possibly offer them asylum?
Finally, it is very easy to focus on Guantanamo Bay, which is a well-organised location with a limited number of prisoners, but people lacking any rights is, of course, also a common phenomenon in the rest of the world, because prisoners are increasingly being transported, also to other parts of Europe – as someone mentioned a moment ago – and I hope that the governments are prepared to consider what their own part, albeit passive, has been in this.
Madam President, this Parliament has called for the closure of the Guantánamo detention centre on several occasions and we continue to call for it today. Human rights are being violated there, torture is the order of the day, and we have even discovered recently that 60 children have been unlawfully held in Guantánamo.
Guantánamo is a place outside the law, where terrorists or suspected terrorists are detained and thus kept out of reach of normal judicial process. Guantánamo is a symbol of the victory of barbarity over the rule of law, but I have to tell Mrs Plassnik that Guantánamo is unfortunately not an anomaly: it is just the tip of the iceberg, because in recent times the idea has been to fight terrorism by using the same barbarous methods that terrorism uses, and that is leading to our defeat. If we think of how the war is feeding international terrorism, we will have a clear idea of what is happening at the moment.
Terrorist attacks are the most obvious sign of the shift from the rule of law to the rules of the jungle. We must therefore reassert democratic rules; we must reassert the primacy of politics and uphold the rule of law. It has been decided instead to fight on the enemy’s home ground and to compete in denying human rights, in using military might to control the civilian population, in negating the cardinal principles of democracy, and in giving priority to security above all else.
The pictures from Guantánamo and Abu Ghraib prison are emblematic of the victory and culture of terrorism over the rule of law; they are a clear sign of the defeat of those who often declare that they want to fight terrorism, not least because those pictures shown on television around the world are the staff of life for extremist fundamentalism, as are the secret prisons or the kidnappings carried out by CIA secret agents on European soil.
We must not be accomplices or casual observers of such barbarity. I shall conclude by saying that the idea of using any means possible to defeat terrorism is a mistake. There is only one way to defeat terrorism: by safeguarding the rule of law.
. Madam President, the US experienced its first serious terrorist attack on 9/11. Its response was entitled ‘A war on terrorism’ – a highly dubious military proposition.
For decades, Britain experienced sustained terrorist attacks launched from the Irish mainland. Those terrorists were substantially funded by US citizens. The US Government was instrumental in forcing the British Government to capitulate in the face of that terrorist campaign.
Now the US is at risk, a different double standard applies: the US Government believes that it has the right to disregard the Geneva Convention and all civilised standards and to kidnap, detain, abuse and torture terrorist suspects. Some of those suspects are British citizens. They may be completely innocent or they may be guilty. Who knows? No evidence is produced, no trials take place. If they are real terrorists, then let them face justice and not languish in a detention camp that the Americans do not even dare to put within their own country.
– Madam President, Mrs Plassnik, Mrs Ferrero-Waldner, firstly, we should like to say that terrorism is contemptuous of human beings and that the United States has been hit appallingly by terrorism. That is a factor that must form the background to any criticism we make. We must appreciate that this is terrorism directed against our values and our legal system and that it raises concerns about the danger in which it places us. On the other hand, resistance to terrorism should not be to the detriment of our own values, for then terrorism will have won. For this reason, there has been a broad international debate, which has also led to changes.
Following my visit, I am convinced that the situation and the images familiar to us from 2001 and 2002 no longer exist. Nor do I believe that direct physical torture is taking place, as presumably it had been doing, although I obviously have no proof of this. Moreover, the fact that great efforts are taking place within the United States, together with a debate designed to put an end to torture and the like is shown by, for example, the initiatives taken by Senator McCain. What we have here, then, is not typical behaviour towards America on the part of Europe but a debate being conducted in all our societies.
On the other hand – and, on this matter, I agree completely with the Commissioner and Mrs Plassnik – human rights and international humanitarian law must be observed. Although our system of values does in fact entail the risk of a prisoner reoffending after he has been released, we should be giving up our freedom if we were to abandon that same system of values. is one of the basic principles of our civilisation. True enough: in the situation in which we now find ourselves, the risk is far smaller if prisoners who might otherwise join the ever growing ranks of new suicide bombers and so inspire further mobilisation are instead kept in prison. On the basis purely of an assessment of the risks involved, releasing people is probably not the right road to go down.
As matters stand, however, people are kept in prison even if they are acquitted. If a prisoner is deemed to have been 80%, but still not 100%, debriefed, he is kept in jail. If a new concrete prison is built, this time devoid of windows, we have, to say the least, a problem. Although what we have here is not a war in the classical sense of the word, we must try, via the International Court of Justice and other international arrangements, to get to grips with this issue. I believe that too much is being expected of the Member States in this area.
Madam President, speaking as the constituency MEP for a dozen former and existing Guantánamo Bay residents, I welcome that at last we are hearing a squeak of protest about Guantánamo Bay from EU Foreign Ministers.
One press report of last weekend’s agreement to make a request to the US to close Guantánamo said: ‘Ministers agreed that Europe can no longer ignore the extensive international criticism of the camp’. It is not exactly ahead of the curve to take four and a half years to make only an informal request. As I understand it, we still have no formal declaration, no common position, and no joint action. However, we are grateful that Foreign Ministers have finally caught up with world opinion. I welcome the public statement here today by the President-in-Office calling for the camp to close.
What we have heard today should have been heard over the last four years. The best way that EU Member States could launch the constructive goal-orientated dialogue with the US – which Mrs Plassnik called for and I agree we need – would be to help this Parliament establish the truth about the extraordinary rendition programme and European complicity in it. I hope that in your response, President-in-Office, you will say that you will help us establish that truth.
The goal that we should seek jointly with the Americans is a return to full respect for international law, not a dilution of it.
Madam President, when we discussed and adopted the urgent resolution on Guantánamo a few months ago, it marked a turning point in the debate and we condemned a practice which until then had been completely denied or simply ignored by the powers that be in Europe.
The fight against terrorism – this has been said, I agree with it and I believe that the majority of us take the same view – cannot be an excuse to permit torture, kidnap and, even less, murder, which are taking place not just in Guantánamo, but in many other parts of the world.
We must therefore continue to put pressure on the United States in every way we can in order to persuade them, on the one hand, to close Guantánamo, but also, on the other, to ensure that the almost 500 people in detention have the legal guarantees that they require. We must therefore point out once again – as Mr Valenciano Martínez-Orozco has also said – that prisoners must not be released in the knowledge that they are going to be sent to countries where they may be tortured. In many cases they cannot even return to their countries of residence because their residence permits have been withdrawn.
I therefore believe that we must remind the Council that these measures must be taken seriously and that a proactive approach must be taken in order to guarantee that these people – I insist – not just have a fair trial, but also the human and judicial guarantees they deserve.
– Europe’s main mission is to comply with and promote international law and the humanitarian principles that underpin it. This is yet another reason why the European project must succeed. The fight against terrorism must not undermine the system of personal guarantees that form the moral foundations of democracy and the rule of law. The biggest danger for democracy is the loss of the moral high ground and this is a further serious capitulation in the face of terrorism. Security guarantees must therefore uphold the fundamental values of human rights and must form part of the debate on these values. A securitarian policy gradually destroys the enlightened architecture of democratic policies and its potential to allow human dignity to flourish. Furthermore, the fight against terrorism is not only pursued through the mechanisms of criminal law. On a more fundamental level, it is pursued through the creation of a more balanced world order and the ambitious programme of a form of global justice.
Consequently, Europe is the United States’ best partner if we are to achieve an order that will ensure that the principles of international law and the core values of civilisation are properly upheld. Against a backdrop such as this, what is needed is relentless commitment to dialogue. EU Member States must also take part in the Council of Europe’s process of reflection with a view to amending the Geneva Conventions. Terror suspects are not accorded legal status under those conventions, which is wrong.
Guantánamo does not define the limits of law and politics, yet to define the limits of law and politics is a basic requirement of the principles of justice. This is the biggest victory of democracy over terrorism. To quote Simone de Beauvoir, ‘we must not allow our executioners to give us bad habits’.
– Madam President, Mrs Plassnik, Mrs Ferrero-Waldner, Guantánamo has become a symbol of the removal of human rights and of procedures under the rule of law. It is easy for us Europeans to criticise the situation. We should not, however, just be drawing attention to states of affairs incompatible with human rights and the rule of law. Rather, we should be asking ourselves where our responsibility lies and in what ways we can help bring about a solution.
Even people found by the Americans to be innocent are unable to return to their home countries. The United States, too, correctly rules out sending these people back to countries in which they would be in fear of torture or persecution. We must together answer the question of what should instead happen to these people. The fate of the people in Guantánamo concerns us all and should not leave us indifferent.
Finally – and this is something that also ought to be emphasised today – European governments too have been involved in the extradition, and partly even in the interrogation, of detainees at Guantánamo Bay. That applies, for example, in the case of Murat Kurnaz. If we are seriously calling for Guantánamo Bay to be closed once and for all, we should transform our words into deeds.
. Madam President, we in the Council shall continue, attentively and with a sense of our responsibilities, to pursue and deal with the subject of Guantánamo. That is because this subject is at the interface of a number of the European Union’s political priorities: on the one hand, the issue of the universal validity of human rights and of international humanitarian law, as well as the fight against the scourge of terrorism on the basis of the principles of the rule of law; on the other hand, however, good transatlantic relations, which are also affected by this subject. It goes without saying that these relations should be completely open and that controversial subjects should be addressed with certain goals in view.
We shall undoubtedly continue with the policy we have pursued during the Austrian Presidency and also before that. I mentioned some of the key points in the introduction. We shall also address these subjects at the forthcoming summit on 22 June.
Finally, I should like again to point out that, in all the investigations concerning suspected illegal flights and secret prisons, we in the Presidency have acted to ensure that cooperation with the investigative bodies has been as extensive as it possibly could be. We hope that it will be possible to conclude these investigations as soon as possible.
. Madam President, President-in-Office, we all share a deep concern about the question of human rights, because human rights are a universal principle and have universal applications. I broadly agree with all the key elements mentioned here in the debate. On the one hand, acts of terrorism constitute a clear violation of basic fundamental rights; on the other hand, all anti-terrorist measures must comply with international legal standards of humanitarian and human rights law. Every person detained must be able to receive due process and a fair trial and there also has to be a strict ban on torture and ill-treatment in all circumstances. Therefore, we all feel that Guantánamo should be closed as soon as possible.
It is also a matter of the credibility of the European Union in the Arab world. However, it must be said that we do not apply double standards. The European Union has a common position: last week, all 25 Member States clearly spoke out, and we have already raised the subject of Guantánamo with the US Administration on many occasions. As Mrs Plassnik said, dialogue will be continued on the basis of this common position. The matter will certainly be raised with our American partner at the forthcoming US-EU Summit, as well as the wider issue of the need to respect our common values in the fight against terror. It is in our common interest to find a rapid and common solution.
To wind up the debate, seven motions for resolutions(1) have been tabled under Rule 103(2)/Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The next item is the joint debate on
– the report [2005/2056(INI)] (A6-0173/2006) by Mr Brok, on behalf of the Committee on Foreign Affairs, on improving EU-US relations in the framework of a Transatlantic Partnership Agreement and
– the report [2005/2082(INI)] (A6-0131/2006) by Mrs Mann, on behalf of the Committee on International Trade, on EU-US Transatlantic economic relations
. – Madam President, Mrs Plassnik, Commissioners, I believe – partly for the reasons that we have previously discussed – that the transatlantic relationship is extraordinarily important.
It is an issue concerned with the operation of NATO which, now as previously, is indispensable to Europe’s collective security. In the big issues concerning business and trade, there are conflicts but also agreements. This transatlantic community is also a community of values in spite of all the discussions we have regarding individual matters. That being said, matters are coming slightly unstuck.
I found it remarkable that, a fortnight ago, when, at my request, the Russian Foreign Minister, Mr Lawrow, visited the Committee on Foreign Affairs, he proposed that the Partnership and Cooperation Agreement with Russia be extended next year and deeper institutional links be established between the Russian and EU institutions.
The European Union has agreements with just about everyone in the world, just as the United States of America does. Only, there are no agreements between the United States and the European Union. This will have consequences at some point. When I consider the preparations for the summit in terms of this absence of agreements – preparations helped along by the sterling efforts of the Council and the Commission – I can see there again being discussions about many individual matters, on which there may or may not be agreement, but there being, however, no bigger picture or framework for the discussions to take place in: a framework, moreover, in which we might also be able to include the American Congress, for anyone familiar with American policy in the fields of trade, economics and foreign policy knows that speaking with the administration is only half the battle.
For this reason, we should find contractual solutions that will enable us to convert the Transatlantic Declaration into a Transatlantic Partnership Agreement. Such an agreement would provide a framework – and our fellow Member, Mrs Mann, will later present this in much more detail in terms of economic policy – that will make it possible, even in the case of tensions and conflicts of interest, to reach agreements more quickly. For the reasons I have just mentioned, I consider this to be incredibly important.
The fact is that, as the public are also aware, NATO can no longer cope with everything on its own. The aim is that, by 2015, it should be possible for a transatlantic market to arise that can also deal with all associated problems to do with social policy and with the need to secure the multilateral dimension. Let me not be misunderstood: a bilateral relationship should not destroy the multilateral approach of, for example, the WTO.
What this arrangement could, however, do is draw us into a ‘community of actions’ to promote global and regional cooperation on the basis of common values. Underlying the arrangement would be a common basis of values and our joint interest in the arrangement.
The Iran issue is the kind of issue I have in mind: one in relation to which we can only achieve something if we act together in order peacefully to prevent people from producing atomic bombs. We must also arrive at peaceful solutions in the Near and Middle East, where there is a cluster of common interests and values. This is something we can do only within the framework of this dialogue, which goes above and beyond the NATO dialogue. The currently still very sluggish Transatlantic Legislators’ Dialogue could be converted into a Transatlantic Assembly. These things may at present be pipe-dreams and fantasies, but I consider it necessary to proceed in this way in order to turn them into a reality.
In order to bring such an arrangement into operation, the European Parliament should, as a first step, set up an early warning system in Washington, with a reciprocal arrangement also put in place, in order in this way to have our sights set on legislation at an early stage. The European Parliament’s rapporteurs should be able to speak with their opposite numbers in the American Congress in order to make progress with these matters. In that way, consensus might be achieved at the preparatory phase, and there would subsequently be no anger of the kind now given rise to by, for example, court judgments on past actions.
I believe that we should bring our critical stance to bear. On many issues, including the International Court of Justice, climate change and Iraq, the United States has adopted attitudes for which we need to criticise the present US Government. Such criticism – directed towards a particular administration in individual cases and concerning specific matters – should not, however, cause the transatlantic gulf to become wider. For this reason, the Council, the Commission and the US administration should at last find the strength to go beyond the catch-as-catch-can approach and provide a broader and deeper basis for this alliance.
. – Madam President, greetings to all my fellow Members and, of course, to the Commission and the Council. As so often, I have the great pleasure of preparing the accompanying report on behalf of the Committee on International Trade and, in this, I am concentrating more on foreign trade and economic themes.
As in the past, I also share the views of my fellow Member, Mr Brok. Like many of our fellow Members, we have worked together for many years, and we have also always received the considerable support of this House, for which I should expressly like to thank you.
If we look at business and trade relations, then my report essentially contains one key idea. The Commission does, of course, share the view that we should proceed on the basis of how things really are. We already have a transatlantic market. It exists. It is just that we are often scarcely aware of it. We always talk about all the things we have to do, and we always focus completely on the trade barriers that exist. It is these trade barriers too with which the press concerns itself on a daily basis, but what frequently we no longer see at all are the positive things we have achieved. What this report says, therefore, is: let us for once just be aware of the way things really are. How much trade really goes on between the European Union and the United States? What investments take place? Another thing: what is the volume of trade done by enterprises established in both Europe and the United States? As can be seen, the figure is huge. I do not want to bore you now with it, but it is astronomical.
The number of jobs that depend on such trade is really extremely high. The figure for those that we know about on each side of the Atlantic – and there are very many more, because there is a lot of data we have not obtained – in itself amounts to EUR 7 million. Here is an example that I come up with again and again: that of our famous flagship, Airbus, on the European side and of Boeing on the American side. We are always so proud, with Europeans and Americans each believing the one to be a purely European business and the other a purely American one. Yet that is not the case. The two companies are 40% dependent on each other. This provides you with a good example. Go to MTU. I have had the great pleasure of looking at the operation in my own constituency. When, for example, repairs are being carried out – with the work benches, as it were, running parallel – you can see Airbus and Boeing planes each in their turn, now one and now the other. That is only one example, however.
Building on an awareness of how things really are and proceeding on the basis of the New Transatlantic Agenda of 1995 and of the economic agenda that we have had since 1998, which has been upheld at all the summits, in all the decisions of the European Parliament and in the Commission’s work programme and which was upheld and confirmed in the legislative dialogue that took place a couple of weeks ago in Vienna between our fellow Members and the Americans, we should therefore take a further step – not an earth-shattering step, but just a small one – and say: let us at long last remove the barriers that are causing problems.
This is not, as many people outside believe, about removing barriers to create a free-trade zone – ATTAC has been stirring things up a bit in this case – but about removing technical barriers, as we have been doing for many years. In that way, we stick to our standards and to our precautionary principle, and we continue to maintain the rules of the internal market.
The EU’s and the Member States’ sovereignty is not encroached upon. Nor is this a naïve proposal because we know that there will, of course, be further trade disputes. That is only natural and to be expected. What we have here are the two largest trade blocks. Obviously, there is a clash of interests. That is also the way it should be. The fact is, we have disputes in the EU too, but they do not send us into a panic every time they happen. Disputes are normal. Some of them we can solve within the framework of the world trade round. Many of them we cannot solve. The Hamon dispute is one that we have not been able to solve for many years, and we are paying for the fact.
There are also problems on the American side. For example, the Americans have difficulty recognising non-pasteurised milk, which they see as a health problem. So what about their precautionary principle? All right, that is just the way things are. Let us live with the situation. There are, however, many other barriers that we should remove. In this report, I am asking that we do just that.
There is a point about which I still need, in a moment, to say something. I should expressly like to thank my colleagues in the Committee, all the rapporteurs and shadow rapporteurs, the Commission which, as always, has worked excellently with me and all my colleagues, and, also of course, the Council, the NGOs, the think tanks, the trade unions, the companies and those otherwise involved, as well as my own group. Some parts of my own group – I am referring to the group of the Greens – have some problems with the term ‘barrier-free’, because it always sounds as if it refers to a free-trade area. Hence, my proposal for tomorrow concerning split voting. I would propose that we simply remove such concepts and the figures referred to in connection with them. I hope that I shall obtain the House’s support in this connection. We can then all breathe a sigh of relief, and we shall have a sound basis on which to proceed. I hope that we shall then also obtain the House’s full support.
Madam President, I know that you are nervous. Nonetheless, just two more points I have to mention. In the case of bioethanol, I should like to introduce a verbal addition. I forgot to include bioethanol and biodiesel. Therefore, I shall say tomorrow: and diesel. On this subject, too, I hope that I shall obtain your support. And that, in theory, is everything. Thank you.
. – Madam President, ladies and gentlemen, the European Union probably has no other partner in the world with which it has such close and intensive relations as the United States of America. It goes without saying, then, that it is a matter of central importance for every Presidency that a strong and well-functioning network of relations should be in place.
In retrospect, 2005 saw the relationship characterised, on the whole, by positive developments. We have achieved considerable progress on a number of issues, and we are – as is often the case prior to policies are determined – engaging in dialogue in order to reach a convergence of opinions.
Consider for instance the area of promotion of democracy, where we can take positive credit for our close cooperation during the presidential elections in Belarus. In the run-up to the elections we declared ourselves, over and over again, in favour of a free and fair electoral process. We called for the protection of the opposition and adopted parallel strategies in support of democratic forces. After the elections, which were neither free nor fair, we also agreed to impose travel restrictions and targeted financial sanctions on government members and other leading individuals.
In the area of promotion of democracy, much the same holds true for Ukraine, where we are working together closely with the USA to consolidate democratic and market-economy structures.
Another example of a very close and successful ongoing cooperation is the Western Balkans. In this case we are agreed on the necessary European or rather European-Atlantic perspective for the states of the Western Balkans. We are, in the Contact Group, working towards a common position for the final status talks on Kosovo. We affirm our commitment to a continuing international presence, and we are convinced that close cooperation on the basis of equal rights between the EU and NATO in the area of security policy is indispensable.
A further example is the Middle East Peace Process, where we are continually working very closely together to coordinate our position within the framework of the Quartet and on the basis of the Road Map – now a topic of particular significance, given the elections and new governments in Israel and among the Palestinians as well.
Perhaps you will allow me here to make a short comment on Iran. Tomorrow a meeting of foreign ministers takes place in Vienna, in which the EU three, Javier Solana, China, Russia and the USA will be taking part. The intention is that, at this meeting, an offer to Iran should be finalised, one that should make it possible for Iran to use atomic energy exclusively for peaceful purposes. At the same time there must be absolute certainty that Iran is using or rather developing nuclear energy for no other purpose.
Today we heard with interest that my American counterpart Condoleezza Rice has spoken of the possibility, and I quote, ‘of newer and more positive relations between the USA and Iran’. We regard this as an important signal and hope that active American participation will bring us success in building a new cooperative relationship with Iran. This is where direct dialogue between Washington and Tehran is certainly of central significance.
Stability and security, peace and prosperity are also the highest common goals of transatlantic cooperation with regard to Iraq, Afghanistan, Haiti, Sudan and the Democratic Republic of Congo. In the area of justice and internal affairs, it has been possible, during the Austrian Presidency, to involve the USA in the implementation of foreign policy strategy.
A number of important challenges raise overlapping political questions in their various aspects, and they still deserve particular attention, for instance international humanitarian law, anti-terrorism and cooperation in crisis management. It should not go unmentioned that there are topics on which we have clear differences of opinion, and in this broad dialogue it does not go without being discussed.
Guantánamo – about which we have just had a debate – is one of these issues. Nevertheless it is important in this context to mention that the dialogue of experts on international law, which was begun under our Presidency, serves the purpose of arriving together at positions which are in accordance with our common fundamental values.
Other controversial themes which we keep on putting on the agenda of formal summits between the EU and the USA are the Visa Waiver Programme and the International Criminal Court. We share the same opinion on many multilateral questions and we work hand in hand, but the International Criminal Court is one of the points about which there are differences of opinion.
We also take a critical view of the USA’s attempts to conclude agreements with third countries relating to Article 98 of the Rome Statute, since this runs counter to the International Criminal Court’s aim to have a universally valid jurisdiction.
However, let me also mention a positive aspect in this context, that being the fact that the USA has permitted the prosecution of war crimes in Sudan.
One important component to which reference was made earlier is economic relations. Given the vast degree of economic interconnection and mutual interdependence, the successful further development of our economic relations must be a matter of priority. We are each others’ most important trading partners.
Two thirds of direct investment in the European Union comes from the USA, and reciprocal investments at present amount to EUR 1 500 billion. Mutual trade amounts to approximately EUR 1 billion per day. In view of our joint share of world production the European Union and the USA have a particular global responsibility, and so it is essential that we should cooperate closely in economic questions as well and strive together towards a progressive removal of trade barriers. I am sure that the Commission will go into this matter in even greater detail.
Since the Spring Summit, we have achieved a great deal with the implementation of the jointly agreed working programme, for instance the first meeting of the Regulatory Cooperation Forum. This deals among other things with the reduction or rather the removal of trade barriers which arise because of different safety regulations for cars or other goods.
Moreover, we are working on a common strategy for the protection of intellectual property rights. We welcome Parliament’s suggestions and recommendations, as expressed in the reports of your Members Mr Brok and Mrs Mann. The reports show us very clearly how hard we are all working together in a united effort, and also that improving transatlantic relations is just as much a matter of great importance for you as it is for the Council and the Commission.
With this in mind, I would also like to mention that a meeting of the Transatlantic Legislators Dialogue – an important component of our relations – recently took place in Vienna. Passing on to the specific question of the Transatlantic Partnership Agreement, discussed in the report, it seems to us that the time is not yet ripe for this, and so the Presidency recommends, in the first instance, continuing to build upon existing practical cooperation. The New Transatlantic Agenda of 1995 continues to be the currently-applicable framework for our relations.
Since we have received clear signals from the USA that it takes a somewhat cautious view of the prospect of further formalisation of relations, we have chosen to concentrate on content and concrete results and are now striving towards a more effective use of existing structures.
The regular formal meetings of senior officials are well supplemented by a great many further contacts and agreements in all areas of common interest. They have made the political dialogue more strategic and at the same time more substantial. In many areas referred to in your House’s reports, we are already working closely together, and so there is a community of actions.
The next Summit in June 2006 in Vienna is currently being prepared by the Council and the Commission. Our goal for the Summit is to maintain the recent dynamic in transatlantic relations. We also want to create new initiatives for further cooperation leading up to the next Summit, whereby a matter of particular concern to us is to communicate better the intensity, importance and usefulness of the transatlantic partnership to the Europeans as well. We have therefore decided to concentrate on a Summit statement that will look towards the future and be as concise and substantial as possible, and to supplement this with progress reports for political and economic areas.
However, we will also state our future priorities at the Summit. These are among others a reinforced cooperation in the global promotion of peace, democracy and human rights, a new dialogue about energy security, the conclusion of an agreement on air traffic and concentrating on the implementation of intellectual property rights in third countries. Europe and the USA are bound together inseparably, not only historically, but also by common values. It is only together that we can meet global challenges.
Our many common economic and political interests as well as our security interests outweigh the differences which can and must exist between partners. We are ultimately indispensable partners for each other, partners who have to bear a global responsibility together.
. Madam President, let me start with my perception of EU-US relations from the external relations perspective. Commissioner Mandelson will then complete the picture on the economic and trade relations. I shall focus, therefore, more on Mr Brok’s report.
As this excellent report makes clear, the context of EU-US relations has changed enormously over the course of the last year. Following President Bush’s visit to Brussels and the 2005 summit, the tensions we experienced in 2003 and 2004 have been replaced by a new spirit of constructive engagement.
We came out of the 2005 summit with eight declarations on a wide range of issues which guided our collaboration. The declaration on democracy promotion shows how far our cooperation on foreign policy has come. Even if there are differences from time to time – as we have just seen and the President-in-Office of the Council has just mentioned – we are now taking the initiative and being more proactive in our approach, rather than fire-fighting.
Our activity to spread democratic principles, respect for human rights and the rule of law – which Mr Brok highlights in his motion for a resolution – can only go so far. Without the full commitment of the country concerned, democracy cannot be sustained. Nevertheless, when that commitment is there, our coordinated action makes a difference, for instance – as has already been mentioned – in Ukraine, where we supported the reform process; in Belarus, where our common stance against the lack of reform sent a clear message to the regime; and in the Middle East peace process, where coordination is essential and where it works quite well.
I personally have been very closely involved in coordinating our position with the United States. The motion for a resolution mentions the need to better coordinate assistance. I am particularly pleased that the Quartet took up the EU’s proposal for a temporary international mechanism to channel contributions to the basic health and social needs of the Palestinian people. We are working on that basis and I hope that we will be ready by the end of the month.
Before handing over to Mr Mandelson, let me mention four issues which are highlighted in the resolution.
The first is energy. Both the EU and the US are faced with record high oil prices and increased dependence on foreign supplies of fossil fuels. According to current trends, the European Union will have to import 70% of its energy in 2030 compared to 50% today. The US is facing a similar problem. We therefore need to take a holistic approach in tackling this problem, including involving our major partners. At next month’s EU-US Summit, we intend to establish a strategic cooperation on energy, addressing the security of energy supply – including the diversification of supply routes, the enforcement of market rules, the protection of infrastructure, the promotion of alternative sources of energy, and, finally, energy sufficiency. The key is to increase predictability by creating the right market conditions and legal frameworks in both the producer and transit countries. This is the message we will bring to the EU-US Summit, but also to the G8 Summit and to other international partners.
The second issue is visas. One of the Commission’s top priorities is to resolve the issue of the US’s non-reciprocal application of visa requirements. Unfortunately, it is unlikely that we will reach a solution soon, but we will continue to press for progress and will raise it again with President Bush at the summit. Last time, the issue was highlighted and we hoped that things would progress more quickly. In July 2006, we will issue a second report on visa reciprocity, which may examine the possibility of taking specific measures in response to any lack of progress.
The third issue I wanted to tackle is China. As Mr Brok rightly points out in his resolution, we need to coordinate our approach to third countries, particularly China, effectively. We share the same approach: to help China move towards democracy and integrate fully into the world economy and the world market. Two years ago, we took steps to coordinate ourselves better by establishing the EU-US dialogue on East Asia. This has proved a very useful forum for discussing relations with China.
Let me address the Transatlantic Partnership Agreement. I know that Mr Brok’s committee feels very strongly about this, and I fully support the desire to see transatlantic relations go from strength to strength. As you know, I have always been open to exploring the pros and cons of a contractual relationship with the United States. It is indeed strange that we do not have more formal relations with our most important partner. As the President-in-Office of the Council has already said, the question is whether a formal agreement would really bring much added value today to our relations. The most important thing is that the EU and the US work together for our common strategic cause. For this, we need political will, in particular, but also understanding towards each other. I feel that a treaty, for instance, would not have enabled us to bridge the differences which dogged our relations in 2003 and 2004, which were political in nature. At this moment there is no political appetite for such an agreement either in the US Administration or among Member States. However, this might change in the future. Should attitudes change or should it become clear that there is, after all, an institutional obstacle to closer cooperation, then the time might be right to go further.
Let me end with a remark about the important role Parliament plays in transatlantic relations. As you know, I have always been an enthusiastic supporter of interparliamentary exchanges. I am convinced that these relations benefit greatly from the links between the European Parliament and the US Congress. I very much encourage you to continue to build these ties. I thank you for what has already been done in the legislators’ dialogue and what might be done before the summit.
. Mr President, I want to thank Erika Mann for having shepherded this very impressive report through Parliament with her characteristic effectiveness, dedication and attention to detail; it is very timely.
The fact that the very comprehensive report on transatlantic economic relations has the input of half a dozen committees of this Parliament, and that it would need at least the same number of Commissioners present to discuss all the issues that are covered in it, shows how deep and intricate the EU-US economic relationship is.
That relationship effectively operates at two levels. On one level, steady leadership is required to promote a further convergence of our shared economic rules and regulatory frameworks – our companies, our jobs and our competitiveness demand this. At the other level, what happens in the rest of the world also depends on whether and how the EU and the US are able to react to events together.
No political relationship in our time is of greater importance to the global economy than the Transatlantic Partnership. The response to the rise of China and India, the pressures of globalisation, the current challenges in the energy field, the way multilateral institutions function, climate change: all these depend on the ability of Europe and the United States to cooperate effectively together.
Nowhere is this more apparent than in the continuing WTO negotiations. I am fortunate to have had a shared sense of purpose with my counterpart Rob Portman, and I look forward to continuing this with Susan Schwab, the new US Trade Representative – I hope she will be confirmed shortly by the Senate.
It is no secret that I think the European Union and the United States need to bring our positions in the Doha round closer together. The warning bell is ringing on the DDA. The danger lights are flashing, because if the gaps are not closed in the coming weeks, we will face serious institutional, legislative and political obstacles to ending this round.
The United States will shortly swing into election mode, trade authority is set to lapse, there are electoral constraints in other parts of the world too – a coming election in Brazil, for example. The window on the Doha round is closing rapidly. Europe is ready to negotiate further; we have indicated our flexibility, and no sector is out of bounds to us. We look to our partners to express the same sense of purpose and openness.
Let me say a few words now on Erika Mann’s report itself. I am glad that it shows strong support for the work programmes adopted last November to implement the EU-US economic initiative. In the progress report which we will present to the next summit on 21 June, we will be able to list some good achievements. The EU-US action strategy for intellectual property rights enforcement in third countries will be endorsed. It will contain a number of concrete cooperation measures, especially between our customs services and embassies in selected third countries.
On the high-level regulatory cooperation forum, too, I am satisfied that after two meetings in Brussels and Washington within a very short timeframe, we have now clearly established the forum as the place for EU and US regulators to exchange best practice. We hope very much that the benefits of increased cooperation will soon be felt by companies on both sides of the Atlantic.
The signature of the long-awaited air services agreement, as well as the agreement on civil aviation safety, is now expected during the second half of the year. On the air services agreement, we will have to keep pushing the US Government to go ahead with the rule-making changes and resist protectionist pressure from Congress. Your help in this House will be most valuable to us in pursuing this goal.
I welcome your continued interest in a more visionary and strategic approach – I happen to think that there is a place for vision in politics. I note your call for the 2006 EU-US Summit to design a new transatlantic partnership agreement that leads to the achievement of a barrier-free transatlantic market by 2015. In my view, the EU-US economic initiative has shown that we are getting there, we are moving in that direction step by step.
Probably the right approach is to advance steadily on issues of mutual interest and to show – for example in the areas of intellectual property rights and regulatory cooperation – concrete successes to our citizens. We have to earn our way in our acceptance of the approach that I know is supported in the report. I think this pragmatic approach will be assured of support because in reality there is no US enthusiasm – either in the Administration or in Congress – for any ‘bigger bang’ EU-US scheme. On issues like investment and public procurement, which you rightly identify as areas of enormous potential – and they do have very great potential indeed – the US has not so far shown any interest in tackling bilateral barriers.
On the investment side, the Dubai Ports fallout requires careful handling. We have now at least established a contact group to address both old and new problems, and have proposed to the US government to include an investment paragraph in the summit declaration regarding the importance of an open transatlantic investment climate. This should send a strong message to the US Congress, which is currently debating the Shelby bill on the tightening of the Exon-Florio Statute. Again, your continued help on this, along with that of the US Congress, would be much appreciated.
Finally I would like to point out that we have had a very good first half of the year clearing out some important EU-US trade disputes on Foreign Sales Corporations, on Byrd, on the telecoms sanctions – I hope we can keep up the momentum in other areas. I am looking at two other disputes particularly at the moment to see whether they are susceptible to early resolution. FSC and Byrd prove that the WTO dispute settlement system works and that the availability of WTO-compatible sanctions can be an efficient way of obtaining US implementation of WTO judgments. Given the good results of the WTO system, I do not see at this stage the need for the kind of formal bilateral trade dispute settlement mechanism which you propose in your report, but I do not want to reject the idea completely. Be assured that we will exhaust all our informal channels with the United States and try everything possible to avoid going down the expensive and time-consuming route to Geneva, whenever this is avoidable.
In conclusion, let me say that the transatlantic relationship is one which is too often simply taken for granted. Especially at this time, what we need is renewed commitment in order to make it work better. I am grateful for your report, which has highlighted this need once again in a very timely way.
Mr President, I too would like to congratulate Mrs Mann on the excellent work she has done on this report.
The report contains a goal that I would particularly like to emphasise, namely the goal of achieving a common transatlantic capital market by 2010, for this is a goal that, in turn, shows the way forward in other areas. We can today already see that the transatlantic economy is defined by, and functions as a result of, direct investments and the ongoing collaboration between industry and research that supports trade. It is the intensity of those investments and the quantity of acquisitions in both directions which form the basis for comprehensive trade across the Atlantic, but it is also important to achieve a high level of research and innovation. This must be the best way to face up to and contribute to globalisation and to help bring about a strong global economy, not just for ourselves but for the rest of the world too.
The report also takes up a number of other issues, such as the importance of making it easier for companies on both sides of the Atlantic to become listed on the various stock markets, of facilitating and opening the way for company investments of equal size in both directions, of ensuring that reinsurers have the same opportunities and of ensuring that we achieve a common transatlantic capital market in the true meaning of the phrase. If we can achieve this, we will also be in a position to achieve other goals for cooperation across the Atlantic.
. Mr President, Erika Mann’s report is proof not only of her skills as a rapporteur, but also of the underlying strength of transatlantic economic relations. On behalf of the Committee of Industry, I would like to make three very important points.
Firstly, as the Commissioner mentioned, in the field of energy we need cooperation on efficiency sufficiency and on sustainability.
Secondly, in relation to research – which is extremely important – our committee is now working with the Seventh Framework Programme. Equally important is the cooperation with the institutions in the US as well as with industry. Much can be done to facilitate more cooperation in this field.
Thirdly, we have discussed the setting-up of a body to improve discussions between industries. We would like to set up something analogous to the very successful Iran-US claims tribunal, which, in a simple and elegant way, resolves thousands of disputes. We would like something similar in the future.
Finally, I would also like to underline the importance of parliamentary exchanges to begin discussions and to bring success on these three extremely important topics.
. Mr President, within the scope of transatlantic economic relations, it is important to recognise the role and specificities of the culture and education sectors. We are pleased, therefore, to note that the rapporteur has taken into account the entire opinion of the Committee on Culture and Education.
The ‘cultural key’ can actually contribute towards strengthening our relationship and promoting mutual understanding between Europeans and Americans. Consequently, the establishment of a dialogue devoted to culture and education should encourage regular exchange of good practice and experience in fields such as the fight against piracy, the mobility of cultural players, or, again, the development of cultural tourism.
Regarding education, this dialogue should focus on strengthening the mutual recognition of vocational qualifications but also on interchanges of researchers and of university teachers and students. We should mention, therefore, that the forthcoming renewal of the Cooperation programme between our two continents in the fields of higher education and vocational training will also be of great benefit. On the other hand, the specificity of the audiovisual sector entails transatlantic exchanges that respect Europe’s cultural and linguistic diversity.
On this point, and in conclusion, we regret, nonetheless, that the United States did not choose to follow the Union and vote in favour of the Unesco Convention.
Finally, I congratulate Mrs Mann for the quality of her work and careful listening.
. Mr President, since mutual trust between the United States and the European Union has come under pressure in recent years, I should like to single out two things that need to be resolved in order for that trust to be rebuilt.
We should not resign ourselves to the visa requirements which the United States imposes on some EU citizens. Commission President Barroso was right to urge the United States to lift the visa requirements for citizens from the ten new Member States. It is unfair, on principle, to use double standards such as these for EU citizens.
In the coming weeks, the temporary committee of inquiry into alleged CIA camps will be discussing its draft interim report. There are indications that irregularities have occurred in the treatment of suspects, but so far, there is no hard evidence of this. This temporary committee will continue its activities in order to deliver convincing evidence, if possible. In that light, Parliament will, in the run-up to the Summit, need to insist on substantial cooperation. I should like to ask your support for paragraph 11 from the opinion of the Committee on Civil Liberties, Justice and Home Affairs, which has been tabled as Amendment 34.
Mr President, I would like to thank Mrs Mann for an excellent report and for her extremely close and constructive cooperation during the time we have spent working on it.
The USA is in a class of its own as the most important trading partner we in Europe have, which is a fact we often forget. The focus in public debate is mostly on what few problems there are in our trade relations. There is talk of crisis and conflict between Europe and the USA. This can be the case occasionally in the political sphere, but from an economic perspective precisely the opposite is, in actual fact, the case.
I might even dare to whisper that the trade between us has undergone a revolution. Today, the flow of trade between us is a fantastical EUR 1 billion per day. The deepest form of cross-border economic integration is mutual direct foreign investments. These have increased sharply and now stand at EUR 1.5 trillion. These are more than mere figures. Even if we do not think about it, the result is new opportunities for us in our everyday lives. The market that we have has, for example, created nearly seven million jobs in Europe. It gives us more and more services and better products.
Transatlantic trade, moreover, forms a large part of the engine of the world economy. If our relationship shows signs of weakness, there are knock-on effects for the whole world. The trade between us is thus not an alternative to trade with poorer countries. On the contrary, it is, in fact, a precondition and something that makes us all, throughout the world, richer. We must not take it for granted. We must carry on our work and integrate our economies. I therefore hope that we, together with the USA, can realise the idea of a barrier-free transatlantic market by 2015.
Yesterday, I received an e-mail from the left-wing antiglobalisation movement. They exhorted me and every other MEP to vote against this report. Their argument was that, if this report were voted through by a majority in Parliament, it would open the way for an accelerated process of increased free trade between the USA and Europe. I hope that they are right and, for exactly that reason, I and the Swedish Conservatives intend to vote, rather, in favour of the report and in favour of a transatlantic free trade area.
. Mr President, thank you for the record amount of time you have allocated to me, as a result of which I shall be to the point and say first of all that my group supports Mr Brok’s report as well as the compromises we have struck in the Committee on Foreign Affairs; I would like to express my appreciation for the work he has done since it is, I think, important that the two major groups more or less take the same line on such an important topic as our relationship with the United States. What is paramount, as far as we are concerned, is the fact that the United States and the European Union have many shared interests, not least in the economic area, and we cannot sufficiently stress the importance of those economic interests. Those also include the risks that these entail, considering the differences in financial policy of the EU countries and that of the United States. Certainly in that area, we must try to strengthen cooperation with them, and Mrs Mann’s report contains many initiatives to that effect which are, in my view, very valuable.
There is, by the same token, no denying the fact that we see things differently in certain areas. That is something that is, in fact, very well demonstrated in Mr Brok’s report. We are both independent partners in the partnership. I also support the idea of creating a more contractual relationship and partnership, which opens up the possibility, in the event of problems, of being able to discuss those openly and honestly, not least at parliamentary level. My question is only whether the USA is prepared to recognise the European Union to such an extent that it is prepared to enter into such a contractual relationship.
We must, in the coming years, try to develop fresh policy in a number of areas, including energy policy, given the energy problems we experience and where the US and the Europeans share a number of common interests. I am in favour of a deeper relationship and of our cooperation to be fleshed out at federal level.
I could go on for hours about this important topic, but I will have to leave it there.
Mr President, ladies and gentlemen, every partnership has its ups and downs, its strengths and weaknesses. The most important thing is that the basis is sound, and despite all the differences of opinion and all the frustration felt by America’s friends about some of the present administration’s policies, the basis here is sound. As the President-in-Office of the Council says, economic exchange is strong; people-to-people contacts are working, and politically too, numerous networks of intensive contacts have emerged from different dialogue formats and ad-hoc cooperation.
Yet the mutual cooperation could still be improved: the New Transatlantic Agenda was well-constructed, but it has not become a genuine foundation and must be revitalised. The Group of the Alliance of Liberals and Democrats for Europe therefore supports the proposal put forward by Mr Brok in his report for a Transatlantic Partnership Agreement as well as Mrs Mann’s vision of a transatlantic market.
Of course an agreement will add value only if it is filled with life, which means that the American side, too – especially in Congress – must demonstrate a real commitment to it. Given the current and long-term challenges that we face, progress here is absolutely necessary. As great democracies, we cannot afford not to fulfil our joint potential, and that is why a Partnership Agreement could be a step in the right direction, so let us take it! I would like to add that I am glad that we are having this debate in Brussels and not in Strasbourg.
– Mr President, Madam President-in-Office of the Council, Madam Deputy President of the Commission, I will concentrate on Mr Brok’s report. Insofar as the report deals with the International Criminal Court or the question of food safety, we hope for clear speaking. I believe that it is important to ensure that the European position is taken into account in an appropriate way.
In the context of the Transatlantic Partnership, which should enter into force in 2007, it is however an important fact that the present American administration has become a sort of lame duck, and so it is open to question whether it makes sense to conclude this sort of agreement with it.
Finally I would like to discuss a point in connection with environmental policy, to which my group attaches particular importance. I would like to heartily recommend to all Members the new documentary by Al Gore; his film draws the attention of our American friends to the very, very important problem of global warming, which concerns us all and which should feature more prominently in the report, and I would like to quote Al Gore’s statement that:
‘I even believe that there is a chance that within the next two years even Bush and Cheney will be forced to change their position on this crisis.’
– Mr President, my group is in favour of strengthening trade activity with the USA, just as much as we support the extension of trade in goods with Africa, South America or Australia. However, in her report Mrs Mann calls, in her own words, for ‘a barrier-free transatlantic market’, and that is a free trade zone.
Trade should not be an end in itself for the purpose of higher profit rates, but one of the instruments for ensuring that the population is supplied with goods and services, for creating jobs and promoting social development and prosperity. We should therefore first of all assess whether the potential partner complies with internationally agreed standards on the protection of social security, jobs, environment and human rights and whether or not the partner accepts the institutions created to safeguard these.
Three brief examples: Firstly, there are fundamentally different opinions about GMOs and hormone-treated meat. The citizens of the European Union do not want these things. In the USA however it is absolutely legal to trade in them.
Secondly, while public services and comprehensive social security systems are basic parts of political culture in the European Union, this is viewed differently in the USA. I ask you: How, in such an integrated economic area, can these things, which are of such importance to, and in the interests of, the public and the European Union, be preserved?
Thirdly, does it, or does it not, distort competition if the USA does not sign the Kyoto Protocol? Of course it does, for they can then produce more cheaply to the detriment of the environment. As for the decisions of the WTO arbitration court on such things as cotton export subsidies, the USA simply ignores them.
To conclude: this House recently adopted the Agnoletto report, which clearly states that the European Union should include a clause on human rights in all treaties with third countries. The USA makes war in Iraq in contravention of international law; it does not recognise the International Criminal Court; it holds prisoners of war in inhuman conditions in prisons like the one in Guantánamo Bay.
I believe that this Parliament will lose all credibility whatsoever if it moves towards a free trade zone with the USA, without the USA having previously complied with internationally agreed standards and norms.
. Mr President, as this House’s rapporteur on relations between the European Union and the People’s Republic of China, I welcome in my draft document the American proposal for a strategic dialogue with the EU about China’s peaceful rise. This, occurring as it does on a global scale, does, after all, give Europe and the USA an equal share of headaches, which are not restricted to trade conflicts or the enforcement of human rights in China.
I therefore see paragraphs 8, 9 and 21 of the report by Mr Brok that we are considering as being a welcome helping hand, for they each promote a transatlantic approach to the relationship with China. This would, specifically, help diffuse the dangerous tension surrounding Taiwan, as well as move the Tibet issue forward. Only this morning, the Dalai Lama told me of his personal conviction that the Tibetan issue must, as a matter of urgency, be dealt with at transatlantic level.
I think that we could, by combining transatlantic forces, persuade China to be a real stakeholder in the international system.
.Mr President, the plan for strengthening the desired cooperation with the United States has been outlined in an extremely well-balanced manner in the Brok and Mann reports. Free trade, legislative dialogue and closer cooperation on security and defence are naturally the main areas of action. I would like to congratulate both rapporteurs.
I should now like to make a few brief political comments. If we in Europe want to avoid playing the role of junior partner, we cannot afford to fall further and further behind on economic and military matters. I must say that I am surprised at the complaints regarding American unilateralism, since our defence spending is two thirds that of America’s. I am concerned that Europe has only 25% of the USA’s mobile defence potential, and that we have an outdated structure of NATO bases in Europe, which in addition may be scaled down in favour of vague European projects.
Europe will not be a global player if we lose our capability to create a strategic political partnership with the USA. We cannot replace the USA for some other, better partner in this partnership. There is only one alternative open to a Europe with a declining economy, ailing public finances and tragic demographic figures. That alternative is marginalisation and isolation on the edges of a world that is forging ahead, sometimes recklessly, and sometimes even with hostility to ourselves.
Mr President, today we are debating one of the EU’s most important partners, and the challenge our relationship with that partner poses to us. In this Chamber we often hear strong words of criticism and condemnation of the USA and, much more rarely, appeals to refrain from making any judgments of our largest ally. We should reject both extremes. Europe needs the United States, and the United States needs Europe. I say this against a background of rapid growth in the role of Asia, as well as an increase in the demographic and political role of Latin America and Africa.
Obsessive anti-Americanism is a disaster, but it is equally disastrous to be deprived of the right to ask our friends questions, for example to do with Guantanamo Bay. We must also patiently explain to Washington that if we are retreating, albeit slowly, from interventionism and protectionism in trade, America should do the same for the sake of balance.
EU-US relations should in the near future take the form of a real partnership and a strategic alliance, but this will only happen if we do not succumb to the stereotype of ‘Europe the teacher’ on the one hand, and ‘Europe the American client’ on the other.
– Mr President, I should like to express my warm congratulations both to Mr Brok and to Mrs Mann for the creative contributions to the dialogue which they have presented to us today.
As shown by the relevant statistics, which I will not comment on due to lack of time, EU-US economic relations are characterised by symmetry and acute interdependence. Any crises which arise from time to time are, in my opinion, factors of the – so far – unresolved question of the management of this interdependence. This interdependence does not relate only to the past; it also relates to the new global economic and social challenges, including the so-called Millennium Goals.
Meeting these global challenges depends on moving bilateral relations from the current level of pronouncements to a cohesive, transparent and stable institutional framework and a more harmonised bilateral regulatory environment. A transatlantic market without barriers is a feasible objective; it just needs to be based on a new and unified regulatory architecture.
Enlargement and intensification of the areas of close cooperation between the European Union and the USA are expected to have a positive spillover effect on all the problems which constitute the challenges of the contemporary global agenda.
I would refer, among other things, to the promotion of common principles and values, such as democracy, the rule of law, defence of fundamental rights and freedoms, taking a broader view of the global trade order, effective international environmental protection, combating terrorism and organised crime and establishing a new financial architecture.
By contrast, breaking the cohesion in EU-US relations will exacerbate international uncertainty and will have adverse repercussions on global cooperation, peace, stability and security, both political and economic.
The completion of negotiations at the Doha Round constitutes, as Commissioner Mandelson has also said, a test ground for this close relationship between the European Union and the USA.
Mr President, we need to deepen both economic and political relations between the European Union and the USA, and to draw up a new transatlantic partnership agreement to take effect as of 2007.
I would particularly like to stress the role of political dialogue between the European Parliament and the US Congress. Every EU-US summit should be preceded by a meeting of the Transatlantic Legislative Dialogue, dealing with political, economic, cultural and social issues. The aim should be for the Transatlantic Legislative Dialogue to become one of the most important platforms for EU foreign policy-making.
The USA’s hegemonistic role at the start of the 21st century requires the EU to display autonomy and true partnership in transatlantic relations, as well as to ask questions openly and to search for a common political platform. The most pressing issues are still the need to convince the USA to take part in reforming the UN and to respect human rights and civil liberties in the fight against terror. These issues must be discussed at the next EU-US summit.
I should also like to highlight the issue of visas. The European Union should not tolerate a situation in which the citizens of some Member States require a visa to stay in the USA. The relevant EU institutions should pose the question of lifting visa restrictions for the USA for all citizens of the European Union in their contacts with the US authorities.
Mr President, both reports, especially Erika Mann’s, show the intensity of the relationship between the European Union and the United States, and, at the same time, highlight the long list of areas in which there might be difficulties and misunderstandings. It is a good time to underline how strong this relationship is and to what extent it goes far beyond the current administration and the problems with the specific administration and specific leadership, which some of us will not like. It is something that is deeper than that and it goes far beyond that. It goes beyond the strong political debate we might have. Precisely because the relationship is strong, it allows us to tell the truth to the other party.
However, the relationship lacks a real new structure, a real new architecture. As is mentioned in the reports, we need a new architecture to protect this relationship, to protect it from external storms and to make it much more solid than it is now. This needs commitment from the Commission. We are not seeing this commitment in looking for this new architecture, and I think it is the Commission’s role to develop and to work towards that direction.
Mr President, I would like to thank Erika Mann for all her work on this report and for her willingness and openness to at least consider other perspectives and views. However, I do still have some concerns about it.
Firstly, there is at least a question mark over whether now is the right time, politically, to be advancing a policy of what is essentially a bilateral free trade area. We are in a time when the multilateral system is in crisis. We have therefore to consider what political message we are sending by doing that.
Secondly, my concern is that by pursuing extremely controversial issues such as the liberalisation of investment, public procurement and services in a projected transatlantic free trade area, other countries could well perceive that as the EU and US setting the stage for transferring the negotiations over to the global level. As you know, they have been extremely highly contested in the WTO framework.
Finally, on the issue of regulation and harmonisation, in spite of amendments and some nice rhetoric to the contrary, there is a risk that we will see a levelling down – rather than a levelling up – of hard-won environmental health and consumer standards.
Mr President, in the context of the new Transatlantic Partnership Agreement, I would like to draw particular attention to the current controversy between the EU and the USA on the strategies and methods used in fighting global terrorism.
The controversy has had the direct result of diminishing the effectiveness of both partners. Global terrorism is a new phenomenon whose extent is not yet fully known, but which has a wide reach and operational capabilities. It has even been compared with Communism, in that it threatens everyone. Instead of appointing some strange investigatory commission with no real powers, we ought to establish proper cooperation between the EU Member States and the United States, by which I also mean strengthening cooperation between their intelligence services.
Clear principles, coordinated action and mutual trust are needed to fight terrorism, and thereby to provide real protection for human rights in the modern world.
Mr President, although the draft resolution points out – and with good reason – the need for a stable institutional framework for transatlantic relations, I do believe that this debate should not just be about structures. It is, above all, important that there should be a willingness to work together on both sides of the ocean and to address together the problems that we face.
As far as the fight against terrorism is concerned, we in this House have already devoted much attention – as indeed we should have done – to Guantánamo Bay and the CIA’s allegedly unlawful practices in Europe. It goes without saying that the fight against terrorism must be conducted within a strictly legal framework.
It should also be said, though, that some groups here in this House are not as much interested in the rights of terrorists or alleged terrorists as they are in mainly indulging in basic anti-Americanism. If those groups were as active in denouncing the human rights violations in Cuba, for example, much more progress would have been made by now. We are talking here about people who have not only been charged with terrorism, but are also behind bars because of their political views.
Mr President, transatlantic relations are essential if the United States and the European Union are to deal with their shared challenges successfully.
Both of us are firmly committed to achieving a secure international order. To this end, combating terrorism effectively must be our priority. In the face of totalitarianism and lack of freedom, there is no option but to have a strong and solid alliance with our natural partners, the United States: that is the only alliance that has produced, and will continue to produce, results.
I would like to take this opportunity to welcome the United States’ Secretary of State’s announcement on Washington joining the multilateral negotiations on the Iranian nuclear programme. If Teheran renounces uranium enrichment activities, Iran must completely and verifiably suspend all of its uranium enrichment and reprocessing activities.
We need full cooperation, leaving aside the hypocritical demagoguery of facile anti-Americanism. The need to intensify relations with the United States and to establish an Association Agreement, as requested in the Brok report, is of crucial importance.
We must enhance our relations, while maintaining a critical spirit, and explore new opportunities for greater joint and coordinated action at international level and greater integration of our markets, which will benefit our citizens.
The European Union will be heading for failure if it sets itself up in opposition to the United States and does not look at them as its natural allies. This is necessary as a result of the values we share – democracy, respect for human rights and individual freedom and the promotion of peace and collective security.
Furthermore, we hope that the next United States-European Union summit, to be held in June in Vienna, will provide a clear impetus for intensifying our relations in the economic field as well.
The creation of an Atlantic area of prosperity is essential in order to ensure that our citizens continue to enjoy the economic well-being that Europe and the United States provide them with.
– Mr President, the partnership between the USA and Europe is a difficult but necessary one. As President Barroso once said, it is necessary when speaking with the USA to be at the same eye level. Now, it makes little sense to demand of the USA that it should go down on its knees, just so that we can speak at the same eye level. We have to become stronger, we have to exploit our potential fully – economically, but clearly also in terms of foreign policy.
On foreign policy I would like to mention two areas where I believe there have been a few very positive developments. The first is the Middle East question regarding financial support. I know, Commissioner, that you were very active behind the scenes so that we could come to a reasonable and pragmatic solution. I am very happy that Europe and the USA found a solution here.
The second topic is Iran. I not only wish you a lot of luck, Mrs Plassnik, I also hope that you can do much work of persuasion here too. We must remain firm in this matter. However, the USA has to talk directly with Iran as well, as has just been announced. Above all, though, there is no place for military adventures. These are two areas in which I hope that we can speak with the USA as genuinely independent, self-confident partners.
– Mr President, it is certain that had dear Mr Brok heard the last lecture of Chomsky, the greatest living philosopher, he would have written a different report. Chomsky said that the United States of America is dying from a lack of democracy and there is indeed a lack of democracy and intercourse. Allow me to prove it to you. Any American citizen can come to anywhere in Europe without a visa. Can any European citizen go to America without a visa? Let me reply by reminding you that, when MEPs went to America to check CIA flights, American congressmen did not receive them. America has not signed the Kyoto Protocol and is poisoning the atmosphere. It does not come under the jurisdiction of the International Criminal Court in The Hague; it merely sends judges.
I ultimately refuse to accept Europe as the train whose steam engine is American and which has an American engine driver. That is our big mistake. We want a relationship on equal terms. They do not allow us to have a European army. We have ΝΑΤΟ with an American commander-in-chief. Even our stock exchanges follow the Dow Jones index. We do not have our own policy. We have American hegemony. We want a relationship on equal terms, not the suzerainty of the Americans, which is harming Europe's progress towards more democracy.
Mr President, nobody has mentioned Galileo – the European Union’s direct competitor to the Americans’ GPS system – in which the Chinese have a 20% stake; a decision which has the potential to destabilise future arms production and threaten the maintenance of peace.
Galileo is a hugely ambitious and expensive attempt by the EU to rival the US as a fully-fledged global and space power, why else duplicate GPS? The EU has no legal right to set up its own space programme – that depended on ratification of the failed Constitution. However, such niceties are being ignored.
The EU wants its own satellites to be a part of future military operations, and is not prepared to wait. Since all future battlefield weapons will be navigated by satellite, it is obvious that Europe will be helping China to rearm. With its commitments in Japan, Taiwan and south-east Asia, can the United States be anything other than wary of anyone complicit in rearming China?
Mr President, it is obvious that the United States and the European Union must strengthen their dialogue and their cooperation in the economic, commercial, regulatory or even the social domain by means of the promotion of decent work as trade unions on both sides of the Atlantic wish.
The question, therefore, is not: ‘Should transatlantic relations be improved?’, but ‘How can they be improved?’. From this point of view, I do not think that the answer would necessarily be the creation of a barrier-free transatlantic marketplace by 2015. Are all the barriers to the transatlantic market undesirable? No. Do we want to open up our market to Genetically Modified Organisms (GMOs) or to beef from cattle raised on hormones? No. Therefore, I want the transatlantic agenda to be based on practical research of general European interest, and not on unconditional commitment to the doctrine of free trade as a goal in itself.
I doubt also whether this is necessarily the right time to propose a bilateral initiative on such a scale when our American partner is threatening global macroeconomic stability by allowing its trade and budget deficits to slide while it is publicly calling into question the merits and principles of multilateralism, or opposing initiatives like the Kyoto Protocol or the International Criminal Tribunal. I should like Mrs Mann’s excellent report to be amended in light of this.
Mr President, ladies and gentlemen, I feel strengthened in my intention to address a range of issues at the approaching summit, issues that concern our common future including cooperation in order to promote democracy, human rights, freedom and prosperity, but also issues relating to the global challenges we face: climate change, the fight against terrorism, the non-proliferation of weapons of mass destruction and also the issue of energy security, which is increasingly occupying us on both sides of the Atlantic and which has been the subject of intensive work in the Council in this half-year period; I have already referred to the air traffic agreement in my introduction. Regarding international questions it has been pointed out that in recent months progress has been achieved on a range of issues. Here we need to advance slowly and step by step. I would like to thank the Commission, too, for its close cooperation.
I would like to conclude by thanking the rapporteurs and all those who have also worked on this report and those who regularly take part in the debate on our transatlantic relations. These relations are central for the European Union and for us all, and so we must avoid adopting one-sided positions. What is needed, rather, is to discuss existing irritations and all unresolved questions as partners in a dialogue. These points must not, however, overshadow that which binds us together or that which is profound and resistant to strain: the shared community of values and the work on the world issues that are important to us.
. Mr President, I would like to thank the honourable Members for this excellent debate on a central and essential relationship that will indeed focus on how much further our cooperation can grow on foreign policy and democracy promotion, on increased cooperation in relation to energy, and on the enhancement of growth and competitiveness in our economies. Let me respond to a few question rather briefly.
Indeed, we plan to sign a new agreement on higher education and vocational training, including launching an innovative transatlantic degree programme.
As for tourism – which was also mentioned – exchanges would be facilitated by extending the visa waiver programme to all our Member States.
As to the environment, we want to relaunch our dialogue with the US, notably by relaunching the high-level dialogue on the environment, including the issue of climate change. Our cooperation on energy will also touch on climate change issues from the standpoint of energy efficiency. However, our overall dialogue needs to be broader than this.
For those who might not have been here at the beginning, I would like to come back to the questions of visa waiver and visa reciprocity. These are issues that we not only mention on a regular basis, but they are there in the dialogue, and will certainly be taken up again with President Bush.
On passenger name records and the recent European Court of Justice judgment relating to the cases brought by the European Parliament, we respect the Court’s judgment and analysis and we will fully comply with it. We will cooperate with Parliament, the Council and with the national data protection authorities to ensure that the judgment is fully complied with. We have only four months to find a new legal basis, but I hope we will be able to cooperate in such a way that there will be no lowering of protection standards, no disruption to transatlantic air traffic, and that a high level of security will be maintained.
Finally, we are looking forward to the successful setting-up of the Galileo satellite navigation system, where cooperation with third countries is necessary and useful, and where we hope that cooperation with the US will bring an additional benefit to our companies and citizens.
We are very thankful to the two rapporteurs and for the engagement and commitment of Parliament. It will certainly give us more strength.
. Mr President, I would like to add my thanks to the rapporteurs for two excellent reports and simply to make two points.
The first is that for all the attention that is occasionally given to disagreements in trade matters between the United States and the European Union, it is worth bearing in mind that 98% of our trade is dispute-free. Where there are disputes, both sides move rapidly, not always with immediate success, but rapidly to resolve these amicably and quickly. That is something we should note and celebrate without being complacent.
The second point I want to make is that Erika Mann’s report does not actually call for a single free trade area, so those who are opposing it are aiming at the wrong target. What the report calls for is a barrier-free area, a barrier-free transatlantic market between Europe and the United States. That is something that we can applaud and encourage. As I said earlier on, I do not think it will attract the support of some sort of ‘big-bang’ elaborate scheme. However, the fact is that this trade and investment relationship between us is worth a amount in terms of people’s jobs, their livelihoods, their futures. It is not so much tariffs, anymore, that stand in the way of growth in this relationship; it is non-tariff barriers, regulatory barriers, differences in standards and licensing and all the rest. There is a sort of bonfire of barriers to set alight. These are very noble and correct economic objectives for us to set our hands and our shoulders to. This is why I so heartily commend this report and will dedicate myself and my services to realising its spirit.
That concludes the joint debate.
The vote will take place on Thursday at 11 a. m.
With respect to the next EU-US summit, I would like both to congratulate the rapporteurs, and to underline the need to improve relations between the two communities.
Joint action is needed today in areas of common interest and shared values and threats, in order to lend a new, effective and representative dimension to our common policy and economic relations and to combine forces to face the threat of terrorism.
Global problems require global and prompt action. The priorities of the UN summit in 2005 and the drafting of a plan of action against terrorism should become our goal and our motivation for cooperation, and should speed up reforms in the structures both of NATO and of the UN, with particular emphasis on the reform of the UN Security Council.
The decline of the ‘enemy of the Western world’ in Eastern Europe, and disagreement between the Member States on intervention in Iraq, gives rise to a question posed frequently both in the USA and in Europe, namely whether NATO has any useful purpose any more. The threat of terrorism could provide a basis for the existence of the alliance, but this challenge requires the creation of new political and military structures and cooperation with regard to the EU’s foreign and security policy.
Steps must be taken to draw up a common strategy on securing supplies of energy and raw materials by diversifying our supply sources, production and transportation, and to intensify political dialogue on renewable sources of energy.
The next item is the one-minute speeches on matters of political importance.
Mr President, we read about this being Green Week, and the focus of this year’s Green Week is biodiversity loss. Last year it was climate change, and both climate change and biodiversity loss are the two greatest environmental challenges facing us. I rise to protest at the lack of time given to debate the issue of biodiversity loss during this part-session, as this is Green Week. As parliamentarians we should have acknowledged Green Week and the biodiversity loss focus by having a debate on that issue. We have the Birds Directive, the Habitats Directive, the common agricultural policy, the common fisheries policy, the structural funds, 18 000 Natura 2000 sites, plus a network, and yet we have no joined-up thinking in relation to this issue.
We have invasive alien species here, over 40% of the EU’s species – both flora and fauna – are under threat, and yet we have no debate on this issue during a designated Green Week. I protest, and I would like you, Mr Vice-President, to pass on my protestations to the President of Parliament.
– Mr President, I am glad indeed that Mrs Plassnik and Mrs Ferrero-Waldner are still here.
Last weekend there were violent excesses against peaceful demonstrators in Moscow. I think it is most necessary that we as the European Union say that this should not be allowed to happen in a country that currently holds the chair in the Council of Europe’s Committee of Ministers. This issue concerns a strong partner of the European Union. We will be demonstrating on Friday afternoon in Brussels and in many other places in Europe against the violations of human rights committed against peaceful demonstrators.
On the weekend after next in Warsaw, Gay Pride will take place, and I have heard statements from officials in Warsaw that there could be excesses here too and that anyone who participates must be prepared for the possibility of violence.
I will march and fly the flag for the rights – guaranteed by Article 13 – of everyone in the European Union. I hope that many people will take part and say: there is no place for intolerance in the European Union. Let us fly the flag!
– From this Chamber, I should like to salute the Portuguese fishermen. On their national day, they are holding a massive day of protest, in which they are paralysing the fishing fleet in order to call for the adoption of measures needed to safeguard the present and the future of a sector that is vital not only for Portugal but also for the various EU Member States.
The crisis that the fisheries sector has long endured, which is due to aspects such as the commercialisation of fisheries, namely how first sale prices are established, has been exacerbated by the dramatic rise in the price of fuel. This has led to the economic suffocation of the sector and has had deep-rooted social impact, in terms of reduced salaries and increased unemployment. Emergency measures must therefore be taken at Community level in order to ensure revenue for the sector and its workers, which is what the sector’s representatives have long been seeking. This is especially true given that there is a common fisheries policy.
– Mr President, in Poland strikes by health workers and the tragic state of the health service are a threat not only to the health, but also to the life of my countrymen. As I have only a minute at my disposal, I would like to give just two examples of a liberal and destructive way of thinking which operates in terms of money and profit.
Since 1989 more than 20 000 doctors have left Poland, and 1 500 specialist doctors left the country in the five months after accession to the EU. Every year we train 2 000 doctors, which means that for over 12 years we have been training doctors for other countries. On top of that, the insatiable and greedy foreign pharmaceutical corporations are consuming more than half of my country’s health budget.
For this reason I appeal to the European Parliament to think about the treatment of healthcare services, about restricting the economic wilfulness of the pharmaceutical monopolies and about changing the way in which the medical profession and health care are seen so that their aim is the health and good of human beings, and not just financial gain and profit, particularly as strikes in health services are also taking place in many other EU Member States.
Mr President, I would like to draw the House’s attention to last week’s extension of the house arrest of the Burmese opposition leader Aung San Suu Kyi. This leader of the democratic opposition, who is also a Nobel Peace Prize holder, has been cut off from the outside world for 10 of the last 17 years. She was due to be released last week, but the military junta ruling Burma has announced that she still represents a threat to national security, and has extended her arrest.
Today I would like to raise once again the matter of respect for human rights as a basic and fundamental principle of the European Communities. I propose that the President of the European Parliament send a special delegation to visit the leader of the Burmese opposition who has spent so many years in isolation, and express our support for her.
Mr President, since the 1993 Copenhagen Declaration, the enforcement of minority rights has become one of the accession criteria. There is a great discrepancy between minority protection systems in the ten new and the fifteen old Member States. While all ten new Member States ratified the two legally binding minority protection documents of the Council of Europe, the Language Charter and the Framework Convention for the Protection of National Minorities, three of the old Member States, namely France, Belgium and Greece, have not done so as yet. Old Member States ought to catch up with the new Member States in respect of minority protection.
It is typical that regional and minority languages have been completely left out of the Mavrommatis report concerning multilingualism, recently adopted by the European Parliament. It is typical that the minority pages have been completely left out of the D Plan launched by the European Commission to regain the trust of European Union citizens, while every seventh European citizen speaks a minority language.
Mr President, today the leader of the Socialist Group in the European Parliament, Mr Schulz, insolently and arrogantly attacked members of the Polish Government and their right to take decisions that reflect the will of the majority of the Polish people. Mr Schulz’s lack of respect for democracy does not surprise me, as his political champions have been Karl Marx and Rosa Luxembourg.
Mr Schulz, the most bloodthirsty form of totalitarianism emerged not in Poland, but in your country, where today neo-fascist organisations are growing in strength and taking to the streets. I would therefore ask you to deal with these demonstrations, which pose a real threat to Europe, rather than condemning the Polish Prime Minister for merely upholding the will of the majority of Poles who support family values and who do not support hedonistic, pornographic parades by gay activists. Poland has one of the lowest birth rates in Europe, and I do not believe that promoting homosexual relationships would help us. Unless, of course, you know of some way in which they can breed of which we are not aware.
German domination of Europe is fortunately a thing of the past, so please, Mr Schulz, remember this once and for all, and keep your German aspirations well clear of Poland’s internal affairs.
Mr President, I would like us in the European Parliament to acknowledge the real effects of the Russia-EU summit in Sochi, rather than the media impact. As far as one very specific matter is concerned, namely the implementation of the 1996 EU-Russia Partnership and Cooperation Agreement with regard to the ban on Polish meat imports, the Agreement is currently nothing more than a paper construct and window-dressing.
How is it that there is effectively no solidarity within the European Union on this matter? Many countries of the old EU are not troubled by the fact that while they happily trade with Moscow, other countries such as Poland are excluded from this trade. This matter will show in practice whether European solidarity is just a phrase on the lips of some politicians, or whether it exists in reality. At the moment, unfortunately, and I say this with pain and regret, it is nothing more than a phrase. I wish that the opposite were true.
Last Sunday, I had an opportunity to be part of an ad hoc delegation from the European Parliament observing the presidential elections in Columbia. Following changes in the Constitution some years ago, for the first time in Columbia's history, President Álvaro Uribe Vélez was elected to a second four year term. The elections were, firstly, marked by the fact that only 45 per cent of Columbian citizens, who have the right to vote, used the opportunity to participate in the polls. However, as an election observer, I can assure the European Parliament that with the exception of a few errors and infringements, no fundamental violations were observed and the elections were democratic, free and fair. Mr President, I propose that the European Parliament congratulate the newly elected President of Columbia and also initiate greater aid for Columbia, above all, for the implementation of the Justice and Peace Law, which could solve the security problems in this country.
Thank you very much for your suggestion. I think we shall do that.
Mr President, I would like to draw the House’s attention to a grave problem that is currently emerging in some EU Member States, and which constitutes a threat to fundamental rights, freedoms and civil liberties.
We in the European Parliament cannot idly stand by and watch as restrictions are imposed on democracy, on the right of European citizens to express their own opinions and on freedom of assembly. This threat is all the more menacing when representatives of governments consent to violations of citizens’ rights, as is unfortunately the case at present in my own country, Poland. We need to be alert to such situations and to react effectively in cases where a Member State violates basic principles that are a criterion for membership of the European Union.
Violating citizen’s rights is not an internal affair of Member States. The response to such situations must not be silence, but immediate action. This is what all citizens of a democratic organisation such as the European Union expect of the European Council.
Mr President, Cyprus possesses a small fleet of military defence helicopters, amongst them two French Gazelle helicopters. A year ago, the fuel indicator of one of these two helicopters was sent to a company called Vibro-Meter in the UK for repair. This was speedily carried out, but since then, the British Government has prevented the re-export of the repaired part back to Cyprus, stating that the UK has a defence equipment embargo on Cyprus. Cyprus, along with Britain, takes part in the common defence and security actions of the EU, including participation in EU peace missions, EU battle group formations and the European Defence Agency.
How is it possible or even logical for one Member State – Britain – to have an arms embargo on another Member State – Cyprus? This surely must be in gross violation of the principles on which our Union was founded. I request that you make representations to the British Government so that, in the interests of the unity of our European Union, this embargo is lifted immediately.
Mr President, I quote from a recent article in the British Press: ‘Britain’s booming wine industry will be scuppered by EU regulations that want to prohibit growers in Britain, all of them unsubsidised, from planting any more vines if their sales continue to soar’.
Growers – many of them in my region – have been calling on the Commission to increase the threshold or scrap it altogether. Just what is it about English wine that becomes so intimidating? Is it that when tasted blind with French wines and others, English wines come out on top for taste, thus our competitors are simply jealous? Or is it because there are regions in other EU countries producing hugely subsidised grapes that will never produce decent wine? Or is it just that when the EU sees something successful, it has to interfere, regulate and destroy it?
Can you wonder why more and more folk want nothing to do with the EU when it destroys their livelihoods?
That concludes the item.
The next item is the report (A6-0179/2006) by Mr Markov, on behalf of the Committee on International Trade, on trade and poverty: designing trade policies to maximise trade’s contribution to poverty relief (2006/2031(INI)).
– Madam President, first of all I would – of course – like to thank most warmly all those who have worked with me on producing my report. I would particularly like to mention Mrs Pribaz; of course I would also like to thank the colleagues on my committee, the Committee on Women’s Rights and Gender Equality and the Committee on Development who have helped enrich this report with very constructive amendments.
The report contains initial suggestions as to how trade policies can and should be oriented in order to contribute to solving the problem of poverty. I am pleased that this text establishes very clearly that trade must proceed according to certain rules if it is to become a meaningful and effective instrument for combating poverty and developing prosperity. That is because trade, whether at a regional, national or international level, is not an end or value in itself, but rather a means of ensuring that people are provided with goods in order to satisfy their needs.
In today’s world, provision for all people is not guaranteed, and the opportunities which trade brings are not divided fairly – neither geographically between States or regions, nor between individual actors in the market. One of the results of this unequal distribution is poverty, poverty which reproduces itself. This is a problem which exists above all in developing countries, but not only there. Evidently, the proverbial invisible hand of the market cannot even solve this problem within a developed economic area like the European Union.
The more that politics edges away from organising the economic order and leaves it to liberal market forces to do as they wish, the more the goals of social cohesion move further away – all the more so since at the same time social rights, democratic participation and environmental protection are ignored and regional and local conditions and particularities are not sufficiently taken into account. On a global level, where existing differences in development and distribution are much more fundamental and serious, this situation appears several times more intensified. If the present policy of urgent and speedy liberalisation under pressure continues, then the Millennium Goal of halving the number of starving people by 2015 cannot be achieved.
Politics has the task of creating basic conditions capable of producing social development that is peaceful, that avoids exclusion and that promotes prosperity. A policy that opens borders for the international market can be a part of this. Until now this has proven successful in countries where industrialisation could first of all take place under the protection of state measures, where an institutional framework was in place to regulate the distribution of social and economic wealth, where a sufficiently robust economic sector existed permitting flexible activity, and where the state was independent enough to support particular economic sectors against the opening up of the market.
A high level of foreign debt and dependence on credit considerably restrict this competitiveness. In countries where these conditions did not exist, however, accelerated liberalisation has led to deindustrialisation, destruction of the environment and increasing dependency and has worsened the poverty of the inhabitants.
I can only refer to just a few aspects of the report here. The chance to develop independently and to industrialise must be given to all countries, just as it was once given to today’s industrialised countries. This includes a country’s right to decide for itself when, how much and if at all it wants to open up its markets to goods and services. This is, by the way, already provided for in the rules of the WTO.
Since the signing of the WTO agreements, the profits made by producers on the prices of raw and primary materials have continually sunk so low that in the South as well as the North more and more small and medium-sized firms will have to close. At the same time, the same rules mean that one-crop agriculture is promoted, which may bring enormous profits for agribusiness but which has disastrous consequences for the environment and for employment. This is an agriculture which ultimately destroys its own basis for existence. Instead of this, politics must do its utmost to ensure, through regulation as well as through financial support, that biological diversity is preserved by lasting forms of exploitation.
Furthermore it is highly doubtful whether essential public services can be provided purely on the basis of market-economy structures to a sufficient extent that it could be said that the basic right to a dignified life is fulfilled. Here it is a question of simple but necessary things like access to high-quality drinking water, health, care, education and training. In areas where conditions do permit the liberalisation of market sectors, care should be taken that in doing so, international standards on the protection of social security, jobs and the environment are respected and held to be binding.
These and many other important points are included in the report in front of you. I call upon the Commission and the Council to read the suggestions of this House and to take them into consideration when forming policies.
. Madam President, I welcome this opportunity to continue the dialogue on trade issues with the European Parliament. Mr Markov’s contribution provides a wealth of information and policy prescriptions on how to tackle the crucial relationship between trade and poverty, both in our bilateral agreements and in multilateral negotiations.
I share to a large extent the overall thrust of the report. As I have said on several occasions, I want to put trade at the service of development. Trade is the driver of economic growth and, in the right circumstances, it spreads prosperity, but it is not a panacea and does not automatically lead to poverty reduction. Trade liberalisation needs to be implemented gradually. It should take place within a stable and supportive domestic policy framework and, in some cases, will require flanking measures to help bring about the process of adjustment.
We are already doing a lot of what the report recommends we should do. I shall give a number of concrete examples. Firstly, in trade negotiations, including in the DDA and EPAs, and as recommended by the report, the EU respects the right of developing countries to liberalise progressively and to maintain flexibilities for their sensitive sectors. Within the DDA, the EU is keen to see countries contributing according to their capacities and levels of development. This lies behind the idea of special and differentiated treatment. We are responding favourably to LDCs’ and developing countries’ interests in services, including as regards Mode 4 and in the sectors they have requested. Also, under GATT, we respect the freedom of countries to decide whether, and to what extent, they open up their service sector. We have not made any service requests to LDCs. We have set up a scheme to support ACP sugar producers in adjusting to changes following our sugar reform, and we are conscious of the need to address preference erosion. We actively promote regional integration and South-South trade, which the report rightly recognises as key to development, especially for marginalised countries.
Beyond trade negotiations, in the area of building capacity, the EU – which is to say the Commission and Member States combined – provides more than 50% of the overall trade-related assistance funded worldwide. Commission-managed, trade-related assistance was around EUR 850 million a year in the period 2001-2004 and, on the basis of the pledge that President Barroso made at the last G8 Summit, this will rise to EUR 1 billion in 2007. We are actively engaged in the aid-for-trade debate taking place in the WTO.
The Commission is also a pioneer in carrying out trade sustainability impact assessments – SIAs – to assess the potential impact of trade liberalisation on all three pillars of sustainable development. Since 1999, we have carried out these assessments on all the EU’s major trade negotiations, identifying areas where flanking measures may be needed.
With respect to the recommendations of the report on labour standards and social rights, although labour is regrettably not part of the DDA, all our recent trade, bilateral and regional agreements recognise and promote social rights, including gender equality, child labour, forced labour and freedom of association. Moreover, through GSP+, we provide special incentives for developing countries that respect core labour rights. DG Trade is also funding an ILO pilot project on decent work indicators to predict and monitor the impact of trade on decent work.
I was also pleased to see in the report a number of recommendations addressed to other players. The report calls on other developed countries and advanced developing countries to implement duty-free, quota-free schemes for LDCs, matching our own ‘Everything but Arms’. After agreeing on 97% coverage in Hong Kong, I would suggest, nonetheless, that the United States needs to engage fully on the implementation of that commitment.
The report also calls on other WTO members to match the EU’s move in Hong Kong on export subsidies and to eliminate all forms of export support, including export credits and food aid. The report recommends substantial reductions of domestic subsidies by developed countries and a solution for cotton – again, key areas where we expect the United States to deliver.
Since this is an open dialogue between us, I should like to raise a couple of points where the Commission’s views differ from the report. Aid for trade is an essential complement, but in no way a substitute, for a development-friendly outcome in the main negotiating areas of the DDA. The biggest gains for developing countries lie in the market access component of the round and, in particular, in the South-South dimension.
With reference to the risk of fraudulent distortion of ‘Everything but Arms’, we should, of course, remain vigilant on triangular trade but, to our knowledge, only one case of abuse has been reported.
As to the recommendation to exclude public services from negotiations, we do not consider it necessary to renegotiate the GATT to exclude public services. It is entirely up to WTO members to decide which sectors they wish to open. We have, for instance, made it clear that we do not wish to take additional commitments on health, education and audiovisual services.
Let me once again thank all those who have contributed to this report for their political support and guidance, and for the constructive criticism and concrete suggestions for action contained in it and others like it. I remain committed to informing Parliament regularly and to listening to your views on major trade and development matters, as I have done to date and will continue to do in the future.
– It is a well known fact that fair trade can be an effective means of reducing poverty. However, in the last 10 years, the proportion of world trade represented by the poorest countries, trading mostly in low added value products – agricultural raw materials and extracted natural resources, has decreased.
In order to eradicate poverty, first of all, radical policy changes are needed in both industrialised and developing countries so that the structural causes of poverty are removed.
To achieve this, it is not enough to put fair trade rules, bilateral and multilateral trade relations into practice and improve WTO rules, but we must also develop trade relations between developing countries, the South-South dimension.
In the future, economic development will have a decisive influence on the reduction of poverty, especially investment in small and medium business, which provides the local market in developing countries with goods and services and creates higher added value, and offers opportunities for world trade.
. Madam President, the history of trade in goods, both in primitive societies and in developed societies, shows that wherever such trade is based on fair rules it helps these societies survive and develop. There is no doubt on this score.
In our group we believe that the free and fair trade for which the EU strives is also contributing at present to reducing poverty in many regions of the world. There are instances of failure, of course, but they are primarily due to the failure to implement fair rules rather than to the trade .
In our view, the overtones of the report drafted by Mr Markov appeared on first sight to be that free trade exacerbates poverty rather than reducing it. Our group rejected this position. However, after discussions and amendments to the report, it now sounds better, and, together with the proposed amendments that I believe will be adopted tomorrow, it will be acceptable to our group. It is also obvious that while trade is not the only way of reducing poverty, it can make a major contribution.
In conclusion I would like to propose that we give free, and I repeat free, trade a chance, so that it can help to eliminate poverty.
In English, that is ‘let us establish free and fair trade to make poverty history’.
. – Madam President, I too should like to take my turn in congratulating Mr Markov on his important report and Commissioner Mandelson on the important speech he made a short while ago.
No one can doubt that the development of international trade and the liberalisation of international trade have made a decisive contribution to reducing poverty and mitigating the inequalities between developed and developing countries. However, as Mr Mandelson quite rightly said, this is not a panacea. As the statistics from international organisations show, we need organised liberalisation, the liberalisation of international trade on the basis of rules and regulatory mechanisms.
As the recent World Bank study showed, the anarchic liberalisation of international trade has resulted in an increase in poverty and the deconstruction of the productive fabric in the poorest countries of Africa. The same is also happening inside the European Union: there are areas which have been hit by unemployment, deindustrialisation and poverty.
The European Union should, in my opinion, contribute to the democratisation and strengthening of the multilateral trade system through the reform of the World Trade Organisation for the benefit of the poorest countries. It should also support with consistency the achievement of the Millennium Development Goals by 2015 and contribute to the successful completion of the Doha Round negotiations within the framework of a balanced and mutually beneficial compromise.
Finally, the European Union should continue to implement the important 'Everything but Arms' initiative.
. Mr President, one of the most important achievements of the 20th century was the lifting of millions out of poverty. The emergence of China and India on the global trading scene played a huge role in this feat and they continue to lead the developing world by example. But the challenge is far from over. Even today, 49% of the population in LDCs still live on less than a dollar a day. By 2015, 471 million of them will be living in extreme poverty. Trade liberalisation is vital if we are to lift these people out of devastating poverty.
But trade is not a magic bullet. The critical challenge is how to promote poverty reduction in a newly-liberalised open economy. The majority of LDCs are still galloping in the dark in this regard. Free trade is not the same as . The fundamental priority must be for governments to implement macro-economic strategies that integrate trade in a way that effectively supports poverty reduction. We must help them to do this through increasing assistance and improving its effectiveness. This is not basic aid plunging the developing world into further debt: this is investment – investment in infrastructure, technology, human capital and the global trading system itself.
Finally, in return, we will enjoy greater openness and competitiveness and the LDCs will benefit from greater capital accumulation and technological progress. These will form the engine of growth. International trade will be the fuel for that engine, and together we can accelerate towards attaining the Millennium Development Goals.
. Mr President, I find myself very strongly in accord with those who have spoken in this short but important debate. Its themes have been those of free trade and fair trade. Those are the twin pillars that support our policy objectives. Whilst bilateral trade agreements have their place, it is multilateral trade negotiations in a multilateral framework for the international trading system that, in our view, are best able to bring equity and balance to the international trading system.
That is why the Doha Development Agenda is so important. It has at its heart the ideal of free trade contributing to poverty reduction in the world. As somebody once said, the victory of ideals has to be organised and, as one of the speakers tonight said, we want to see an organised liberalisation of trade. We do not want to see a jungle in which the rules of that jungle operate to the detriment of developing countries and the poor in the world. That is what the Commission is pursuing on behalf of Member States and I strongly believe that this report will guide us in these continuing efforts to achieve trade justice in the world, which is why I welcome it so strongly.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.
– Trade is a fundamental instrument in the current international context. Trade agreements among countries can ensure political stability and form a solid basis for more or less lasting diplomatic agreements. Increasingly, therefore, they are the main players in a world based essentially on economic principles. Trade thus provides an extremely important vehicle and opportunity for economic and social development, but it is also a weapon – largely in the hands of the developed countries – that needs to be used with care, since it can irreversibly determine the future of a country or a geographical area.
It is therefore absolutely crucial for Western countries to make a conscious effort to ensure that current trade practices and new agreements help to narrow the gap between North and South, rather than widening it through procedures that take no account of national differences. While liberalisation is a global and now irreversible process that can bring well-being and wealth by creating new opportunities in developing countries, it must still be regulated according to the differing situations where it is to be carried out. It must also be backed up with specific measures to ensure that economic development keeps pace with, and does not outstrip, appropriate and necessary development in other basic sectors, such as health, education and social policies.
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Food Safety, of the Council common position for adopting a regulation of the European Parliament and of the Council on medicinal products for paediatric use and amending Regulation (EEC) No 1768/92, Directive 2001/20/EC, Directive 2001/83/EC and Regulation (EC) No 726/2004 [15763/3/2005 – C6-0087/2006 – 2004/0217(COD)]. Rapporteur: Erika Mann (A6-0171/2006).
. – Madam President, Commissioner, ladies and gentlemen, I should like to thank all my colleagues for their contribution to this text and for their efforts to find a solution. I am also grateful to the Council and to the Austrian Presidency, which have taken note of the views of Parliament and given priority to the regulation of medicinal products for paediatric use. Finally, Commissioner, I should like to thank your staff for their technical input and recommendations. I was extremely pleased to work with them. Thanks to everyone’s efforts, we shall be able to approve on second reading a regulation of vital importance for health in Europe. We were unanimous as to the goal, and our discussions enabled us to reach agreement on the operational aspects of this regulation.
It seems inconceivable that, in 2006, our children do not have treatment tailored to their needs. However, this is the situation we have. Today, numerous medicinal products administered to children have not been developed specifically for them. Frequently, products used for the youngest children are the same as those prescribed for adults, with only the dose reduced – and with consequences that are sometimes catastrophic. A child’s metabolism is different from that of an adult. Children therefore need specific pharmaceutical forms, not only for better tolerance but also for greater effectiveness and safety.
This European Regulation creates all the conditions for the development of paediatric medicines, notably by supporting innovation and research and by creating incentives for pharmaceutical laboratories, while at the same time requiring them to develop a paediatric form for every new drug and to make it available in all Member States.
On a large number of points, the Council had already followed Parliament’s recommendations at first reading. I am thinking particularly of the system of incentives which extends by six months the Protection Certificate for all new paediatric indications. The Council had also accepted on first reading Parliament's request to avoid additional clinical trials being carried out on children where not absolutely necessary. On the eve of the second reading, only a few differences of opinion remained. A common position had to be found on technical details.
We therefore reached an agreement between the three institutions, largely through application of the 'better regulation' principle. I am thinking in particular of the question of the independence of members of the Paediatric Committee and the issue of pharmacovigilance. Earlier legislation already included robust measures on these points. It is therefore more appropriate to refer to that legislation rather than create an accumulation of rules. This agreement was also helped by the Commission's response to our demands concerning the use of potentially dangerous substances in the outer covering of the medicinal product. We welcome the official declaration submitted to us and now, of course, await concrete results.
There is one further point to which I should like to draw the Commission’s attention, namely the question of the period of time between the issue of a marketing authorisation and the availability of the medicinal product to patients. A directive exists on transparency, which establishes the deadlines for setting the price and for the reimbursement for medicines. The timing differences between Member States are too great. This is a situation which has negative consequences for patients. I have discussed this point with colleagues in all parliamentary groups and we should like to ask you what can be done to reduce these disparities.
Finally, the Commission’s initial proposal states that all requests for an extension of the Supplementary Protection Certificate resulting from a new paediatric indication must be lodged no later than two years prior to expiry of the certificate. I support that approach, but, above all, we must be pragmatic. By adopting this measure as it stands, we would stand the risk of depriving ourselves of medicinal products which, when this law entered into force, happened to be in this two-year period. Under the terms of this article, it would be impossible to conduct research in order to develop a paediatric indication.
The transitional clause we are proposing, with the agreement of a majority of my colleagues, is intended to remedy this undesired effect. We are therefore requesting that, for five years, any application for an extension of the Supplementary Protection Certificate as a result of a new paediatric indication may be lodged no later than six months before expiry of the certificate. After this period, the Commission’s initial proposal will apply. We should be grateful for your agreement on this point.
To conclude, this text provides the opportunity to match words with actions in supporting European research; that is what we shall do tomorrow. A great debate is currently in progress to find the best way of promoting Europe to our fellow citizens. Europeans are not interested in grandiose rhetoric – they expect action. This regulation on paediatric medication is a concrete response to that expectation. This text is a good example of the added value of Europe in everyday life, as no Member State acting on its own would be able to promote such a policy on behalf of all children.
. Madam President, ladies and gentlemen, I would, first of all, like to thank Mrs Grossetête, the rapporteur for the Committee on the Environment, Public Health and Food Safety, and to congratulate her on her report. I also want to thank the members of the committee for supporting this proposal. I would also like to emphasise the committed work of the Austrian Presidency in connection with this matter.
Thanks to the constructive cooperation between the three institutions we now have the opportunity to bring this legislative procedure to a close. We must be reticent about making new laws, but this proposal is necessary. In the European Union today, more than half of the medicinal products given to children have never been tested for this usage. The reason for this is that paediatric medicinal products frequently only have a tiny share of the market and clinical testing can be very expensive.
In practice this means that a doctor who prescribes a medicinal product for a child does not always know if it works at all or whether it could have any side effects. With the new Regulation this problem will be solved in the interests of children. It creates incentives for first-class research in this field and promotes the development and licensing of high-quality, effective medicines for children.
I would like to emphasise two items which were raised in this Parliament’s discussion. Firstly, the influence of the so-called Transparency Directive and, secondly, the treatment of substances that are carcinogenic, mutagenic or toxic to reproduction.
The European Parliament was quite right to point out the significance of the Transparency Directive. I agree with you wholeheartedly that the decisions of national authorities on the price of paediatric medicinal products and on the reimbursement of costs in connection with these must not lead to the availability of these products being delayed. Decisions about pricing policies and reimbursement of costs are the responsibilities of the Member States. However, the Commission cannot accept any deviation from the procedural rules laid down in the Transparency Directive.
We have therefore intensified our efforts to scrutinise more thoroughly the proper execution of the Directive in all Member States and to ensure that it is more effectively enforced. Furthermore, I have established the Pharmaceutical Forum together with my colleague Mr Kyprianou. Working in partnership with Member States and concerned groups, this framework is intended to provide solutions to urgent questions relating to the medicinal products sector, including among other things aspects of price and reimbursement.
The European Parliament has also raised the important question of substances that are carcinogenic, mutagenic or toxic to reproduction. I share your judgment that we must be extremely careful in dealing with such dangerous substances in all areas. Nevertheless I believe that the amendments – which, together with this Regulation, aim at prohibiting the use of such substances as auxiliary agents in medicinal products in general – are problematic for two reasons.
Firstly: the regulation on paediatric medicinal products can only regulate the auxiliary agents in medicines for children. However, the rules governing auxiliary agents should be identical for all medicinal products.
Secondly, we cannot rule out the possibility that – precisely for certain important medicinal products – such auxiliary agents are indispensable.
The Commission believes that a further thorough scientific analysis of these issues is necessary, before we decide on possible measures. The Commission therefore plans to ask the European Agency for the Evaluation of Medicinal Products for an opinion on the use of such substances as auxiliary agents in medicinal products for human use. This opinion will be forwarded to the European Parliament and to the Council. Within six months of the delivery of the opinion, the Commission shall inform the European Parliament and the Council about the measures that it plans to put in place.
I have given a declaration to this effect to the Secretariat of the European Parliament so that the wording can be published and made accessible to all Members(1).
By way of conclusion, allow me to stress that this regulation is a good example of better lawmaking, one that does equal justice to the aims of safeguarding public health and promoting innovation. This is one of the Commission’s first legislative proposals that is based on a detailed impact assessment.
The proposal will improve health protection for our children and it will simultaneously promote innovation and competitiveness in the European medicinal products industry. I am grateful for your support of this proposal.
– Madam President, Commissioner, ladies and gentlemen, I would like to offer my congratulations to Mrs Grossetête for having achieved a consensus between all groups as well as with the Council and the Commission.
This is the culmination of a process which has, in my view, lasted six years. Six years ago we discussed the problem and possible solutions with experts in Strasbourg for the first time, and now we are at the end of the legislative procedure. I wish to thank the Commissioner and all those who have worked on this project, in particular however Mrs Roth-Behrendt, the shadow rapporteur of the Socialist Group in the European Parliament, who contributed a great deal and who unfortunately cannot be here today. I wish her a speedy recovery.
This proposal contributes to the solution of a serious problem. I myself have worked as a doctor in a children’s clinic and I have found out what a drama it is for children, parents and doctors when many forms of medication necessary for the treatment of children are prohibited. I myself have had problems, but not as many problems as other colleagues and other families. In some of these families children have died, because medicinal products that lacked authorisation were not administered or because, for example, children suffering from HIV were given too weak a dosage, which caused the children to become resistant to the medication.
That is why it is so good that we now have this regulation. I particularly welcome the fact that the Council and the Commission have taken up the proposal to impose the MICE programme on off-patent medicines. At first reading I was not completely satisfied with the uniform period of six months. Even so, it is vital to make a start, and if we see that the six months are not appropriate for all cases, then perhaps we shall have to make further amendments. Now we just have to act quickly, and so I am very glad that Mrs Grossetête has persuaded the Council and the Commission to adopt Article 18. For if we had not managed this, then the first medicines would only have come onto the market on the basis of the incentive system in 2009 at the earliest. Now we shall be able to recognise positive effects immediately after the regulation is adopted, and that is important, because we have to act quickly in order to improve children’s health.
. Madam President, I should first of all like to compliment and congratulate Mrs Grossetête. It is an important topic we are discussing this evening. Children take medicinal products; lots of them, relatively speaking. That is why it is so important that children are administered the right medicinal products, in the right dose and in the right form of administration. The Commission’s proposal is of major significance to children, parents and industry alike. That is why I find it so regrettable that today, Mrs Roth-Behrendt is unable to be present, for she went all-out for this legislation, and I would like to take this opportunity to wish her a speedy recovery.
I have to say that our group was very divided on this proposal. Of course, everyone is agreed that medicinal products for paediatric use must be developed and that their manufacturers must be given reasonable compensation for research they carry out into them. This compensation could even be substantial, but for many of our group, the extension of the patent by another six months went a little too far.
Enquiries I made at a renowned enterprise revealed that, in most cases, research into the use of medicinal products for paediatric use costs no less than EUR 8 million. When patents are extended by six months, profits increase into a multiple of this sum, namely to some EUR 200 to 300 million, which are hefty profits. Blockbusters command even higher amounts. It is, of course, also possible that the profits are a little lower in the case of medicinal products for rare diseases. That is why we have argued in favour of proportionality. We think that the reward should be in proportion to the costs incurred. That is a very simple and normal principle.
The bill for medicinal products need not become unnecessarily steep and that is why – and that is also my final comment – we are looking forward with eager anticipation to the assessment and review of this directive, which will then make evident what the six months’ of patent extension have yielded, what the economic costs are and whether it causes detriment to the industry’s innovative strength.
- Madam President, Commissioner Verheugen, ladies and gentlemen, I too would like to congratulate the rapporteur, especially on her negotiation skills and on the constructive result that we have today. This regulation on the security of children’s medical products is a great success for patients in Europe. It is long overdue, and now it is important that it enter into force quickly. This is why the Group of the Alliance of Liberals and Democrats for Europe supports this helpful compromise, which makes an agreement with the Council at second reading possible.
We have had lengthy and extensive debates in this House on the renewal of patents for research-conducting producers of medicines, and sometimes there was haggling over each individual month of renewal. Many colleagues have been quite upset about the possibility of additional profits for the pharmaceutical industry. This unspeakable debate is now finally over. This is, after all, about the security of medical products for children, which must be guaranteed. If the research-conducting producers of medicines require an additional incentive in order to develop their products, then they should get it. Finally, economic logic requires it too.
If this incentive has the additional effect of strengthening European research and attracting research-conducting pharmaceutical businesses back to Europe, then this is positive.
Madam President, the aim of the Parliament and Council regulation on medicinal products for paediatric use is to improve children’s health in Europe by developing specific medicinal products designed to help children combat disease. I would like to thank Mrs Grossetête for the excellent work she has done on this regulation. It is apparent that she has put in a great deal of effort, commitment and skill.
Health, and particularly children’s health, is a priority in itself. When raising a sensitive issue such as medication for children, however, we should ask ourselves an honest question, namely whether it is possible to claim beyond doubt that prescribing adult medication to children is more ethical than involving children in controlled studies that are subject to stringent legislative provisions. This is a question we should all ask ourselves, and which should form the basis for further discussion. Unfortunately, we do not have much time for this at the moment.
With regards to the regulation, however, I am definitely opposed to reducing the period during which a company can apply to extend sole marketing authorisation for the basic product from two years to six months. This proposal was voted on at first reading, when only 1% of votes cast in Parliament were in favour of it. The amendment was supported neither by the Council, nor by the Commission.
I would like to express my regret that due to lack of support during the vote in May, no amendments were adopted to prevent abuse of the system of remuneration and incentives that are permissible under the provisions of the regulation under discussion. I am keen that companies should not accumulate preferential instruments and remuneration for conducting the same studies for the same product, which would lead to abuse on too many occasions.
On the other hand, I do believe that it is important that producers of medicinal products be reimbursed for the costs incurred when carrying out trials of the use of medicines in children. Such compensation could take the form of patenting new means of administering medication or forms of a medicinal substance and of giving sole marketing rights for medicinal products for children.
It is important here to stress that medicinal products used in adults should only be subject to investigation for their use in children where this is reasonable and necessary. Finally, I would like to express my full support for the establishment of a Paediatrics Research Committee made up of members with specialist knowledge and competence, and who are independent experts in their fields. I believe this to be a very positive solution.
– Madam President, Commissioner, ladies and gentlemen, the organisation of healthcare in the Member States is based upon solidarity through hospital networks, social security systems and mutual insurance schemes. The pharmaceutical industry, however, selects its patients on the basis of their resources – I am thinking of the diseases of poor countries – or on the basis of the numbers of patients involved. That is why we now have to legislate on the question of medicinal products for paediatric use.
We welcome the fact that this report will be adopted tomorrow, as we all want children to have medication appropriate to their age and medical condition without delay. Having said that, I regret – and Mrs Grossetête has also pointed this out – that the two-year period for marketing a medicinal product has been maintained, and, moreover, I regret that the amendment intended to cut that period has not been supported. I also regret the long delay in obtaining an inventory of needs for paediatric treatments. These delays belie the declarations of urgency made here in Parliament.
Finally, in relation to the provisions on risk management and pharmacovigilance, we must be careful to ensure they are properly implemented and, if necessary, be ready to amend our text.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
I am pleased with this proposal, because I am convinced that it will result in more medicinal products developed and tested specifically for children being launched onto the market. This is, above all, of great importance for young patients suffering from serious illnesses such as cancer or disorders of the immune system.
We should, however, not lose sight of the ethical side of the matter, and must prevent children from being used as guinea pigs. That is why it is good that double testing is being cut out by the possibility of research already being done in third countries being valid.
Since estimates show that 50 to 90% of the medicinal products that are currently being used in paediatrics are never specifically studied or approved for use in that age category, the negative and positive effects of their application are virtually unknown. It is therefore a good thing that European legislation should promote research into medicinal products that have been developed specifically for children and that we can thus put an end to this uncertainty.
It is good that we have recognised the need to test children’s medicine specifically for children. Once this principle is established we must go further to refine testing. Childhood is not static. The biology of a baby is quite different from the biology of a teenager.
We must also insist on periodic scientific reviews. The long-term effects on children must be studied not just to look at accumulative effect, as we do with adult medicines, but to look at the particular effect the medicine has at different stages of a child’s development and on the health of the young adult they become.
Ritalin is the most widely prescribed drug for children in the US. Only now, after almost 20 years of use, have we realised the permanent damage Ritalin has done to the development of the cardiovascular system of the young adult the child user becomes. Thousands, even millions of adults will face adulthood with cardiovascular disease from a paediatric medicine tested for its effect on behaviour, not hearts.
Scientific testing must be specific, in this case for children, and must be updated. Otherwise, we find out the bad news when it is too late.
Considering the risks of substances that are carcinogenic, mutagenic, or toxic to reproduction, the Commission shall appoint the Committee for Medicinal Products for Human Use of the European Agency for the Evaluation of Medicinal Products to formulate an opinion on the use of these categories of substance as auxiliary agents in medicinal products for human use; the legal basis for this is Article 5(3) and Article 57(1)(p) of Regulation (EC) No 726/2004 of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency.
The Commission shall forward the opinion of the Committee for Medicinal Products for Human Use to the European Parliament and to the Council.
Within six months of the delivery of the opinion by the Committee for Medicinal Products for Human Use, the Commission shall inform the European Parliament and the Council about the measures that it plans to put in place following this opinion.
The next item is the report (A6-0180/2006) by Mr Chatzimarkakis, on behalf of the Committee on Industry, Research and Energy, on the proposal for a decision of the European Parliament and of the Council establishing a Competitiveness and Innovation Framework Programme (2007-2013) [COM(2005)0121 C6-0098/2005 2005/0050(COD)].
. Madam President, ladies and gentlemen, I should like to thank the European Parliament most sincerely for the strong support enjoyed by the Commission throughout this programme.
Parliament’s extremely active participation and its amendments have made an essential contribution to the constructive development of the Commission’s proposal.
The most recent economic growth and employment forecasts in Europe are altogether encouraging. Nevertheless, we should not lose sight of fundamental problems and weaknesses. In the newly formulated strategy for growth and employment of February 2005, the Commission clearly identifies the challenge. The Commission’s proposal, made in April of last year, for a Competitiveness and Innovation Framework Programme should signal our willingness to follow up the analysis with the necessary effective steps to more growth and employment.
We want to use this programme to establish a link between the means and the political ends. Innovation plays a key role here. By innovation, I should point out, we mean more than simply the commercialisation of research findings. Naturally we must ensure that research also produces marketable results, but innovation goes beyond that. Our goal must be to make better economic use of knowledge and the potential of the knowledge-based society as a whole. This means innovation in areas such as design, marketing and logistics as well as in business structures.
The broad-based support for the CIP demonstrates our common awareness of what must be done to strengthen Europe’s competitiveness. The fact that today we are about to adopt the programme at first reading serves to highlight this all the more clearly.
Furthermore, this is the first major Community programme to be adopted for the period of the new Financial Perspective. A clear signal of European Parliament support and a beacon for the Agenda and for growth and employment.
The speed with which an agreement has been reached is due, above all, to the work of the rapporteur, Mr Chatzimarkakis, his shadow rapporteur, Mrs Thomson, Mr Vakalis and Mr Turmes, who have accomplished much through truly positive and flexible cooperation with the presidency.
The Commission has followed this process closely, and I should like to express my full support, on behalf of the Commission, of the supplemented proposal. We have come to the end of a road we have travelled together, and I believe it has been a successful journey.
. Madam President, Commissioner Verheugen, this is indeed a historic moment, since it would appear that this is the European Union’s first Framework Programme to be adopted at first reading.
I should like to express my sincere thanks to the Commission for the excellent proposal without which, after all, this would not have been possible. I am, however, also grateful for the open nature of the negotiations, which involved four directorates-general. Special thanks go to the Austrian Presidency of the Council, which has truly embraced the cause of innovation and the aim of its adoption within the term of its incumbency. I should like to make particular mention of Josef Mandl and Matthias Martinek, who managed to dispel the reservations of several Member States.
But my thanks, of course, also go to my fellow Members here in Parliament. I appreciated the trust and cooperation of Mr Vakalis, Mrs Thompson and Mr Turmes as well as the draftsmen of the opinions, especially Mr Langen.
I should like to express my particular thanks to my fellow Members from the Committee on Budgets. Without their real commitment to obtaining the additional four billion, to upholding the blockade against the Council Decision, this programme could not have come into being in its current form, since a large part of the additional budget we in Parliament obtained has gone into innovation, into this CIP. My heartfelt thanks, especially to Mr Böge.
So what has changed? Where has the European Parliament been able to leave its mark? Our very first priority was to place this programme at the service of small and medium-sized enterprises. These are the main parties involved; they must be the ones to drive innovation in Europe, and we placed them in the foreground by removing many sometimes obviously bureaucratic obstructions, for instance through a new Vademecum. The Commission will publish a CIP handbook to enable applicants quickly and easily to gain information about the CIP and find the right way to obtain support.
And then we introduced a new principle. For this, I am extremely grateful to all concerned. This is the principle of ‘no wrong entry’. There is no wrong door within the Commission for an SME. Anyone with a question will not be turned away but will be directed to the right place. This is a new principle and an important contribution to the simplification of procedure, an important step in cutting red tape, and I am confident that the Commission will ensure that detailed inquiries will always find the relevant, competent consultant.
This programme has also allowed us to make a quantum leap for innovation, in that we have attempted to close the gap in the so-called ‘precede phase’, the period before a product or idea comes onto the market, by affiliating the programme with the seventh Framework Programme for Research. In our committees we are currently engaged in negotiations on the seventh Framework Programme for Research, and I have been in close collaboration with Mr Buzek, the rapporteur, who is also here today and will say a few words shortly, despite not actually being on the CIP speaking list. I am very glad that our cooperation went so well and that we were able to link the programmes so effectively.
It must be said that this programme covers all the essential elements of the Lisbon Agenda, which I should prefer to call the Liverpool Agenda, because Liverpool FC were three-nil down at half-time in the Champions League final and still pulled through to win in the end. This is, after all, the very situation in which we now find ourselves. Nonetheless, the major issues, innovation, competitiveness and energy, are all covered by this programme.
When we speak about innovation, we must be sure to define the word properly. Innovation is a name given to anything nowadays. All sorts of things are labelled ‘innovation’. But what is innovation? Innovation is not invention. Invention has to do with research; invention is the process of putting money into knowledge, of investing in knowledge. But innovation is the opposite process – making money out of knowledge! And it is precisely here that we Europeans have a major deficit; it is here that we need to make up for lost time. We have wonderful ideas. We just manage less and less often to convert these ideas into real products.
The magnetic-levitation train that you all know, the Transrapid, was invented as early as 1934, and we still have not managed to realise it in Europe. The computer, invented by Konrad Zuse, is hardly produced in the European Union any more. Nuclear fission – perhaps not everyone’s favourite subject – came from the European Union. The Internet was basically invented in the European Union. It blossomed, or its use blossomed, elsewhere. Or that hot topic, MP3, a German invention, although 90% of sales are now made outwith the EU.
This Competitiveness and Innovation Framework Programme creates scope not only for inventions but for their concrete application in Europe as well. This is the only way we can achieve the Lisbon objectives; it is the only way we can make progress. My sincere thanks once again to all concerned.
.Madam President, I should like first of all to thank the rapporteur most sincerely for searching so cooperatively for solutions, especially considering the general need to reduce the size of the budget.
This is an outstanding example of cooperation. And my particular thanks also go to the Commission, to Commissioner Verheugen, whose work on this programme has proved his dedication to promoting innovation and small and medium-sized enterprises.
The opinion of the Committee on Economic and Monetary Affairs, on which I am to report here for one minute, was adopted on 1 December 2005, before the framework resourcing plan. It follows that our wishes far outweighed the eventual achievements. We fell into line; we endorse the motions for less bureaucracy in the programmes, for more sharply focused support and for innovation in small and medium-sized enterprises. This has been recorded in the Chatzimarkakis report, and these motions will be vigorously supported by my colleagues on the Committee.
. – Madam President, as draftsman of the opinion of the Committee on Employment and Social Affairs, my conviction led me to place the emphasis of my contribution on the 20 million or so small and medium-sized enterprises (SMEs) that make up 98% of European businesses and that account for 70 million jobs. Many of these SMEs are the driving force behind innovation.
SMEs also represent an invaluable asset that should not be neglected, as they offer a resource that is scarce and that Europe’s economy most needs, namely entrepreneurship, which is often practised in distinctly unfavourable conditions. I have put the case for simplifying the procedures. This is a crucial point given that in Europe there are 18 million businesses employing fewer than 10 people. These businesses have a great deal of difficulty in accessing information of this nature.
With Parliament’s proposal aimed at creating a user’s manual, which will hopefully be adopted tomorrow, SMEs will have a clearer, simpler and more transparent framework on the rules of this programme. The members of the committee therefore voted in favour of this proposal.
Madam President, Commissioner, ladies and gentlemen, the aim of the Competitiveness and Innovation Framework Programme (CIP) is to contribute to the EU’s capacity for innovation and its competitiveness, with a particular focus on small and medium-sized enterprises, entirely in accordance with the goals of the Lisbon Strategy in terms of growth and jobs. I am pleased that the programme contains a broad definition of innovation, so that this definition also includes non-technological innovation. This ensures that the CIP also applies to enterprises in, for example, the adventure industry. Adding value occurs at all stages of the value chain, which means that innovation in distribution, marketing or management is just as important as innovation in production.
In connection with the current debate about which direction Europe should take in its energy policy, it is a positive thing that we have been able to retain the environmental focus that has been a central element of the Intelligent Energy for Europe Programme. One reason for this is that energy efficiency and renewable forms of energy are amongst the areas in which more innovation can make the biggest contribution to the competitiveness of the EU. A substantial challenge in relation to the CIP is to achieve the necessary synergy effects in relation to other programmes. I believe that it is essential to ensure sound coordination between the CIP, the Seventh Framework Programme for Research, the programme for Life-Long Learning and, especially, the Structural Funds.
Finally, I would like to emphasise the fact that I believe equality to be an important dimension within the CIP. If we are to increase the number of entrepreneurs in Europe then we must get more women to take on the challenge. We therefore have to remove the barriers that women face. I hope that the Commission will focus on the gender-specific dimension in relation to entrepreneurship, and it pleases me a great deal that the programme will provide the opportunity for microfinance, since precisely this form of financing is of particular advantage to women.
– Madam President, the reply to the question as to whether or not I am satisfied with the final text which we shall vote on tomorrow is, yes I am. I am satisfied because, compared with the past, we have given priority to fast, simple procedures. We have placed small- and medium-sized enterprises at the centre of the programme. We have linked, in the best possible way, appropriations with the Structural Funds. We have linked, in the best possible way, research with innovation. We have included and we have emphasised the cross-border dimension of innovation and entrepreneurship. We have stressed the need for high quality services from small- and medium-sized business information and support centres. We have clarified and elucidated what the innovative actions are. We have focused on industrial and intellectual property rights. We have emphasised and promoted the importance of non-technological innovation, alongside technological innovation.
I am satisfied because we have included an advisory body in the overall programme planning and implementation procedure. Its role, without getting involved in comitology, is twofold and very important. Firstly, because I hope that it will safeguard cohesion between sub-programmes, so that the CIP manages to operate in practice as one programme rather than three and, secondly, because it will safeguard the participation of innovation specialists and the sectors promoted by the programme.
The answer to the question of whether or not I am satisfied with the development of competitiveness and innovation in Europe is no, compared with our international competitors. I am not satisfied, because it is important for us to improve, although that is not enough, because we need additional means, measures and actions at all levels, because we are not, for example, applying a bold public procurement policy to innovative small- and medium-sized businesses, because – unlike the USA – few of our businesses look on innovation as a worthwhile investment, because – generally speaking – we are lacking a culture of innovation and a culture of entrepreneurship.
To conclude: the CIP is a good idea, a very good idea. However, innovation does not stop there.
To close, I thank the Austrian Presidency and the Commission for their excellent cooperation, as a result of which the programme was approved on time. It could not have been more on time.
. Mr President, ladies and gentlemen, I would like to thank my colleague Mr Chatzimarkakis; tomorrow we will be voting in favour of competitiveness and innovation, and once again we will move a little closer towards the Lisbon Objective. We in our group support this proposal.
It is short-sighted, however, that, just as we ought to be rapidly increasing levels of innovation, this budget is being cut. In many crucial areas our competitiveness is waning. A doctor’s assessment of the patient would be ‘weak, but not yet hopeless’. Investing in socially sustainable competitiveness will give us a chance to create a Europe where innovations flourish in a sustainable way.
A European Institute of Technology could help us turn innovation into products. We nevertheless have to ensure that the founding of the EIT does not happen at the expense of the European Scientific Council. The Framework Programme stresses the need to support the work of small and medium-sized enterprises. It is there that a huge army of challengers – and employers – must be found.
Mr President, my thanks to Mr Chatzimarkakis. The European Union is strong on scientific research, but not as strong on innovation. As rapporteur for the Seventh Framework Programme, I would like to congratulate Commissioner Verheugen on his new idea, namely the Competitiveness and Innovation Programme. I fully support this programme, as well as Mr Chatzimarkakis’ report.
The programme guarantees the provision of industry funding for innovation, and will boost small and medium-sized enterprises in particular. The European Union cannot be successful in the technology race without such a programme to fill the gap between research and innovation, and this is both the basis of the Lisbon Strategy and the path to building a common European area for research and innovation.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
It is of paramount importance for the Union to recognise the role played by SMEs in our economy. In this respect, I am glad to notice that SMEs are at the very heart of the strategy of the new Competitiveness and Innovation Framework Programme. As a matter of fact, if our aim is to bring further productivity, innovation capacity and sustainable growth for the Union, the emphasis should be put on the role of SMEs. In this respect, while reforming the programmes and the instruments for the next programming period, we should bring forward without distorting the markets the horizontal objectives of the Union such as gender equality, environmental protection, protection of the disabled, the sharing of best practice, the promotion of lasting quality employment and economic growth. In the end, it will be the citizens of the Union themselves within the framework of the objectives of the Lisbon Strategy that will be the real beneficiaries of the EU-wide promotion of competitiveness and innovation.
– The next item is the report by Mr Langen on behalf of the Committee on Economic and Monetary Affairs on the enlargement of the euro zone [2006/2103(INI)] (A6-0191/2006).
. Mr President, we have before us the report on the enlargement of the euro zone. It is based on the Commission’s second report, which appraises the state of practical preparations and entry status of individual Member States. I should like to take this opportunity to express my thanks to Commissioner Almunia for the clarity of his report and of his stance, and I make a point of saying this because a year ago, during the review of the Stability and Growth Pact, I was rather inclined to think of the Commission as too compliant.
You have adopted a very clear position, and for that you have my wholehearted thanks. Following the debates in the Committee on Economic and Monetary Affairs and those conducted within political groups, as well as the agreements made amongst the groups, I am convinced that the Commission’s stance will be largely supported.
The euro has been successful across the board, since it has ensured monetary stability both within the euro zone, with low rates of inflation, and in relation to outside currencies. This is only possible if we observe not only the provisions of the Maastricht Treaty but also the Stability and Growth Pact. Given that the two largest states of the euro zone, France and Germany, have remained in contravention of the stability pact for years on end without finding the necessary inner strength to enact essential reforms, it is imperative that we, in this current phase involving the entry of Member States with a derogation, fulfil the conditions of the Maastricht Treaty to the letter.
We have twelve euro zone members and eleven states with a derogation; Britain and Denmark have a special ‘opt-out’ status. That is something else again, and they can always reconsider what they want to do. All the others are compelled to accept the supervision of their budgetary and financial policies and the appraisal of their level of convergence. The Commission has done these things carefully and rigorously, and for this, too, I offer my most sincere thanks.
The difference, which was not evident to all here in Parliament – even in discussions within the Committee on Economic and Monetary Affairs – is that, under the Regulations of 1997, both members of the euro zone and states with a derogation are subject to supervision of their budgetary and financial policies and to coordination of their economic policies. Within the euro zone this is achieved through stability programmes, while states with a derogation have convergence programmes.
This is why, after lengthy debates, we have adopted a report which is strongly guided by the Maastricht Treaty in terms of entry criteria, which are as follows: price stability; a candidate for entry must have a rate of inflation no more than 1.5% higher than that of the three best EU Member States. As regards public finances, the level of debt must not exceed 60% of GDP, with a 3% ceiling for new debts. I sometimes get the impression that the Maastricht Treaty and the Stability and Growth Pact are being misinterpreted. And then we have the adherence to ERM II for two years, interest-rate convergence, legislative compatibility, an independent central bank and economic convergence. I am convinced that premature introduction of the euro is detrimental to the Member States, since real convergence and financial, economic and monetary stability are essential when determining the ultimate exchange rate so that an accession candidate, having entered and no longer being able to devalue or revalue, does not default.
We deliberated and agreed that countries would not be named, but that we wanted, on the other hand, to enter into discussions with the Commission and the European Central Bank on the setting of the rate of inflation, another area in which differences exist. The European Central Bank has defined a value close to 2% as price stability for the evaluation of its monetary policy, and we are keen to become fully involved in this dialogue.
We decided, moreover, that we do not wish any one of the candidate countries to be given special rebates, but that we place great value on equal and proper treatment for all, be they new or old Members. We also do not wish the experience of the first accession phase, involving the entry of Greece on the basis of incomplete data and Italy before completion of two years’ compliance with the ERM fluctuation margins, to be taken as a precedent for the enlargement of the euro zone; we wish instead to encourage the Commission to be impartial and true to the Maastricht Treaty in the assessments it delivers. You will appreciate, Commissioner, that our wish is for greater transparency. I am grateful for the constructive cooperation of my fellow Members. In the end, I feel that the report we have developed and refined is a good one which will have the support of the vast majority of my colleagues here and which in turn emphatically endorses the Commissioner’s stance.
. Mr President, I would like to thank Mr Langen for his excellent report and all of the Members of Parliament, those in the Committee on Economic and Monetary Affairs in particular, for taking part in this discussion, which is of very great importance.
It is important to look after all of the countries which do not yet belong to the eurozone but which wish to and which are obliged to join, because all of the Member States, except those with an opt-out clause the United Kingdom and Denmark have the right to belong to the eurozone, but also the obligation to join it and to prepare themselves for doing so.
To this end, the aspects dealt with in the report that led to yours, on the preparations of the Member States that will join the eurozone over the coming years, are very important. I must tell you that, over the coming weeks, we are going to approve a new report, because from now on those reports will be published by the Commission every six months, rather than every year.
They are preparations of a technical nature, which are very important in terms of keeping public opinion informed and trying to prevent the kind of abuse in the exchange between the national currency and the single currency that has happened in the past in certain cases. We are learning from past experiences in order to cooperate with the candidates to join the euro, in order to prevent that abuse and in order to convince the citizens that moving from their national currency to the euro has no direct relationship with price rises, which can easily be avoided. Of course, the candidates for joining the eurozone must prepare themselves for fulfilling the criteria laid down in the Treaty, since the Treaty of Maastricht.
The debate has focussed more on this last aspect, because, as you know, a few weeks ago the Commission and the European Central Bank adopted convergence reports in response to the requests of Slovenia and Lithuania. In those reports, the Commission – and the European Central Bank – gave their interpretation of the application of the criteria laid down in the Treaty. I would insist that they are laid down in the Treaty, they are not defined by the European Commission artificially or on a whim. The criteria in the Treaty cannot be changed. Our obligation, therefore – and we have done this on other occasions and we will do so in the future – is to apply the Treaty and to apply it rigorously, since that is the only way to guarantee equal treatment for each and every Member State seeking to join the eurozone.
The most obvious discussion relates to the inflation criterion. Mr Langen talked about the criterion of the European Central Bank for maintaining price stability. I must tell you that it is not the same: the European Central Bank’s objective of maintaining price stability in the eurozone below 2% inflation, but close to it, is one thing, but the Treaty’s inflation criterion, which states that candidates for joining the eurozone must have an average inflation rate over the last twelve months below the reference value, which is the inflation of the three best performing countries in terms of inflation, plus 1.5%, is quite another.
This is laid down clearly in the Treaty. The Commission cannot alter the criteria in the Treaty; we have the duty to see them applied and that is what we have done. Since I have noted from certain comments in the report or in the amendments that the Commission is being asked for transparency in the way the Treaty is interpreted and applied, I am at Parliament’s service, not just to explain the convergence reports on Slovenia and Lithuania in detail, but also, if you wish, to provide the additional documentation on which the convergence report adopted by the Commission on 16 May is based.
. Mr President, Commissioner, ladies and gentlemen, the Group of the European People’s Party (Christian Democrats) and European Democrats has always endorsed and promoted the enlargement of the European Union and has always said that this enlargement, including accession to the euro zone, must move forward without further delay. That has always been our policy, and it still is our policy. In addition, it has been the policy of the Group of the European People’s Party throughout recent years to fight for a strong euro in line with the Maastricht criteria and accompanied by strict adherence to the Stability and Growth Pact.
For this reason there have been extensive discussions with the Commission in recent years whenever the large countries were involved – France, Italy and Germany. We will therefore continue this policy in pursuit of a stable euro and so would like to assure the Commission of our unequivocal support for the clear stance it has taken on the question of our future approach to enlargement of the euro zone.
Let me say once again that we are very clearly in favour of new Member States entering the euro zone; this must, however, take place in accordance with particular criteria; we have a certain amount of tradition and rigour to uphold in this respect. So, once again, our heartfelt thanks to the Commission.
At the same time, however, I would like to encourage the Commission to be more assertive the Member States when it comes to data. It has the support of Parliament. I also encourage the Member States to grant the Commission more rights in relation to the verification of data pertaining to potential entry. I say this because Parliament will ask the Commission whether it can vouch for the data on which it bases its recommendation. It must therefore be given greater access to information, and this requires the Member States to be more cooperative.
. Mr President, the Treaty on European Union states that the accession of new Member States to the euro zone is their right and obligation, as Commissioner Almunia just said. The Socialist Group in the European Parliament fully supports this notion.
The conditions for joining the euro zone are enshrined in the Maastricht Treaty in the form of so-called ‘nominal convergence criteria’. These criteria must be fulfilled in order to join the common currency area, and fulfilment of them is sufficient in order to do so. However, there have been attempts to impose additional conditions on the new Member States, such as ‘real convergence’, or the ‘euro zone absorption capacity’, which has not been defined in detail. These criteria do not exist in the Maastricht Treaty, and so they cannot be applied. There must be no double standards when it comes to new and old Member States. If we fully agree that the provisions of the Treaty must be respected, we should abide by the rule that we are bound by the Treaty, the whole Treaty and nothing but the Treaty.
I would also like to point out that the convergence criteria give rise to a whole series of reasonable doubts as regards economic factors and interpretation. These problems became glaringly obvious in the recent convergence reports on Lithuania and Slovenia. The definition of price stability that the European Commission and the European Central Bank used in their reports assessing fulfilment of the inflation criteria was contrary to the definition of price stability that the ECB applies in its monetary policy.
Other aspects of the assessment are also dubious. This is not a minor matter, because on the basis of the assessment Lithuania was not given a positive recommendation by the Commission for joining the euro zone. This situation gives cause for concern, because the European Commission’s decisions must be reliable and should not give rise to doubts concerning partisanship or lack of objectivity. The rules used when assessing individual Member States must be clear, and the decision-making process must be totally transparent.
Mr President, the convergence criteria formulated 15 years ago, when the Member States still had national currencies and separate monetary policies, should be adapted to the current situation, in which the new Member States are joining an existing common currency area. This requires appropriate amendments to the relevant provisions of Article 121 of the Treaty and the Protocol to the Treaty. I ask for a debate to be opened on this matter.
. I am very sorry that discussion of the problems regarding the expansion of Euro zone was given very little attention. Now those problems will have to be solved during the actual process of expansion, and the Commission is not ready for this. But we do not think we should blame one another. From our experience of reforms, we know that satisfactory results can also be achieved in such a way; we simply have to react quickly to the changing situation. Therefore, I would like European institutions to react quickly to the changing situation.
It is obvious, that preparation for the introduction of the Euro involves substantial expenditure; therefore, the assessment of candidate countries must be carried out not half a year before introducing the Euro, but much earlier, perhaps in a few stages.
I also agree with the opinion that we must review the calculation methodology of the Maastricht inflation criteria. After all, we reviewed the Stability and Growth Pact methodology without any difficulties. I trust that this was not because a large country requested it. The voice of small countries must also be heard.
As for my third point, all the Commission's assessments must be submitted to Parliament because decisions in the European Union must not be taken without democratic control. The European Union is based on democratic rules.
. Mr President, it is impossible to disagree with many conclusions expressed in the report. What objections could be made to an obligation to rigorously observe the Treaty’s conditions? This is just as it should be, and personally I am in favour of this position. If this approach had been consistently adopted, however, then the history of the euro zone’s creation would have been significantly different, and it is even possible that the number of states that are currently members of the euro zone would differ. A third of the current members of the euro zone joined it whilst in breach of one or other of the criteria. In reality, the admission criteria were only used as reference points, and political decisions were the real deciding force. This is not surprising, since in many cases the economic foundation of the criteria is very questionable. Thus, for example, the permissible inflation level was also set by reference to countries that are not in the euro zone and, most paradoxical of all, the best inflation indicators differ from the European Central Bank’s vision concerning the best level of price stability in the euro zone. The demand for countries to achieve exchange rate stability together with the inflation indicators makes this criterion even more contradictory. The European Central Bank does not even claim to bring this about in the euro zone. Concerns expressed in the report concerning potential problems with the applicant countries following accession to the euro zone cannot be attributed to the small, flexible economies of, for example, Estonia, Lithuania and Latvia, which are also open economies and have since the beginning of the 1990s had experience of exchange rates fixed over the long term. If Lithuania, with its trifling divergence from the inflation criterion, is not accepted into the euro zone, then that is obviously a political decision. I would support the report if it were truly focused on the improvement of the admission criteria in the future. Unfortunately, this is not the case. Rather, what we can detect in the report is the theme of the notorious Polish plumber.
– Although I am not from Lithuania, in the context of the matter under discussion, I would like to comment on the matter of Lithuania’s joining the euro zone. For a number of years now the country has achieved good economic results which would be a cause for jubilation in the vast majority of euro zone countries. Lithuania has achieved robust long-term economic growth approaching 10% of the GDP. For a long time, and with a great deal to spare, it has also met the Maastricht criteria for the public spending deficit, for public sector debt and long-term interest rates, unlike most of the euro zone countries. In only one criterion did the country exceed the 2.6% reference level by one tenth of a percent in the last evaluation period, although it had met the target for several years before that.
My friends, joining the euro zone should not be like an athletics event, where a one-tenth measure decides on whether you qualify or not. The postponement of Lithuania’s entry is an insensitive decision. It will be a cold shower for future candidates.
Although this item on the agenda does not involve the discharge of a legislative role, the rapporteur’s task has not been an easy one. I should, therefore, like to congratulate Mr Langen on a job well done and on gaining such convincing support in the committee. I particularly welcome the fact that the report clearly defines the relationship with the citizens of the European Union, that is, with the consumers, which is necessary if there is to be a successful transition to the single currency in the accession countries.
We are all aware of the importance of the Euro project for European integration and how important it is that all parties in the process of Eurozone enlargement retain their credibility. This also means that we have to follow the criteria which have been set in a consistent manner, and that we must not the change the rules of the game halfway through.
I am happy that in the eyes of the European Commission and the European Central Bank Slovenia has passed a challenging test, namely that it has met all the requirements for entry to the Eurozone. Of course, I would be happier still if the requirements for the expansion of the Eurozone had been met by more new Member States. I say this in the belief that the further enlargement of the Eurozone is important for the political development of the European Union and also if it is to play a more powerful role in a globalised world.
Mr President, in congratulating Slovenia, I would like to remind you that Lithuania has met all of the Maastricht criteria for five consecutive years, except for a one-month period during which inflation exceeded the criteria by a small margin. However, it was exactly at that time that the Commission rushed to make a negative recommendation. The day after the Commission’s conclusion, it emerged from the latest data that Lithuania did in fact meet the Maastricht criteria.
Yesterday, the President of the Ecofin group, Mr Juncker, said that Lithuania was warned not to apply for the euro because of its probable rejection. Unfortunately, this demonstrates the Commission’s preconceptions based on suspicion and prognosis. It seems that Vilnius was punished for not following Brussels’ advice and, ironically, because it met the criteria for five exemplary years. Of all the eurozone countries, only Finland can be proud about meeting the same targets.
The situation could be restored. I urge my colleagues to vote for the amendment in which the Commission is ‘to review its evaluation of Lithuania’. I also invite the initiation of a broader discussion on the legitimacy and application of the present convergence criteria in the enlarged EU.
– The report on the expansion of the Euro zone being debated is uncommonly unprofessional and meaningless. It lists known truths.
In Point 1, requirements like the independent Central Bank and the conformity of the legislative system with the Maastricht Agreement are mistakenly included among the Maastricht criteria.
The goal named in Points 4 and 5 – the stability of the Euro zone – needs clarification about what stability is, when not one of the 12 Euro zone members managed to meet all criteria at the time of accession and continue to infringe them to this day, especially the inflation and non-excessive budget deficit indicators, and what damage can expansion do?
Discrimination against Euro zone candidate countries is obvious when double standards are applied.
An indicator stability requirement, not made previously, must now be fulfilled prior to expansion, irrespective of the fact that today's economic and political situation is different from that which existed 15 years ago when the Euro zone was created.
I urge the Commission and the Council to take the EU's economic and political realities into account, to improve the Maastricht criteria and implement them in all Member States and continue the expansion of the Euro zone.
Mr President, in taking the floor in this debate I would like to draw attention to the following issues. Firstly, the report quite clearly states that new Member States must meet all the Maastricht criteria before they can join the euro zone. At the same time it passes over the fact that when the euro was introduced, many old Member States did not meet these criteria. Once again the political signal being sent out is that some are more equal than others in the EU.
Secondly, since the introduction of the euro in 2002, at least five countries, including the largest – Germany, France and Italy – have not complied with the most important criteria, and have been unable to keep their budget deficits and public debt under control. In some of these countries, public debt greatly exceeds 60% of GDP, which means they will have to restrict it for many years to come. Despite this the continued membership of these countries in the monetary and currency union not only continues unquestioned, but nobody is making any particular effort to force these countries to change the current state of affairs. The recent amendments to the Stability and Growth Pact which benefited Germany and France are glaring examples of this.
Thirdly, and in view of this situation, the rejection of Lithuania’s application to join the euro zone as of 1 January 2007, merely because it exceeded the inflation indicator by 0.1%, may at the very least cause confusion and bodes no good for the debate on enlargement of the euro zone to include all the new Member States, or on the accession to this zone of the United Kingdom, Denmark or Sweden.
. Mr President, I would like to thank all of the Members who have spoken during the debate. I would like to thank them for their contributions, regardless of whether they agree with the Commission’s views on the issues that we are discussing today.
I would like to say four things: firstly, that the Commission is, of course, in favour of enlarging the eurozone. There is no other option: the Member States have that right and obligation, and we respect that right and demand compliance with that obligation. We do so regardless of whether those who are to join the eurozone over the coming years are new or old Member States – a distinction which we believe belongs in the past – or whether they be large or small, rich or not so rich.
We are not going to come up with any new conditions, Mr Rosati: we are applying the Treaty, the whole Treaty, and nothing but the Treaty. That is the only way to ensure that everybody is treated equally, and I do not imagine – and I am sure that none of you wishes to do so – that anybody in this House would ask the Commission not to fulfil its duty as guardian of the Treaty and not to apply the Treaty equally to each and every Member State.
Can the Treaty be modified? Of course. This afternoon I have had the opportunity to attend the debate at which Prime Minister Verhofstadt spoke about the future Constitution, the necessary changes and the future of Europe. Of course the Treaty can be changed, and it will be changed eventually. But for now we have to apply the existing Treaty, and you know, just as I do, that it is not for the Commission to change the Treaty.
What does the Treaty say about the inflation criterion, which has been discussed in the debate? It says that the reference value consists of the average inflation of the three best performing Member States in terms of inflation. It does not say ‘members of the eurozone’. It clearly says ‘Member States’: all of them, including those with an opt-out clause; we cannot exclude any Member State from the calculation of the three best performing Member States in terms of inflation. And we must add 1.5% to that average of the three: that is the reference value.
Something quite different is the figure defined by the European Central Bank, independently, as an objective within the context of its mandate, which is to ensure price stability. It is not the same, and there is no reason why it should be, and in this debate we must not confuse the European Central Bank’s inflation objective with the reference value of the Treaty's inflation criterion. They are completely different things.
The Treaty's inflation criterion says something else though: it also says that the inflation of the Member State in question must be sustainable. Some of you talk about a small difference, and it is true. In the inflation criterion, however, in addition to the difference, in addition to the comparison between the inflation of the Member State and the reference value, the Treaty states that we must analyse whether or not the inflation of the Member State in question is sustainable. We cannot ignore the Treaty, and we are not going to. We are going to explain it over and over again, because rigorously analysing the criteria is not in the interest of the Sates currently in the eurozone, but of the Member State that is a candidate to join the eurozone; because, if we do not do so, that State will have to suffer the consequences once the decision to join the euro is irreversible.
References to the past are not of any use to me, therefore. If things were not done perfectly in the past, then somebody is paying for the consequences today. Let us learn from experience, since that is what rational and reasonable politicians should do. We apply the Treaty, but we apply all aspects of it, not just the bits that are in our interest, and when applying it, we learn from our experience, within the margin for interpretation permitted by the Treaty.
With regard to Lithuania, I am not going to deny the obvious, of course: its economic results are magnificent. The efforts it has made to improve its economic situation are extraordinary. We all want Lithuania to fulfil all of the Treaty’s criteria as soon as possible. Today it has been able to fulfil all of them but one; let us hope that it overcomes that difference very soon. As soon as it does so, I will be looking forward to receiving a request from Lithuania which is its right pursuant to the Treaty so that I can issue a favourable opinion on behalf of the Commission. But please do not ask the Commission to say anything in the convergence reports that goes against a rational, clear and transparent application of the Treaty.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
– When the press announces that Otmar Issing is leaving the European Central Bank (ECB), but that the monetarist legacy will live on, it is merely confirming our view that monetarist guidelines continue to prevail and to guide the EU’s economic and social policy, regardless of who is in charge of the ECB.
As we know, and the Langen report confirms this, joining the euro requires ‘total compliance with the Maastricht criteria’, which implies meeting the requirements of the Stability and Growth Pact, and observing the guidelines of the European Central Bank, the European monetary authority whose decisions have an impact throughout economic life.
The report expressly states that ‘Euro changeover should not be tackled and projected as simply a technical change in currency but as a major conversion with significant economic, monetary and social effects’. It highlights Parliament’s maximalist approach, which is that the budgetary cycle at national level needs to be synchronised and based on the same prerogatives, namely the loss of monetary, and in turn fiscal, sovereignty.
Unfortunately, in Portugal we are very familiar with this situation and its effects, as confirmed by the recent spring 2006-2007 economic forecasts. The loss of monetary sovereignty has ramifications for the real convergence of economies, serving the economic groups, directly or indirectly.
Hence our opposition to this report.
In September 2003 there was a referendum in which the people of Sweden were given the opportunity to decide whether Sweden should introduce the euro as its currency. The verdict, not surprisingly, was a loud and clear ‘no’.
It is now two years since ten new Member States joined the EU. The state of opinion in those countries in relation to the euro varies from country to country. Replacing a currency is, however, an incredibly important and serious matter. It is not just a question of changing coins and notes, but also of giving up a part of your independence. By extension, you lose the ability to control your own economic development.
The June List believes that the people must be consulted when decisions of this importance, such as in relation to a new draft Constitution or the euro, are to be taken. For the sake of democracy, it would be best if referendums were arranged – if that is what the people want – in those countries intending to introduce the euro as legal tender. The result of these referendums must then be respected, just like the people of Sweden’s ‘no’ to the euro.
The next item is the report by Mr Grech on behalf of the Committee on Budgets on Parliament’s estimates for 2007 [2006/2022(BUD)] (A6-0188/2006).
. Mr President, 2007, the first year of the new financial perspective, will be a year of spending consolidation in Parliament’s budget estimates for the coming year. Through this stocktaking exercise and consolidation process, we must strengthen what is proving to be efficient, and shed, or at least reduce, activities which do not add value.
In this type of scenario, the implementation of activity-based budgeting commands greater importance. The report, moreover, stresses the fact that the budget should reflect actual budgetary needs. This explains why it is necessary for the retention or otherwise of the self-imposed ceiling of 20% to be evaluated thoroughly. We need to carry out a cost-benefit analysis to examine what serves Parliament’s best interests, including its financial independence now and in the future, when the Members’ Statute amounting to circa EUR 100 million per annum comes into force in 2009.
This budgetary approach translates into more effective, transparent and analytical estimates, which leads me to another key issue in the report: the acquisition of parliamentary buildings. In this respect, and considering the recent events regarding the purchase of the WIC and SDM buildings in Strasbourg, we have no hesitation in putting into reserve the EUR 50 million intended for the purchase of those premises.
It would be inadvisable to release these funds until the outstanding and unclear issues surrounding those premises have been satisfactorily clarified. We do not wish to underestimate the positive financial impact of our acquisition policy. We have repeatedly commented on the substantial savings this policy has created over the years. Nevertheless, it would be prudent to consider re-examining the overall acquisition policy of Parliament’s buildings, including the information offices in the various Member States.
The report also addresses the issues relating to the visitors’ programme and information policy. Regrettably, no decision has been taken on the EUR 5 million allocated to improving the visitors’ programme. This situation is untenable and Members expect the Bureau to take a decision prior to first reading.
In 2006 Parliament decided to invest in three major information projects, which included the building of a new visitors’ centre, audiovisual facilities and web television. In this respect, the administration has put forward for our consideration funds amounting to EUR 25 million to implement these projects in 2007. In principle we agree that more needs to be done to improve connectivity between the citizens and the new institutions that represent them. However, more precise and detailed information regarding political oversight, organisation, cost structure and programme contents have to be submitted before releasing all, or some, of these funds from the reserve. Bearing in mind the existing budgetary constraints, we are not as yet convinced that the request for an additional 74 posts is justified, especially at a time when we are advocating spending consolidation. Under these circumstances, the respective appropriation has been put in reserve until detailed information justifying this request is available prior to first reading.
On another level, it is to be noted that EUR 48 million are being allocated for the accession of Romania and Bulgaria. In the event of a postponement, the financial impact of circa 24 million should be deducted from the 2007 budget.
Another important area we have focused upon in our report is that of the assistance and facilities available to Members. In this regard, the administration will be conducting a quality survey on the service being given to Members. We feel confident that the stocktaking process on the raising the game exercise, together with the survey’s conclusions, should go a long way towards improving this important aspect.
In our report we have also referred to a number of other priorities that we have to address, such as training, recruitment related to enlargement, the assistants’ statute, security and contracts relating to external supplies. Regrettably, I do not have the time to address all these points, but we certainly cannot ignore them.
In conclusion, I would like to thank my colleagues, shadow rapporteurs, coordinators and members of the Committee on Budgets for their cooperation and constructive participation in drawing up this report with the common goal of improving the performance, quality and accountability of Parliament’s operation.
. Mr President, firstly I would like to thank the rapporteur, Mr Grech; he has done an excellent job, and the level of cooperation has been very agreeable. It has been a pleasant experience collaborating on this project. I would nevertheless like to make a few observations.
First, it has always been said that we are spending 20% more than in the previous year. There may not be any principle at work here. The principle may just be that we are giving careful consideration to what needs we have and how we can use taxpayers’ money sparingly.
Then there are the budget headings, and especially information policy. Last year we decided by a clear majority that we would add EUR five million for groups of visitors. Members of Parliament are expecting this EUR five million to be used, but it has not. This seems somewhat frustrating. Why does Parliament decide things in general if they are not put into practice? I hope that Parliament’s President will ensure that Parliament’s will is implemented with regard to this matter and that the EUR five million will be spent.
Then the desire was expressed to start having web television, although no decisions have been taken on this. In my opinion, the Committee has quite rightly made it a condition that there should be long-term financial plans for it: consideration of what it will cost next year, in five years’ time and even over a longer period of time, so that we know where we are going and how the administration will work. Before that happens, no decisions can be made.
I would further like to mention one detail connected with the children’s nursery. Parliament has abandoned the idea of a nursery here and has bought a splendid house: a nice setting for the children but totally in the wrong place. The nursery ought to have been in this building or close by. How we behave as an employer is important. We should set an example, and I am disappointed with the Social Democrats, who do not care about families with children, who put people down, and who seem contemptuous of families with children. We vote in favour of the sports centre, money for web television and for many other comforts, but we do not care about families with children. I hope that this issue will be raised again.
. Mr President, I would like to thank the rapporteur for his very thorough work on this report. I applaud Louis Grech on the emphasis on improving the effective use of the funds. For this reason, I strongly support the introduction of activity-based budgeting. I have been asking for this system to be adopted by the Parliament for the last five years, as it provides an opportunity to demonstrate greater transparency. I have been disappointed, however, by the reluctance of the administration to introduce such a system and I think it is about time we did so. Therefore, I would ask the Secretary-General to take this issue up very seriously and see what progress we can make on that front.
The second issue I want to raise is the annual question of the car service. I do not go along with what is in the report, namely to increase the support of additional funds for the chauffeur service for the Members. I support the amendment that the Verts/ALE Group has put forward, which is to look at the service and see how we can improve it without increasing the funds. We do not need to start increasing funds, especially when we have taxi reimbursement available for Members.
On information and communication, we cannot stress enough the need for results that are essential for us to connect with the citizens. I thoroughly support the suggestions of having web TV and an improved visitors’ centre.
Mr President, I would also very much like to thank Mr Grech for his constructive and thorough work on Parliament’s Budget for 2007. We are dealing here with a budget of just under EUR 1.4 billion, and there are three points to which I would like to draw attention. The first of these is that nearly half of the expenditure is caused by the geographical spread of Parliament’s activities and the fact that we work in many languages. These are conditions that are very specific to the European Parliament but also conditions that we are not, ourselves, in control of.
Secondly, I wish to emphasise the need constantly to reprioritise and to bring about greater efficiency, particularly with regard to staffing policy, where redeployment is required. I would like to draw attention to the need to have better facilities for Members, so that they are able to work more efficiently, and to make information policy more effective, in which connection there is a need carefully to assess the contributions of the national information offices.
A third point that I would like to raise is the matter of the purchase of buildings in Strasbourg. There has clearly been a lot of public blustering about this issue, and it would be entirely unacceptable if it should turn out that the location of Parliament in Strasbourg has been a money machine for the city. So we are forced, for the time being, to put the purchase of buildings on hold. Personally, I would prefer it if Parliament were able to content itself with being located in Brussels, so that we could work effectively on this issue too.
Mr President, I am speaking in the expectation of being allowed the same length of time as the previous speakers, to whom you were very generous. What you present us with here is really an extremely sad situation. Yet again, the report shows that the budget is to be raised by another 4.2% and that another 250 new posts are to be established. This makes what you are doing here an expression of organised irresponsibility. It is clear that a group of people have hijacked the European project, and I am, regrettably, convinced that those who acquiesce once again will go down in history as benighted squanderers.
If you took this report, translated it into all the official languages and gave it to the men and women of Europe to read, they would be horrified; they would say, ‘What are you thinking? We do not have that any more; we cannot afford that any more! Even half of that would be too much.’ And everybody here knows that, but they do not act accordingly. It reminds me very much of the late Soviet Union, where every year they would talk about new record harvests and new maximisations and efficiency gains. What we have here is a disgrace and is unworthy of the European Parliament.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.
The next item is the report by Mrs Hennicot-Schoepges on behalf of the Committee on Culture and Education on the European Year of Intercultural Dialogue (2008) [(COM(2005)0467 C6-0311/2005 2005/0203 (COD)] (A6-0168/2006).
. Mr President, I should like to express my gratitude to the Committee on Culture and Education, in particular to Mrs Hennicot-Schoepges, and to the other committees involved, for all the valuable comments on and amendments to the Commission’s proposal concerning the European Year of Intercultural Dialogue.
I am very glad that the European Parliament shares the Commission’s view on the importance of intercultural dialogue and the priority it should be given in the European Union.
The Commission welcomes the majority of the amendments. The Commission is particularly sensitive to the call for strong cooperation with civil society and to the emphasis on the role of education. We also applaud the emphasis on the contribution of different cultures and expressions of diversity to the heritage of the Member States, as well as to European identity. We are very much in favour of ensuring continuity with the European Year of Equal Opportunities For All in 2007. The Commission is also in favour of a reference – preferably in a recital – to the fact that intercultural dialogue embraces dimensions related to religions and beliefs.
However, the Commission would like to express some concerns relating to a couple of the amendments. Firstly, we cannot subscribe to limiting the resources for the communication and information campaign to EUR 2 million. Experience gained from previous European Years shows that these campaigns are crucial for achieving the awareness-raising objectives, and evaluation reports have always pointed to scarcity of resources as an issue in this respect. The Commission could show some flexibility vis-à-vis its original proposal of a EUR 4.5 million budget, but certainly not on such a drastic cut.
Another financial issue is the level of co-financing of the actions at national level, which an amendment proposes to increase to up to 80%. As already stated, due to the limited budget of the Year, this change would significantly reduce the number of events that could be co-financed, as well as the commitment of partners at national level. The original proposal for 50% cofinancing is the standard formula which has been retained for all previous European Years.
A number of amendments introduce a discrepancy between the geographical scope of the Year, which is limited to the European Union, and some new objectives and actions to be carried out with respect to third countries. The Commission proposed to concentrate the specific instrument on the Year of Intercultural Dialogue within the European Union, while committing itself to developing a parallel effort for the dialogue in, and with, third countries on the basis of external relations instruments.
Some amendments include problematic references to several very concrete actions. The Commission is of the opinion that the Year should be a bottom-up process, where projects and initiatives come from our partners, in particular from civil society. Given the limited number of initiatives which can be supported, the introduction of references to precise actions within the legal basis would hamper the creativity of our partners and lead to implementation difficulties.
Last, but not least, the Commission understands and appreciates the will of the European Parliament to be closely associated with the process. Unfortunately, it cannot support the amendment suggesting the participation of representatives of the European Parliament in the Advisory Committee. Comitology is a highly codified matter. It is our wish to adhere to the existing rules. Thank you for your attention.
. – Mr President, Commissioner, thank you for setting out the Commission’s views so clearly. First of all, I should like to thank my fellow Members who have assisted me in this task, all the committees which have submitted amendments and everyone who has given me advice.
The Commission’s initial proposal was undoubtedly extremely wide-ranging, somewhat opaque and rather long-winded, but its aim was to be general in nature. The question Parliament has to consider is: can we express aspirations and launch an initiative for intercultural dialogue without extending the subject in advance to the issues that really interest us, and also without discussing thorny issues such as inter-faith dialogue?
We sought to clarify a number of things in our text. Firstly, reference is made in Article 2 to the European Union’s common values. In adhering to the Charter of Fundamental Rights, we make it sufficiently clear that our common basis and the one we have all accepted is the one which guarantees non-discrimination between the sexes and equality of opportunity in all its aspects. It is unnecessary to keep repeating it.
There is also the issue of extending the action beyond 2008, and stimulating dialogue across the large range of initiatives already underway in Community programmes. There is no doubt that education will be of vital importance here, not to mention the involvement of civil society; cooperation with all parts of civil society is essential. It is obvious that the media will have a major role to play and we must use the opportunity of the large-scale gatherings and emblematic events planned for 2008 to combat, in particular, the trafficking of human beings and enforced prostitution.
It is also necessary to include other international organisations, such as the Council of Europe and Unesco. That does not mean that intra-European dialogue must not occupy centre stage, merely that we must take into account the joint actions already launched by Unesco. On this point, I would draw attention to the vote on cultural diversity, when the 25 spoke with a single voice.
On another point: the Internet portal will have to be developed and, when the Commission says that it cannot agree with a lower budget for communication and information, I would ask the Commissioner if the overall budget could not be increased. Our Committee on Culture and Education has already pointed out to him that a budget of EUR 10 million is extremely small to achieve the objectives set for this year. We know that culture is always the poor relation in budgetary terms. In these circumstances, your comment that you would like to revert to the initial budget is unsatisfactory. We would ask you to make a further effort in terms of the overall budget, so that we can increase the amount devoted to communication and information.
In relation to the dialogue with the religious world, I have to point out, here, Mr President, that only yesterday the President of the Council and the President of the Commission launched a debate with the representatives of religious communities on the issue of fundamental rights and mutual respect. Despite that, Parliament is asked to refer to that aspect only in the recitals, whereas in my view Parliament must also be ready to engage in that dialogue. We can no longer keep such taboos in our society. We must move forward and tackle the difficult issues. Religions and their rejection are a key factor in the process of social identification, integration and exclusion. I would emphasise, with the support of my colleagues, the importance of this aspect of intercultural dialogue in the broader sense.
Finally, Mr President, we must not overlook the fact that concrete actions will undoubtedly be a way of stimulating attention. Why not create a dialogue prize in Parliament, like the Sakharov prize for human rights? Why not organise an intercultural forum in Parliament to round off the year, thereby giving Parliament the visibility it merits on these issues?
– Mr President, Commissioner, ladies and gentlemen, as draftsman of the opinion of the Committee on Foreign Affairs, I should first of all like to congratulate the rapporteur for her excellent work and for the importance she attached to our collaboration.
The European project derives its richness from the cultural diversity of its Member States. Thus, intercultural dialogue is now, more than ever, a process to be encouraged. The European Year of Intercultural Dialogue will provide the opportunity. To achieve this, I envisage a two-way communication.
European citizens must be able to gain access to the cultures of other European and non-European countries, particularly their neighbours. In parallel there is a need to increase awareness among the rest of the world of the cultures and values of the Union, in order to foster mutual understanding. Similarly, intercultural dialogue has to be a driving force for the social integration of immigrants.
As shadow rapporteur of the Committee on Civil Liberties, Justice and Home Affairs for the European Year in 2007, I would emphasise the importance of cohesion and consistency in the actions to be undertaken in 2007 in support of universal equality of opportunity, and would also stress the importance of cohesion in the initiatives forming part of the 2008 cultural dialogue, as these two years complement one another. I would also invite the Commission and the parties involved – in particular civil society, as the Commissioner has said – to take the opportunity of the major events planned for 2008, such as the football World Cup or the Olympic Games, to make the public, and especially the target group of young people, more aware of the importance of intercultural dialogue.
.Mr President, the idea that 2008 should become the European Year of Intercultural Dialogue emerged in connection with the EU’s enlargement to include 10 new Member States, which have added cultural, linguistic and religious diversity to the Community. This initiative is entirely appropriate to the challenges faced by Europe today, and it fully addresses the need for multi-level dialogue with a view to building mutual understanding based on respect and tolerance.
Unfortunately, this noble idea has not been backed up by an appropriate budget. EUR 10 million divided by 27 countries, with no additional support from the Member States, will not pay for any high-profile or truly valuable cultural events. We should, however, hope that with the appropriate use of other programmes intended to fund cultural actions, and by involving representatives of civil society, non-governmental and religious organisations, schools, universities and especially the media, we will be able to join forces to achieve the ambitious aims for 2008 despite the modest and nominal budget. This would serve to make it a dialogue, rather than a money-saving cultural monologue.
Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur and draftsmen, because their work has highlighted all the aspects and possibilities of the Year of Intercultural Dialogue.
This initiative is directly interconnected with all the internal and external challenges of the European Union. Indeed, maintaining and strengthening the multicultural aspect of Europe is a decisive factor for its integration. At the same time, a dialogue of cultures and citizens from around the world – because it is the citizens who are the vehicle for the culture – is needed for peace and equilibrium.
The tradition of the European Union and our development goals are such that we need an open society of dialogue seeking common values with the citizens of other countries in our Member States in order to achieve mutual understanding, mutual respect and less discrimination.
On behalf of the Committee on Women's Rights and Gender Equality, I should like to stress the importance of our working within this framework in order to combat the discrimination suffered by women and to encourage their participation in all activities and initiatives relating to intercultural dialogue.
. Mr President, ladies and gentlemen, I would like to thank my honourable colleague, Mrs Hennicot-Schoepges, for her outstanding work. Without wishing to cause offence to the Commissioner, I would like to say that she has very much enlivened what was originally a rather administrative proposal. But the Commission’s proposals always do leave room for improvement.
The European Parliament is a democratic forum in which political debate relates to the lives, everyday existence and concerns of the people. The geographical area of the European Union has not only seen the construction of cathedrals but was also the scene of the French Revolution and the Declaration of the Rights of Man and of the Citizen as well as the birthplace of the rule of law and of the welfare state.
The EU has a common cultural heritage and respects cultural diversity. That is why I wish to stress most emphatically that interreligious dialogue must be a major part of intercultural dialogue. If we want to promote intercultural dialogue, as we should, but fail to mention interreligious dialogue, then we are betraying it. We should see it not as a hindrance, but as a challenge, or even an opportunity to better our mutual understanding and to live together in harmony.
Given the current grappling with Islam, now is not the time for us to be ignorant of our roots, to deny and to disown them. We have our backs to the wall in this respect. We should speak confidently; only then can we enter into dialogue.
Education must also play an essential part in the action, on the European level as well as nationally and regionally. Civic education and initiatives designed to promote understanding of others in their diversity are a contribution to constructive and effective dialogue. Educational institutions in particular must play a role in this European Year. The European Year of Intercultural Dialogue also presents the opportunity to distribute teaching and learning materials on the various cultures.
Intercultural dialogue is extremely important politically; it is, however, only meaningful once it includes interreligious dialogue and education. Only then can it bear fruit, and only there lies the soul of such dialogue.
. Mr President, I would like to thank Mrs Hennicot-Schoepges for her work on this report. Tomorrow we will approve the report on the European Year of Intercultural Dialogue (2008), an initiative that will undoubtedly promote dialogue amongst all cultures and people of different origins residing in the European Union.
2008 will contribute to integration and cohesion within our societies, as well as peaceful governance throughout the international community. The aim is to make it possible to turn this diversity into an opportunity for everybody. The States and all competent levels of administration should promote educational policies based on values and respect for the diversity and equality of people, eradicating the prejudices that are often the cause of distrust and xenophobic attitudes. A firm and responsible approach is therefore required, aimed at promoting knowledge, cooperation, respect and mutual understanding.
This dialogue, however, must be based on the conviction that culture is made up of a whole range of very diverse values and traditions – including religious traditions – and respect for all cultural sensitivities and all religious beliefs, and I believe that the latter are a private matter for each individual.
This programme is clearly directed towards the members of the European Union, but, as I have said, in view of its importance in terms of world governance, it should complement the only world-level project for promoting intercultural dialogue that exists within the framework of the United Nations: the Alliance of Civilisations.
As you know, it was an initiative of the Spanish Prime Minister, José Luis Rodríguez Zapatero, and the Turkish Prime Minister, and it currently has the support of the United Nations as a whole.
I am convinced that, when this programme is applied, this complementarity will become clear, because in reality the two programmes must work together.
. – The implementation of the programme for the European Year of Intercultural Dialogue will help to achieve the fundamental obligation of the European Union – to enable Member State cultures to flourish and highlight Europe's common cultural heritage.
As far as Lithuanian culture is concerned, I could give many examples which would interest every curious European. I will mention just two – cross crafting and the song festival traditions of the Baltic States, both included in UNESCO's cultural heritage list.
This project is also important because of demographic changes in Europe. As a result of emigration, we already have whole communities of Lithuanians in the United Kingdom, Ireland and Spain. These communities are quite closed. The cause – a lack of information and opportunities to become acquainted with the traditions and cultural differences of these countries.
I believe that every state must create conditions for residents to get to know the rich cultural heritage of the whole of Europe and common European values. This experience is essential if we want to strengthen active and open European citizenship.
. Mr President, I wish to begin by thanking the rapporteur, Mrs Hennicot-Schoepges, for her work and for the way in which she performed it, by holding a dialogue with several Members and considering the different points of view. It has been a very good experience from which we have all benefited.
It is important to recognise cultural diversity in Europe – within each Member State, each society, each region and each nation – in order to achieve unity with diversity. That is our European point of view. We can only build European citizenship if we recognise this diversity and if everyone agrees on the same common project for Europe.
On religion and intercultural dialogue, we should understand that the recognition of religious values can only come through intercultural dialogue. Cultural diversity includes religious diversity, which must therefore form part of that dialogue.
. Mr President, intercultural dialogue is only possible when cultural diversity is defended and promoted, and when we regard European culture as the totality of its different cultures, different nations and different environments. Attempts to create a so-called ‘European culture’ as a universal and uniform culture for all will bring more losses than benefits.
The desire to eliminate the languages of nations which are smaller and thereby weaker within the European Union from the list of official languages and from legal communication, including business communication, is extremely detrimental to cultural dialogue. A particular aversion to the Slavonic languages and cultures can be observed. Evidence of this can be seen for example in the voting in the European Parliament on the report on the promotion of multilingualism and language learning.
It is often forgotten that languages and traditional culture are the mainstay on which national cultures survive and develop. There is a chronic lack of funding for protection of this wealth in the European Union. Funds are however available for large projects and for professional cultural events, whose scope sometimes even extends beyond Europe. In order to initiate a lasting cultural dialogue, equal opportunities and cultural partnership need to be maintained.
– Mr President, ladies and gentlemen, the Year of Intercultural Dialogue is intended to help to foster harmony in the multicultural societies of the EU Member States. I would therefore have expected the proposal to place a major emphasis on involving the citizens in such dialogue. The way in which the project budget has been structured, however, does not suggest that that is the case. A total of EUR 10 million has been allocated, and structured on the basis of three types of action, according to level: points A) and B) at Community level together account for around EUR 7.5 million, or 75% of the budget, whereas point C) for actions at national level, provided they offer added European value, will only receive EUR 2.5 million. The sums awarded per State amount to EUR 100 000, that is to say, only 1% of the project budget will be earmarked for each State. The way in which the budget of this project has been structured would strongly indicate that the oft-proclaimed and highly ambitious ‘main aim of the project, to promote dialogue among all cultures and among everyone living in the European Union,’ will be difficult, if not impossible to fulfil. The reason for this is simple – a lack of financial resources to establish wide-ranging dialogue between people at national and at bilateral and multilateral international levels. Such contact could contribute most to the development of mutual respect, understanding and admiration on the basis of cultural understanding.
. Mr President, first of all I would like to thank you for this debate. It is rather late, but it is a very important debate. I think we all agree on the importance of the intercultural dialogue. I would agree, as usual, that the Commission’s proposals have been improved by the work of rapporteurs and shadow rapporteurs in Parliament and we can be proud of this.
Regarding the budget, even if we were to invest the entire budget that the Community has for this purpose, it would not be enough. The issue is not about money, it is more about the idea, and we should push for financing for this to come from other sources as well. It should not be seen that such action is financed only by the Community budget. We are putting forward as much money as we can afford. I agree that the amount could be larger, but this is the amount of money set aside for this purpose.
At the same time, once again I would like to defend the budget that we have allocated for communication and information purposes. This is a crucial element. What is most important is not so much co-financing, despite that being an important issue, but rather providing information and guiding the process with the Member States involved.
I would therefore ask for your understanding with regard to the amount we attribute. It is not because we do not value this, but because the budget is limited and the Community should not finance 100% of all the actions that the Union is proposing. Other sources should also be used.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.
The next item is the report by Mr Vidal-Quadras on behalf of the Committee on Industry, Research and Energy on energy efficiency (Green Paper) [2005/2210(INI)] (A6-0160/2006).
. – Mr President, tomorrow this House will vote on the report on energy efficiency for which I have been rapporteur. This report comes at an extremely appropriate time. Following last January’s energy crisis, the constant rise in the price of a barrel of crude, amongst other factors, has reopened an in-depth debate on the lack of a common energy policy within the Union, the vulnerability of our supply system, the worrying increase in protectionist attitudes and the need to substantially improve our habits, as well as the efficiency of our consumption.
We have had to face extreme situations in order for the citizens and the governments to become aware once again of the seriousness of the situation we are in. Let us hope that the measures required to resolve these problems are taken once and for all.
I believe that the great majority of Members of this Parliament agree with me that, in terms of reducing our dependence on external sources and combating climate change, energy efficiency is the quickest and least expensive approach and has the greatest potential for creating employment and economic growth.
Furthermore, promoting energy efficiency fits perfectly well within the Lisbon Agenda, which is so in need of revitalisation.
This report is also intended to remind the Member States that, if the different directives in force are complied with, the Union could achieve 50% of its energy saving objectives, as well as the majority of its commitments under the Kyoto Protocol, without the need to take any new measures.
I believe that it is important to emphasise this message because the great majority of the agreements amongst the Member States from the last Spring Council relate to compliance with existing obligations. We are often accused of producing endless legislative texts that are difficult to transpose, but that view is usually a poor excuse from national governments that have not been diligent in their compliance with the Community legislation.
The report that we will approve tomorrow also includes recommendations that are worth highlighting here: the need for massive investment in improvements to infrastructures – given that we suffer an average 12% loss in transmission networks, with losses of up to 20% in certain Member States; the completion of the internal energy market; greater investment in research, development and innovation in the field of more efficient technologies; the introduction of stricter requirements for domestic appliances and tighter controls of products available on the European market that do not conform to minimum standards; efficiency criteria in relations with developing countries; and strengthened dialogue with the main energy-producing countries.
Last but not least, several parts of the document stress the importance of the public sector, including the European institutions, setting a positive example in the incorporation of energy efficiency measures, through the design of public buildings, the renewal of vehicle fleets and the inclusion of energy efficiency criteria for public contracts.
I believe that this document makes many useful suggestions for the Commission in drawing up the action plan. We are counting on Commissioner Piebalgs, who always listens so carefully to Parliament’s views, to incorporate them into his final version.
I would like to end, Mr President, by thanking the shadow rapporteurs for their excellent cooperation during the drawing up of this report, which I hope will receive as large a majority tomorrow as it did in the vote in committee. This is the ideal time to take some courageous steps in the right direction, since we have on our side both the good will of the Member States and the will and interest of the citizens. We must not miss this great opportunity.
. Mr President, I should like to congratulate Mr Vidal-Quadras on his excellent report. This report demonstrates why high energy efficiency needs to be on the agenda of the European Union.
Constantly increasing energy efficiency levels is the most important viable long-term policy in order to achieve a sustainable, competitive and secure energy policy for Europe.
I am pleased to say that the Commission is already in line with most of the calls from Parliament. Indeed, we will integrate your considerations into our forthcoming Action Plan on Energy Efficiency, together with the results of the public hearing. I expect the action plan to be adopted just after the summer break. In addition, these considerations will be part of the Commission’s work in the broader context.
I note the call on the Commission to be consistent with existing legislation. I agree. The action plan will build on existing legislation, and will focus on practical measures. I also agree with your request for regular updates on the state of implementation of the directives dealing with energy efficiency. Proper implementation and enforcement will determine the success of any EU policy. This will, therefore, be the first priority in our action plan.
You rightly point out that in these times of high energy prices, the 9% consumption reduction target over nine years in the directive on end-use efficiency and energy services may well be on the low side. On this issue, I would like to mention the following: the Commission is launching a comprehensive study on the energy efficiency potential in the different Member States. This study will give a clear overview of national potentials and the Commission will compare this with the ambition levels in the Member States. In this way, we hope to increase the ambition levels of the Member States.
In relation to financial issues, we work with international financing institutions to integrate energy efficiency into their lending strategy. The refurbishment of existing buildings, with an emphasis on social housing, is already part of the European Regional Development Fund in the new programming period. However, it is up to the Member States to ensure that they use this possibility.
I agree that fiscal measures can be a very effective instrument to further energy efficiency. Regarding financial incentives to speed up market transformation, the Commission is considering a number of options in the impact assessment report on the action plan.
I agree that public authorities should lead by example, in particular through their public procurement policy. They can make a substantial difference towards market transformation. We will closely follow how Member States integrate energy efficiency requirements into public procurement guidelines, as they are required to do under the Energy Services Directives.
In this respect, I also agree with your call for more public information and education, and this will make up the third part of our action plan – behavioural changes.
I will comment briefly on minimum efficiency standards for energy-using products, as well as labelling. The dynamic setting of minimum efficiency standards is embedded in the Eco-design Directive. At the same time, we need to ensure predictability for investment planning by the industry. As regards labelling, this will also be looked at in the action plan in connection with awareness-raising.
I am encouraged by your call on the Commission and the Member States to deploy more initiatives to increase energy efficiency in transport. All options should be seriously considered. The Commission will soon be coming forward with a mid-term review of the transport policy, and transport will also be one of the areas for action in the Energy Efficiency Action Plan.
On external relations, I agree that energy efficiency should be – in fact, it already is – a part of our relations with both energy suppliers and with the consuming regions. Dialogues on this issue are being held with Russia, OPEC, the United States, China, Japan and India. However, there is room for more action, both to make full use of the competitive advantage that we already have through existing technologies, but also because it is important in fighting climate change and ensuring security of supply.
I think there is complete agreement between your report and our work, and I would ask you to continue your strong support for our work in the energy efficiency field.
I should like to thank the rapporteur and the shadow rapporteurs once again for this excellent report.
. – Mr President, Commissioner, ladies and gentlemen, energy savings help reduce Europe’s dependence on an essential resource, contribute towards sustainable development and, by preventing waste, increase competitiveness.
These are hugely important, topical objectives, as the rapporteur and the Commissioner both pointed out. Given that there appears to be convergence on objectives, the biggest problem that we face is how to convert those objectives into practice and how to change wasteful practices and habits. The text that we are about to adopt is an important step in this direction.
As draftsman, I wish to thank the rapporteur for the quality of his work and for his cooperation in accepting a large number of amendments, three of which I should like to highlight: Firstly, the liberalisation of the energy markets must be matched by the quality of the regulation. Secondly, the harmonisation of standards must be carried out at international level. Thirdly, fiscal differences are specified that will lead to more efficient practices. Lastly, I feel that to ensure consistency of policy, there should be a way of guaranteeing that the Structural and Cohesion Funds lead to recovery and energy saving, especially in cities, which should go hand in hand with the recovery and streamlining of transport systems.
I wish to bring these four suggestions to the fore.
Mr President, as a result of the Brussels Summit in March this year, the European Union now has its own energy policy. The adoption of the joint strategy is a milestone, because we can only control our overwhelming energy problems with joint efforts.
However, rather than ensuring a larger and even more wasteful usage, the focal point of the new strategy should be a more economical, more efficient and more intensive energy utilisation. This is the foundation of our competitiveness, and it is also supported by ecological considerations and even by the interest of consumers. Therefore, I am also pleased that following my proposal, the document tabled before us also includes, among other things, assistance for the modernisation of energy utilisation in prefabricated housing, which is a significant problem throughout Europe, including Hungary.
I believe that the encouragement given to companies providing services related to energy efficiency is a very significant step, because this is a market-conforming and innovative solution.
I congratulate the rapporteur for the excellent work. I also thank the rapporteur for having supported almost all the proposals I had made as the competent draftsman of the Committee on Environment, Public Health and Food Safety.
Mr President, in one minute I should just like to emphasise two points. We have tried to state that we must be more determined in regarding transport efficiency as the nucleus of a strategy to integrate our policies on competitiveness, sustainability and energy security. I therefore hope, Commissioner, that you will actually do what you have said, and we shall watch that you do so.
Secondly, we have to acknowledge that the average efficiency of road transport conversion chains is surprisingly low, and a step change is needed. This represents an enormous potential saving if we take it as the main criterion for defining product quality and as a prerequisite for introducing hydrogen converters in the future.
Of course, research and development are our hope, but we have to start straight away by doing what is possible, based on proven technologies that already exist and on the possibilities for systems-wide integration.
. Mr President, I would like to thank my colleague the rapporteur Mr Vidal-Quadras for all his hard work in producing this report. However, I would also like to commiserate with him because some of our colleagues have displayed a lack of efficiency in their rather profligate use of words in pursuit of the worthy aims of this report. In having too many words, there is a risk of losing focus on what we wish to achieve.
However, I would like to congratulate Mr Vidal-Quadras very much on the splendid set of amendments which he has produced with the other shadow rapporteurs in compromise. It is wonderful to see so much text being cut out of a report, and I support him strongly.
We need realism in pursuit of our aims for efficiency. Efficiency is essential; the issue is how we achieve it and how soon we can achieve it.
. Mr President, Commissioner, ladies and gentlemen, my thanks first of all to the rapporteur, Mr Vidal-Quadras, both for the report itself and for our close cooperation. From this very comprehensive committee report I would like to pick up only a few points of particular importance to my group.
Firstly, the recognition that the prescribed target of a 20% improvement in energy efficiency by 2020 must be amended upwards. The Commission’s target is based on an oil price of 25-30 dollars per barrel. I need hardly stress that this assumption is far removed from any current and future reality. This means that we can expect energy-efficiency measures to be far more cost-effective.
In this context, the report also establishes how cost-efficiency is to be assessed. Its assessment should take into account such factors as rising energy prices, reduced dependence on energy imports, the protection of the climate and of the environment, the security of energy supplies, innovation and the effects of energy saving in the medium and long term.
Alongside ambitious targets we need ambitious energy-efficiency action plans. I am referring not only to the Commission’s European action plan but also to national action plans. We really must make these action plans the heart of a much-needed energy-efficiency offensive, meaning that we need good, intensive PR, practicable and effective proposals and differentiated energy-efficiency scenarios.
. Mr President, this is a report brimming with recommendations, but I want to make just one point. We must not be under-ambitious on energy efficiency. We are dealing with an evolving set of circumstances, and the technology is developing so fast that last years’ top energy-efficient appliance becomes next year’s rather mediocre model. But even more significantly, the economic calculation is changing almost daily. As Mrs Rothe said, when the Commission published its Green Paper it based its target of 20% energy saving by 2020 on an oil price of USD 30 a barrel, but by the time the report passed through the Committee on Industry, Research and Energy (ITRE), oil prices stood at USD 70 a barrel.
It will not be very long before Member States bring forward their national energy efficiency action plans. As you said Commissioner, 1% a year now seems far too low a target to be aiming for. I welcome very much the comments you made to that effect.
I hope that the Commission will take a strong line and ensure that those national action plans are ambitious both in scope and in implementation, given what is now realistically and viably achievable.
. Mr President, that is enough talk: let us act. Let us have mandatory targets above 20% and strengthen legislation, above all as regards transport, but also electricity. Let us take the opportunity to relaunch combined heat and power – that should be our answer to energy security. However, all this can only happen if there is institutional capacity-building. As long as there are more people in the Commission working for Euratom and on nuclear power then on energy efficiency, then there will be more talk than action.
Commissioner, we will judge you on this. You promised us more staff to work on energy efficiency. You have not delivered on your promises and will not be able to do so without more staff. We need these staff because we need Commission officials to go outside Brussels and build a new partnership. Energy efficiency is about a new culture, and we must therefore get national, regional and local governments on board, as well as industry, NGOs and the citizens. How can you achieve this with just a handful of officials in the Commission?
. Mr President, Commissioner, our group obviously takes a positive view of improved energy efficiency. On the Committee we voted in favour of the numerous amendments made to Mr Vidal-Quadras’s report. The end result is acceptable to us, working on the principle that the forest is more important than the trees.
The Union lacks a transport energy efficiency policy. I welcomed the Commissioner’s promise to produce a document on energy efficiency in transport in the near future.
Possible areas where savings can be made mostly relate to different buildings and their heating and air-conditioning needs. Improved energy efficiency in buildings will call for new investment and new technology, but there are no alternatives to it.
When Finland was part of Russia, the tsarist authorities taught the Finns discipline by sending our fellow countrymen to Siberia. This worked on the principle that Siberia teaches you a lesson. From the point of view of energy efficiency, rising energy prices are the EU’s Siberia. Expensive energy teaches you a lesson. What does it teach you? It teaches you to save energy. In this report we aspire to big savings, and the message to the Commission is a long one, but it is crystal clear.
Mr President, the matter under discussion relates to the efficient use of energy which, once obtained from primary sources, may be converted into useful work or into another form of energy, or used inefficiently in open-ended systems. Examples of these include the large industrial steam power plants, whose end efficiency is at best 30-40%, less 10% for power transmission costs.
How, then, can energy be more efficiently used to save these 20-30%? In the first place, we need to invest in upgrading heat insulation in buildings and in modernising the way heat is produced and supplied to them, as well as in waste heat recovery systems. Secondly, we need to invest in the decommissioning of old, small-scale, outmoded local heating plants and to connect housing estates, particularly in the new Member States where such estates exist in large cities, to heating networks powered by modern, co-generating heat-and-power stations of optimum capacity. This will enable the simultaneous generation of electricity for local consumers without transmission losses. In order for these technologies to bear rapid fruit, however, financial priority will need to be accorded to access to EU funding for these projects, particularly in Central and Eastern Europe.
– Mr President, Commissioner, ladies and gentlemen, at this late hour, I shall begin with a story about a driver who asks the price of a drop of petrol at a petrol station. On hearing that a drop of petrol costs nothing, he asks for a full tank. It is indeed the case that one can save a great deal drop by drop, perhaps even in financial terms. We certainly have before us an array of measures and proposals that could help bring about greater energy efficiency. My analogy was an attempt to illustrate that the potential solutions are all relative and clearly not simple. In my opinion, the most important is to boost science and research. I therefore believe that unless we back up our good intentions and rhetoric with adequate financial resources for research and development – and at the moment this is clearly not the case – our goal of raising energy efficiency may be no more than wishful thinking. A case in point is the Galileo project. Unless we provide this project with adequate funding, we will not achieve higher energy efficiency in future in an area such as transport, which is unquestionably one of the highest consumers of energy.
– Mr President, Commissioner, I would like to begin by congratulating Mr Vidal-Quadras on the broad consensus achieved and the skill he has shown during the process of drawing up this report.
We all agree that Europe is faced with the effects of climate change, the rising crude prices and the tension with Russia over the supply of gas. Nevertheless, Europe’s political response to our energy vulnerability is perhaps not yet up to the challenges we are facing.
Over recent years we have been prioritising the creation of the European energy market. Nevertheless, reality shows that it is essential to move towards a common energy policy and that it is essential that the Member States are committed to moving decisively towards that objective.
Furthermore, greater financial commitment to research and development in the field of energy is essential, specifically with a view to increasing efficiency, particularly in buildings and transport. In any event, one of the crucial approaches is to improve energy efficiency, which could lead to the saving of an enormous amount of energy in Europe. Furthermore, the citizens can play an important role in this in their daily lives, but we will need a global approach, because this objective will affect all of the European policies as a whole.
. Mr President, I should like to thank the rapporteur again for an excellent report.
We touched upon the very important issue of the Commission’s role and whether the Commission is delivering. I do not believe that it is the role of the Commission to have millions of inspectors checking that everyone has switched off their lights! The role of the Commission is to give the political imperative, to provide the instruments for Member States and to raise public awareness, and we are delivering on that. We are coping excellently in this respect, because energy efficiency is definitely the first priority in the whole energy society in the European Union and each year we are improving, but we should like to improve even more. The perception that was mentioned is wrong, because the Commission is delivering strongly on this.
Let me turn to the issue of staff and the relocation of staff. The Commission must fulfil Treaty obligations. The Commission is the guardian of the Treaties. The Treaties should be fulfilled and to do this the Commission must have enough staff for all areas. Therefore, it is not possible to move civil servants from one area to another as if by some miracle.
As far as energy efficiency is concerned, there have been changes to the structure of DG-TREN. We have a unit for energy efficiency and another for renewable energies. The number of staff has been increased and will be increased in accordance with the provisions in the annual budget. That is part of the budget-making procedure. I cannot accept this argument. The Commission is doing what it can and is delivering on it.
The report is excellent and will provide us with better opportunities to use the potential of the European Union. Perhaps we could be more ambitious than 20%, but we must now concentrate on seeing that is fulfilled.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
Energy savings imply a reduction of energy; energy efficiency means doing more with less.
After the world was awakened by the enormous rise in the cost of oil which ultimately translated into rises in our petrol and diesel costs and unbearable surcharges in our electricity bills – as happened in my own country Malta – we have all started to focus on the energy savings – alternative energies such as wind farms at sea, as is being proposed in Malta – and energy efficiency.
Energy efficiency can be addressed to numerous aspects of our everyday life. For instance: buildings – the potential in efficiency in the building sector is of utmost importance; appliances – electric appliances such as ovens, air conditioners, kettles, toasters, etc. are becoming more efficient; transport – research and development have made cars more efficient in energy consumption. But unfortunately, the more energy-efficient cars are, the more expensive they usually become.
Consequently, the main problem lies in the implementation of this report if adopted. How are you going to encourage consumers to make capital investments, to change or purchase more energy-efficient building materials, cars or appliances? The only way is motivation of a fiscal nature such as tax credits, reduced VAT, reduced licence payments, etc.
– The recent crisis in the distribution of Russian natural gas supplies has revealed just how dependent Europe is on imported energy sources, and the problem is expected to become appreciably worse in the coming years. Containing the European Union’s energy demand could prove to be an important factor in solving the problem. Such a step could lead to greater economic efficiency, generate a trend towards more jobs and help make European industry more competitive, all of which are in line with the aims of the Lisbon Strategy.
In addition to setting new targets, we must look at the legislation that already exists: if the Member States had adopted it in full, we would by now already be halfway towards the Union’s target of a 20% energy saving by 2010.
The report proposes that the energy efficiency goals be incorporated into other sectoral policies, such as tax, transport or cohesion policy. I believe that the funds intended for the European Union’s regional policy should also be used to finance interregional and cross-border projects, to allow for the transfer of expertise to Member States and regions that do not have enough of a technological background to implement greater energy efficiency.
The next item is the report by Mr Sonik on behalf of the Committee on Civil Liberties, Justice and Home Affairs on prohibitions on certain sexual offenders [14207/2004 C6-0244/2004 2004/0818(CNS)] (A6-0068/2006).
. Mr President, Belgium’s initiative from 2004 is a response to the series of sex offences committed by Michel Fourniret. The Fourniret case showed that there is nothing to stop a person who is convicted in one Member State for such crimes subsequently moving to another Member State and getting a job there where they have continuous contact with children.
The present framework decision on the recognition and enforcement in the European Union of prohibitions arising from convictions for sexual offences committed against children, as provided for in the framework decision of 2003, aims to close this loophole. The aim of the proposal is to ensure that prohibitions on working with children ordered by a court in connection with convictions for sexual offences or child pornography offences are applicable not only in the country where they are imposed, but in any other EU Member State to which the person covered by the prohibition moves.
The proposed framework decision will implement the following solutions:
- it requires Member States where the convicted person is resident to recognise a prohibition issued in another Member State and to enforce that prohibition within their own territory;
- it introduces an obligation to enter all prohibitions imposed on convicted child sex offenders on a register of convicted persons, including prohibitions issued in other Member States;
- it provides for an obligation whereby another Member State must be informed of a prohibition when other information from the register of convicted persons is forwarded in accordance with international and EU regulations on legal assistance in criminal matters;
- it imposes an obligation on a Member State whose register of convicted persons is consulted for the criminal record of a particular person to apply in all such cases for information from the register of convicted persons of the Member State of which the person is a national.
The proposed amendments to the draft framework decision will, in particular, contribute firstly to broadening the definition of a prohibition to include prohibitions on any activity of any nature in public or private institutions engaged in supervising or working with children. The aim here is to ensure that such prohibitions apply not only to teachers or supervisors working with children, but also to ancillary staff working in the same institutions. In the second place, it is to extend the protection of EU citizens by obliging Member States to enter prohibitions imposed in non-EU Member States on the register of convicted persons, and to regulate dual citizenship cases.
Finally, I must underline that the proposed framework decision is an example of the practical implementation of the conclusions of the 1999 Tampere European Council, where it was established that the mutual exchange of information about sentencing in criminal matters should become a cornerstone of judicial collaboration within the European Union. We should bear in mind that there are no ideal solutions, but I am convinced that the effective implementation of this decision will greatly contribute to the safety of our children.
This document, however, must not represent an end to the fight against paedophilia. The Member States need to go further in implementing and enforcing legislation on occupational prohibitions. Every employing institution should therefore introduce requirements for screening every person for child sex offences.
Mr President, I am particularly grateful to the rapporteur for his work. I can say in advance that generally the Commission agrees with all initiatives that aim at strengthening our firm, no-tolerance fight against paedophile activities at a European level. These are horrible crimes which, unfortunately, are increasing on a weekly basis in Europe. Members of this Parliament are probably aware that Europol carries out major investigations every week to smash paedophile rings operating inside the European Union.
The Internet has been a boon to those who commit such crimes against children. As you may know, there are about 200 000 – I repeat, 200 000 – paedophilia sites available on the web. The extent of the problem means that information has to be shared.
As you know, last December the Commission put forward a general initiative to promote the sharing of information on criminal convictions. It is a general provision that does not specifically deal with prohibition measures precisely for those found guilty of sex acts involving children. Thus the measure proposed by Belgium, to which the rapporteur referred, is a measure that supplements the general provision regarding information on criminal convictions; it is a measure that we can endorse concerning a very specific sector.
I believe that the main thrust of the European Union’s action to cut down on and then eliminate sex crimes against children for good should be based on strong preventive action and operational cooperation. Knowing what prohibition measures will result from a criminal conviction and being able to apply them in all Member States will ensure that cases like the Fourniret affair, for instance, can never happen again. It will also ensure that those who still think that such crimes can be committed will not only be severely punished but also prevented from travelling and committing such crimes more easily in another European Union country.
The rapporteur deserves the Commission’s congratulations and support for this initiative.
. To begin with, I would like to thank Mr Sonik for his well prepared report. The Committee on Legal Affairs analysed the legal side of this report and, after submitting a few amendments, approved the report. It was truly abnormal that a citizen convicted of abuse in one EU state, including sexual abuse against children, could again find work in children’s education institutions in another EU state, despite the fact that in its judgment the court had forbidden the citizen from doing so. The report makes provision that information on such individuals will, in accordance with compulsory procedures, be passed to all EU states, which will add it to the appropriate register. Therefore, such a child rapist will no longer be able to work in children’s education institutions and harm children again. I would urge my colleagues to approve the report and trust that all EU states will ensure that this new rule is introduced as a matter of urgency. After all, child welfare is the most important thing.
. Mr President, I would like to say ‘good morning’ to all those who have stayed here for so long. It goes without saying that I am in full agreement with all previous speakers as regards the regrettably dire necessity of excluding from certain professions those convicted of crimes of indecency. That being so, whilst the circumstances that triggered this motion are sad, Belgium deserves credit for having tabled it for a framework decision. As the convict in question was able to return to paid employment in Belgium and took advantage of the situation, we must do everything we can to avoid this sort of thing happening again.
There are, however, major differences between national laws in the area of removal from employment, which can be accomplished by means of criminal law, civil law or administrative arrangements. The motion does not provide fresh funds for exchanging information. Are the existing funds to exchange data from the criminal records sufficient to allow bans from employment that are brought about via a different legal form to be notified?
Mutual notification of disbarments from employment also means that the Member States will enforce a ban when that has been issued in a different Member State. Is this a first step towards obtaining mutual recognition in the area of professional bans? What I should like to be told is whether this motion can be implemented without the need for additional funds.
Mr President, Commissioner, given the late hour I will make just a few short remarks on the subject. Banning sex offenders from relevant jobs on a Europe-wide basis in order to prevent them reoffending in child-care or youth work, for example, is undoubtedly important. To date, however, therapeutic methods have perhaps been geared almost exclusively towards convicted sex offenders, neglecting the possibilities of preventive therapy.
Improvements in police methods of prevention with regard to known sex offenders are surely also needed, as is more restricted recourse to early release from prison. Police cooperation and the sharing of information in this area also need to be improved, in my opinion, and we might even consider following the American example of making information on these offenders generally accessible.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.